Exhibit 10.55

EXECUTION COPY

 

 

 

CROWFOOT DEVELOPMENT, LLC

 

 

A Delaware Limited Liability Company

 

 

LIMITED LIABILITY COMPANY AGREEMENT

Dated as of October 1, 2008

MEMBERSHIP INTERESTS IN CROWFOOT DEVELOPMENT, LLC, A DELAWARE LIMITED LIABILITY
COMPANY, HAVE NOT BEEN REGISTERED WITH OR QUALIFIED BY THE SECURITIES AND
EXCHANGE COMMISSION OR ANY SECURITIES REGULATORY AUTHORITY OF ANY STATE. THE
INTERESTS ARE BEING SOLD IN RELIANCE UPON EXEMPTIONS FROM SUCH REGISTRATION OR
QUALIFICATION REQUIREMENTS. THE INTERESTS CANNOT BE SOLD, TRANSFERRED, ASSIGNED
OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH THE RESTRICTIONS ON
TRANSFERABILITY CONTAINED IN THE LIMITED LIABILITY COMPANY AGREEMENT OF CROWFOOT
DEVELOPMENT, LLC AND APPLICABLE FEDERAL AND STATE SECURITIES LAWS.

 

 

 

 

* indicates portions of the exhibit that have been omitted pursuant to a request
for confidential information. The non-public information has been filed with the
Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page ARTICLE I ORGANIZATION    1   1.1    Continuation of the
Company    1   1.2    Name    1   1.3    Registered Office; Registered Agent   
2   1.4    Principal Place of Business    2   1.5    Fiscal Year    2   1.6   
Foreign Qualification    2   1.7    Term    2   1.8    No State-Law Partnership
   2   1.9    ECP Representative    2   1.10    Purposes    3 ARTICLE II MEMBERS
   3   2.1    Members    3   2.2    No Liability of Members    3   2.3   
Representations and Warranties    4 ARTICLE III MEMBERSHIP INTERESTS AND CAPITAL
CONTRIBUTIONS    5   3.1    Membership Interests    5   3.2    Capital
Contributions Generally    5   3.3    Capital Contribution Tranches and Timing
   5   3.4    Unused Capital Commitments; No Obligation to Fund Amounts in
Excess of Unused Capital Commitments    9   3.5    Successor Funds    9   3.6   
Triggering Events    10   3.7    Funding Stop Based on Failure of Funding
Condition    13   3.8    Preferred Equity    14   3.9    Member Loans    15  
3.10    Additional Projects    16   3.11    Return of Contribution    16   3.12
   Withdrawal of Capital    16   3.13    Issuance of Additional Interests;
Additional Members    17   3.14    Capital Accounts    17   3.15   
Certification of Membership Interests    18 ARTICLE IV DISTRIBUTIONS AND
ALLOCATIONS    18   4.1    Distributions    18   4.2    Allocations for Capital
Account Purposes    19   4.3    Allocations for Tax Purposes    21 ARTICLE V
MANAGEMENT    22   5.1    Management by the Board of Managers    22

 

i



--------------------------------------------------------------------------------

    5.2    Actions by the Board; Delegation of Authority and Duties; Reliance by
Third Parties    22     5.3    Board Composition    23     5.4    Board
Meetings; Quorum; Vote Required    24     5.5    Action by Written Consent or
Telephone Conference    25     5.6    Officers    25     5.7    Actions
Requiring Approval of the Board    26     5.8    Actions Requiring Consent of
the Members    27     5.9    Budgets    28     5.10    Limitation of Duties   
29     5.11    Certain Powers of the ECP Managers    29     5.12    Certain
Powers of the ADA-ES Managers    29     5.13    Board Observation Rights    30  
  5.14    Deadlock    30     5.15    Insurance    31     5.16    No
Participation in Management by Members; Member Voting Generally    31     5.17
   Meetings of the Members    31 ARTICLE VI PROJECT COMPANIES    31     6.1   
Additional Projects    31     6.2    Exclusivity    32     6.3    Project
Companies    33 ARTICLE VII BOOKS, REPORTS AND COMPANY FUNDS    33     7.1   
Records and Accounting    33     7.2    Reports    33     7.3    Inspection by
Members    34     7.4    Company Funds    34 ARTICLE VIII TAX MATTERS    34    
8.1    Preparation of Tax Returns    34     8.2    Accounting Methods; Tax
Elections    34     8.3    Tax Controversies    35     8.4    Taxation as a
Partnership    35     8.5    Withholding    35     8.6    Reimbursement    35
ARTICLE IX EXCULPATION AND INDEMNIFICATION    36     9.1    Performance of
Duties; No Liability of Members, Managers and Officers    36     9.2    Right to
Indemnification    36     9.3    Advance Payment    37     9.4   
Indemnification of Employees and Agents    37     9.5    Appearance as a Witness
   37     9.6    Nonexclusivity of Rights    37     9.7    Insurance    38    
9.8    Savings Clause    38

 

ii



--------------------------------------------------------------------------------

ARTICLE X MEMBERSHIP INTERESTS, TRANSFERS, BUY-SELL PROVISIONS AND OTHER EVENTS
   38   10.1    Membership Interest Register    38   10.2    Record Holders   
38   10.3    Restrictions on Transfers of Membership Interests    39   10.4   
Effect of Non-Compliance    39   10.5    Right of First Offer    40   10.6   
Expenses    41   10.7    Buy-Sell Provisions    41   10.8    Void Assignment   
44   10.9    Transfers Generally; Substitute Members    44   10.10    Legend   
46   10.11    Effective Date    46   10.12    Effect of Incapacity    46   10.13
   No Appraisal Rights    47 ARTICLE XI DISPUTE RESOLUTION    47   11.1   
Dispute Resolution Procedures    47   11.2    Consent to Jurisdiction and
Service of Process; Appointment of Agent for Service of Process    47   11.3   
Waiver of Jury Trial    48 ARTICLE XII MATERIAL DEFAULTS    49   12.1    Certain
Definitions    49   12.2    Remedies Upon Material Default by One Member    50
ARTICLE XIII DISSOLUTION, LIQUIDATION AND TERMINATION    54   13.1   
Dissolution    54   13.2    Liquidation and Termination    54 ARTICLE XIV
COMPANY SALE TRANSACTIONS    56   14.1    Company Sale Transactions    56
ARTICLE XV DEFINITIONS    57   15.1    Definitions    57   15.2    Construction
   73 ARTICLE XVI MISCELLANEOUS    74   16.1    Offset    74   16.2    Notices
   74   16.3    Confidential Information    74   16.4    Entire Agreement    75
  16.5    Effect of Waiver or Consent    75   16.6    Amendment or Modification
   75   16.7    Binding Effect    75   16.8    Governing Law    76   16.9   
Further Assurances    76

 

iii



--------------------------------------------------------------------------------

  16.10    Waiver of Certain Rights    76   16.11    Notice to Members of
Provisions    76   16.12    Counterparts    76   16.13    Headings    76   16.14
   Remedies    76   16.15    Severability    76

Exhibits

Exhibit A – Members, Capital Contributions, Capital Commitments and Percentage
Interests

Exhibit B – Development Milestones

Exhibit C – Form of Membership Interest Certificate

Exhibit D – Initial Board Designations

Exhibit E – Interim Budget

Exhibit F – Form of Project Company Limited Liability Company Operating
Agreement

Exhibit G – Member Addresses

 

iv



--------------------------------------------------------------------------------

Exhibit 10.55

EXECUTION COPY

LIMITED LIABILITY COMPANY AGREEMENT

OF

CROWFOOT DEVELOPMENT, LLC

A Delaware Limited Liability Company

This LIMITED LIABILITY COMPANY AGREEMENT of Crowfoot Development, LLC, a
Delaware limited liability company (the “Company”), effective as of October 1,
2008 (the “Effective Date”), is made and entered into by ENERGY CAPITAL PARTNERS
I, LP, a Delaware limited partnership (“ECP I”), as a Member; ENERGY CAPITAL
PARTNERS I-A, LP, a Delaware limited partnership (“ECP I-A”), as a Member;
ENERGY CAPITAL PARTNERS I-B IP, LP, a Delaware limited partnership (“ECP I-B”),
as a Member; ENERGY CAPITAL PARTNERS I (Crowfoot IP), LP, a Delaware limited
partnership (“ECP Crowfoot”) and, together with ECP I, ECP I-A and ECP I-B, the
“ECP Members”), as a Member; and ADA-ES, Inc., a Colorado corporation
(“ADA-ES”), as a Member.

R E C I T A L S

WHEREAS, the Company was organized as a limited liability company under the Act
pursuant to the Certificate of Formation of the Company filed with the Delaware
Secretary of State on February 19, 2008 (the “Delaware Certificate”);

WHEREAS, the Members desire that the Company pursue opportunities including the
production and supply of activated carbon; and

WHEREAS, the parties desire that the Company be governed by the Act and this
Agreement.

A G R E E M E N T

NOW, THEREFORE, in consideration of the promises and the covenants hereinafter
contained and to induce the parties hereto to enter into this Agreement, it is
agreed as followed:

ARTICLE I

ORGANIZATION

1.1 Continuation of the Company. The Company was organized as a Delaware limited
liability company on February 19, 2008 by the filing of the Delaware Certificate
in the office of the Delaware Secretary of State pursuant to the Act. The
Members desire to continue the Company for the purposes and upon the terms and
conditions set forth herein. As of the Effective Date, ADA-ES, ECP I, ECP I-A,
ECP I-B and ECP Crowfoot are admitted to the Company and constitute its sole
Members. Except as provided herein, the rights, duties and liabilities of each
Member will be as provided in the Act.

1.2 Name. The name of the Company is “Crowfoot Development, LLC.” Company
business will be conducted in such name or such other names that comply with
applicable law as the Board may select from time to time.



--------------------------------------------------------------------------------

1.3 Registered Office; Registered Agent. The registered office of the Company in
the State of Delaware will be the initial registered office designated in the
Delaware Certificate or such other office (which need not be a place of business
of the Company) as the Board may designate from time to time in the manner
provided by law. The registered agent of the Company in the State of Delaware
will be the initial registered agent designated in the Delaware Certificate, or
such other Person or Persons as the Board may designate from time to time in the
manner provided by law.

1.4 Principal Place of Business. The principal place of business of the Company
will be at 8100 SouthPark Way, Unit B, Littleton, Colorado 80120 or such other
location as the Board may designate from time to time, which need not be in the
State of Delaware. The Company may have such other offices as the Board may
determine appropriate.

1.5 Fiscal Year. The fiscal year of the Company (the “Fiscal Year”) for
financial statement and federal income tax purposes will end on December 31st
unless otherwise determined by the Board or required under the Code.

1.6 Foreign Qualification. The Board is authorized to cause the Company and its
subsidiaries to comply, to the extent procedures are available, with all
requirements necessary to qualify the Company or such subsidiaries as a foreign
limited liability company in such jurisdiction. Each Officer is authorized, on
behalf of the Company, to execute, acknowledge, swear to and deliver all
certificates and other instruments as may be necessary or appropriate in
connection with such qualifications. Further, each Member will execute,
acknowledge, swear to and deliver all certificates and other instruments that
are necessary or appropriate to qualify, or, as appropriate, to continue or
terminate such qualification of, the Company as a foreign limited liability
company in all such jurisdictions in which the Company may conduct business.

1.7 Term. The term of the Company commenced on the date the Delaware Certificate
was filed with the office of the Secretary of State of Delaware and shall
continue in existence until dissolution as determined under Section 13.1.

1.8 No State-Law Partnership. Except to the extent provided in the next
sentence, the Members intend that the Company shall not be a partnership
(including, without limitation, a limited partnership) or joint venture, and
that no Member or Officer shall be a partner or joint venturer of any other
Member or Officer, for any purposes, and this Agreement shall not be construed
to the contrary. The Members intend that the Company shall be treated as a
partnership for federal and, if applicable, state and local income tax purposes.
Except to the extent otherwise provided herein, each Member and the Company
shall file all tax returns and shall otherwise take all tax and financial
reporting positions in a manner consistent with such treatment unless otherwise
required by law.

1.9 ECP Representative. The ECP Members have designated the ECP Representative
to act as their agent and representative with respect to the making of, and the
delivery and receipt of, any and all notices, elections, approvals, requests or
other instructions or determinations (including as to whether any condition has
been met to the satisfaction of the ECP Members) hereunder and to otherwise act
on behalf of any or all of the ECP Members with respect to any and all notices,
elections, approvals, requests or other

 

2



--------------------------------------------------------------------------------

instructions or determinations made or delivered in connection with this
Agreement. The ECP Members shall cause the ECP Representative to act at the
direction of the ECP Members holding a majority of the shares held by all ECP
Members with respect to all such notices, elections, approvals, requests or
other instructions or determinations. Each Member (other than any ECP Member)
agrees to direct any notice or other communication to be made to any ECP Member
hereunder to the ECP Representative and further agrees that any notice,
election, approval, request or other instruction or determination made or
delivered in connection with this Agreement by the ECP Representative shall be
deemed to be a notice, election, approval, request or other instruction or
determination made or delivered by the ECP Members. Any notice or other
communication made to the ECP Representative (referencing the ECP Members) shall
be deemed to have been made to the ECP Members in the form and at the time made
to the ECP Representative.

1.10 Purposes. The nature of the business or purposes to be conducted or
promoted by the Company is to engage in any lawful act or activity for which
limited liability companies may be organized under the Act. The Company may
engage in any and all activities necessary, desirable or incidental to the
accomplishment of the foregoing. In furtherance of its purpose, (a) the Company
shall have and may exercise all of the powers now or hereafter conferred by
Delaware law on limited liability companies formed under the Act and (b) the
Company shall have the power to do any and all acts necessary, appropriate,
proper, advisable, incidental or convenient to or for the protection and benefit
of the Company. Notwithstanding anything herein to the contrary, nothing set
forth herein shall be construed as authorizing the Company to possess any
purpose or power, or to do any act or thing, forbidden by law to a limited
liability company organized under the laws of the State of Delaware.

ARTICLE II

MEMBERS

2.1 Members. As of the Effective Date, the ECP Members and ADA-ES are the sole
Members of the Company. The names, addresses, initial Capital Contributions,
initial Capital Account balances and initial Percentage Interests of the Members
are set forth on Exhibit A attached hereto and incorporated herein. The Board is
hereby authorized to complete or amend Exhibit A to reflect the admission of
additional Members, the withdrawal of a Member, the change of address of any
Member, the Capital Contributions of a Member, the Membership Interests, the
Percentage Interests of a Member, the Capital Commitment of a Member and other
information called for by Exhibit A, and to correct or amend Exhibit A. Such
completion, correction or amendment may be made from time to time as and when
the Board considers it appropriate.

2.2 No Liability of Members. Except as otherwise required by applicable law and
as expressly set forth in this Agreement, no Member shall have any personal
liability whatsoever in such Member’s capacity as a Member, whether to the
Company, to any of the other Members, to the creditors of the Company or to any
other third party, for the debts, liabilities, commitments or any other
obligations of the Company or for any losses of the Company. Each Member shall
be liable only to make such Member’s Capital Contribution to the Company and the
other payments and covenants provided expressly herein.

 

3



--------------------------------------------------------------------------------

2.3 Representations and Warranties. Each Member hereby represents and warrants
to the Company and each other Member that, as of the Effective Date:

(a) Power and Authority. Such Member has full power and authority to enter into
this Agreement and to perform its obligations hereunder;

(b) No Conflicts. The execution, delivery and performance of this Agreement do
not conflict with any other agreement or arrangement to which such Member is a
party or by which it is or its assets are bound;

(c) No Liens. All property contributed to the Company by such Member, and any
property thereafter to be contributed to the Company by such Member, has been or
will be duly and lawfully acquired and will be contributed to the Company
without any Liens or encumbrances;

(d) Own Account. Such Member is and will be acquiring its interest in the
Company for investment purposes only for his or its own account and not with a
view to the distribution, reoffer, resale or other disposition not in compliance
with the Securities Act and applicable state securities laws;

(e) Expertise. Such Member alone, or together with his or its representatives,
possesses such expertise, knowledge and sophistication in financial and business
matters generally, and in the type of transactions in which the Company proposes
to engage in particular, that such Member is capable of evaluating the merits
and economic risks of acquiring and holding an Interest, and that such Member is
able to bear all such economic risks now and in the future;

(f) Access to Information. Such Member has had access to all of the information
with respect to his or its Membership Interest that such Member deems necessary
to make a complete evaluation thereof;

(g) Own Evaluation. Such Member’s decision to acquire a Membership Interest for
investment has been based solely upon the evaluation made by such Member;

(h) Awareness of Economic Risk. Such Member is aware that he or it must bear the
economic risk of such Member’s investment in the Company for an indefinite
period of time because Membership Interests have not been registered under the
Securities Act or under the securities laws of any state, and, therefore, such
Membership Interests cannot be sold unless they are subsequently registered
under the Securities Act and any applicable state securities laws or an
exemption from registration is available;

(i) No Registration Rights. Such Member is aware that only the Company can take
action to register Membership Interests in the Company and that the Company is
under no such obligation and does not propose or intend to attempt to do so;

(j) Transfer Restrictions. Such Member is aware that this Agreement provides
restrictions on the ability of a Member to Transfer Membership Interests, and
such Member will not seek to effect any Transfer other than in accordance with
such restrictions;

 

4



--------------------------------------------------------------------------------

(k) Accredited Investor. Such Member is, and at such time that it makes any
additional Capital Contributions to the Company, will be, an “accredited
investor” within the meaning of Rule 501 under the Securities Act; and

(l) Potential Loss of Investment. Such Member understands that the acquisition
of its Membership Interest will be a highly speculative investment and
represents that it is able, without impairing its financial condition, to hold
its Membership Interest for an indefinite period of time and to suffer a
complete loss on its investment.

ARTICLE III

MEMBERSHIP INTERESTS AND CAPITAL CONTRIBUTIONS

3.1 Membership Interests. Each Member’s interest in the Company will be
represented by its Capital Account, by its Membership Interests issued by the
Company to such Member and its Percentage Interests as set forth on Exhibit A
hereto. Subject to Section 3.5 and Section 5.8(d), additional Membership
Interests may be issued from time to time as may be determined by the Board.
Subject to Section 5.8, the Board may also create additional series or classes
through subdivision or by issuance of Membership Interests of such classes or
series.

3.2 Capital Contributions Generally. At such times as the Company requires
Capital to meet the Capital Requirements of the Company, the Company shall send
to the Members a written notice (a “Capital Request Notice”) advising the
Members of such Capital requirements and specifying the individual Capital
Contribution amount of each Member not less than 20 Business Days prior to the
date on which the Capital Contributions are to be made (the “Required Funding
Date”). Any such request will be directed to Members in a manner consistent with
such Members’ obligations to make additional Capital Contributions at such time
pursuant to the capital contribution tranches set forth in Section 3.3 or as
provided in Section 3.4, as applicable. Each Capital Request Notice will specify
the general purpose for which the Capital Contributions are required to be made.
Each Member will be required to make a Capital Contribution in cash in the
amount stated in, on or before the date set forth in, and otherwise pursuant to
the terms and provisions of, the Capital Request Notice and otherwise in
accordance with this Article III. No Member shall have any obligation to
contribute Capital except as expressly provided in this Article III.

3.3 Capital Contribution Tranches and Timing.

(a) Effective Date Contributions. As of the Effective Date, ADA-ES has
contributed the ADA-ES Contributed Assets to the Company, with a value of
$17,063,273. All Members acknowledge and agree that the initial Capital
Contributions set forth on Exhibit A represent the amount of money and the
agreed upon value of all property (other than money) initially contributed by
the Members.

(b) Initial $17,063,273 Capital Contribution Tranche by ECP Members. As of the
Effective Date, the ECP Members have contributed to the Company an aggregate
amount equal to $200,000. The ECP Members shall make an additional Capital
Contribution to the Company (pro rata in accordance with their respective
Percentage Interests) in the aggregate amount of $16,863,273 no later than 15
Business Days following the Effective Date.

 

5



--------------------------------------------------------------------------------

(c) Second $17,000,000 Tranche by ADA-ES and ECP Members.

(i) On the date on which the ADA-ES Adjustment Amount is finally determined
pursuant to Section 2.4 of the Joint Development Agreement, ADA-ES shall be
deemed to have contributed pursuant to this Section 3.3(c), an amount equal to
the ADA-ES Adjustment Amount and the Company shall promptly provide a Capital
Request Notice to the ECP Members requesting that the ECP Members contribute
(pro rata in accordance with their respective Percentage Interests) an aggregate
amount equal to the ADA-ES Adjustment Amount. The ECP Members shall make such
Capital Contribution to the Company on or prior to the Required Funding Date.

(ii) From and after the date on which the ECP Members have made all Capital
Contributions required to be made pursuant to Section 3.3(b) and pursuant to
clause (i) of this Section 3.3(c), the Members shall fund, on a pro rata basis
in accordance with their respective Percentage Interests, 100% of the Capital
Requirements of the Company pursuant to appropriate Capital Request Notices;
provided that, unless waived in writing by the Member so obligated to contribute
Capital pursuant to this Section 3.3(c), the amount of the additional Capital so
requested from such Member, when taken together with all other previous Capital
Contributions made by such Member pursuant to this Section 3.3(c), does not
exceed such Member’s pro rata share (based on Percentage Interests) of
$17,000,000.

(d) Third Tranche by ADA-ES and ECP Members. From and after the later of the
date on which the Members have made all Capital Contributions required to be
made to the Company pursuant to Section 3.3(c) and the SPA Pricing Date, the
Members shall make Capital Contributions as follows:

(i) Prior to the ECP PIPE Financing, for so long as no Triggering Event or
termination of the Securities Purchase Agreement has occurred, and subject to
the Funding Conditions and any Capital Contributions to be made by ADA-ES prior
to the ECP PIPE Financing pursuant to Section 3.3(d)(ii), the ECP Members shall
contribute (pro rata in accordance with their relative Percentage Interests)
100% of the Capital Requirements of the Company, if and as required, until the
earlier of (A) the date on which the ECP Members have contributed the Third
Tranche Amount in the aggregate pursuant to this clause (i) and (B) the date of
the ECP PIPE Financing. All amounts contributed by ECP pursuant to this clause
(i) shall be deemed to be Preferred Equity Contributions.

(ii) Immediately following the consummation of each Other Financing and the ECP
PIPE Financing, ADA-ES shall make a Capital Contribution to the Company in an
amount equal to the lesser of (A) 100% of the aggregate Net Proceeds from such
Other Financing or ECP PIPE Financing and (B) (1) the amount equal to the 12%
Annualized Rate of Return on the portion of Unreturned Preferred Equity that is
subject to such return pursuant to Section 3.3(d)(i) plus (2) the amount of any
Unreturned

 

6



--------------------------------------------------------------------------------

Preferred Equity that constitutes Preferred Equity Contributions made pursuant
to Section 3.3(d)(i) with respect to which the Preferred Equity Redemption Price
includes a 12% Annualized Rate of Return. The Company shall apply all Capital
Contributions by ADA-ES pursuant to this clause (ii) to Redeem and, as
applicable, Convert the ECP Members’ Unreturned Preferred Equity, in the manner
set forth in Section 3.8 unless and until the ECP Members’ Unreturned Preferred
Equity equals zero. If, immediately following the Capital Contribution of Net
Proceeds from the ECP PIPE Financing pursuant to this Section 3.3(d)(ii), such
Capital Contribution was equal to 100% of the aggregate Net Proceeds, then no
further amounts will be contributed pursuant to this Section 3.3(d). If such
Capital Contribution equals the amount described in subpart (B) of this clause
(ii) but is less than 100% of the aggregate Net Proceeds, then the ECP Members
and ADA-ES shall continue under this Section 3.3(d) to fund Capital
Contributions to satisfy the Company’s Capital Requirements pursuant to clause
(iii) below.

(iii) If the ECP PIPE Financing has occurred and contributions may no longer be
made under clause (ii) of this Section 3.3(d), subject to the Funding
Conditions, each of ADA-ES and the ECP Members shall make Capital Contributions,
as and when required by the Company to fund Capital Requirements pursuant to the
appropriate Capital Request Notices, on a pro rata basis in accordance with
their respective Percentage Interests until such time as ADA-ES has contributed
pursuant to this Section 3.3(d) an aggregate amount equal to 100% of the Net
Proceeds.

(iv) From and after the earliest of (A) the date on which all Capital
Contributions have been made pursuant to clause (iii), (B) the date on which a
Triggering Event or other termination of the Securities Purchase Agreement has
occurred and (C) any Material Default by ADA-ES, then, subject to any election
made pursuant to Section 3.6 or Section 12.2, as applicable, no further Capital
Contributions shall be made to the Company pursuant to this Section 3.3(d) and
the Members shall make Capital Contributions pursuant to, and solely to the
extent permitted and required by, Sections 3.3(e), 3.3(f) and 3.4.

(e) Fourth Tranche Following Construction Equity Commitment Date.

(i) Fourth Tranche Election Notice. If at any time or from time to time prior to
Construction Debt Financial Close, the ECP Members reasonably determine, based
on negotiations with proposed Construction Financing lenders, based on
anticipated delays in the ability to achieve Construction Debt Financial Close,
or based on the Capital Requirements of the Company, that the Red River Project
will require additional equity Capital in excess of amounts reasonably
contemplated by Sections 3.3(b), 3.3(c) and 3.3(d) hereof (including for this
purpose only those net proceeds actually received by ADA-ES from Other
Financings as of the date of the first such determination and considering in any
such determination any event or circumstance that would cause less than all
Capital Contributions contemplated by Section 3.3(d) to be made), then the ECP
Members may deliver a notice to the Company (a “Fourth Tranche Election Notice”)
(i) setting forth the aggregate amount of any additional Capital that the ECP
Members believe will be required (such amount, as increased by any subsequent
Fourth

 

7



--------------------------------------------------------------------------------

Tranche Election Notices, the “Fourth Tranche Amount”) and (ii) irrevocably
committing to fund through Capital Contributions all or any portion of such
Fourth Tranche Amount. If the ECP Members commit to fund an amount equal to less
than 100% of the applicable Fourth Tranche Amount, then the Company shall
promptly provide notice to ADA-ES offering ADA-ES the right to commit to fund
the portion of such Fourth Tranche Amount that the ECP Members have not
committed to fund (the “Remaining Fourth Tranche Amount”). ADA-ES shall respond
within ten Business Days from the date of such notice by written notice to the
Company and to the ECP Members either stating that ADA-ES elects not to fund any
portion of the Remaining Fourth Tranche Amount or irrevocably committing to fund
all or any portion of the Remaining Fourth Tranche Amount. If ADA-ES does not
respond within such ten Business Day period, ADA-ES shall be deemed to have
elected not to fund any portion of the Remaining Fourth Tranche Amount. If
ADA-ES elects to fund less than all of the Remaining Fourth Tranche Amount, the
Company shall promptly offer the ECP Members the option to increase their
respective commitments to fund the Fourth Tranche Amount such that the Company
may receive commitments to fund the entire Fourth Tranche Amount, which the ECP
Members may accept or decline in their sole discretion. If the ECP Members
decline to increase their respective commitments to fund the Remaining Fourth
Tranche Amount following any commitment by ADA-ES, then the Fourth Tranche
Amount shall be automatically reduced to the amount of commitments actually made
by the Members pursuant to this Section 3.3(e)(i). The date on which the ECP
Members deliver the first Fourth Tranche Election Notice pursuant to this
Section 3.3(e)(i) shall be referred to herein as the “Construction Equity
Commitment Date.”

(ii) Subject to clause (iii) of this Section 3.3(e) and the Funding Conditions,
from and after the date on which no more Capital Contributions may be made
pursuant to Section 3.3(d), the ECP Members and ADA-ES shall make Capital
Contributions on or prior to each Required Funding Date occurring after such
date, on a pro rata basis based on the percentage of the Fourth Tranche Amount
that such Member has committed to fund pursuant to Section 3.3(e)(i); provided
that unless waived in writing by the Member so obligated to contribute Capital
pursuant to this Section 3.3(e), the amount of additional Capital so requested
from such Member, when taken together with all other previous Capital
Contributions made by such Member pursuant to this Section 3.3(e), does not
exceed the portion of the Fourth Tranche Amount that such Member has committed
to fund.

(iii) From and after any ECP Triggering Event occurring prior to the date on
which ADA-ES has made all Capital Contributions to be made by ADA-ES pursuant to
Sections 3.3(d)(ii) and (iii), until the earlier of (A) the date on which ADA-ES
has made aggregate Capital Contributions pursuant to Sections 3.3(d) and this
Section 3.3(e)(iii) equal to one-half of the Third Tranche Amount and (B) the
three month anniversary of such ECP Triggering Event, or, if an ADA-ES Election
Notice has been delivered pursuant to such ECP Triggering Event, the date of
consummation of the remedy elected by ADA-ES pursuant to Section 3.6(b), ADA
shall have the option to contribute to the Company, in addition to any portion
of the Fourth Tranche Amount that ADA-ES commits to contribute, any net cash
proceeds ADA-ES may receive from time to time from Other Financings promptly
upon receipt of such proceeds. The Company shall apply Capital Contributions
made by ADA-ES pursuant to this clause (iii) Redeem and, as applicable, Convert
the ECP Members’ Unreturned Preferred Equity, if any, in the manner set forth in
Section 3.8.

 

8



--------------------------------------------------------------------------------

(f) Cost Overruns. If, following Construction Debt Financial Close, any Member
reasonably determines that the Company requires additional Capital in respect of
the first production line of the Red River Project in excess of the amounts
which the Members have committed to fund pursuant to Sections 3.3(a) through
Section 3.3(e) hereof (a “Cost Overrun”), then such Member shall cause the
Company to provide a Capital Request Notice to each Member providing a
reasonably detailed explanation of such Cost Overrun and offering each Member
the opportunity to fund such Cost Overrun on a pro rata basis in proportion to
such Member’s Percentage Interest. Each Member shall respond no later than 15
Business Days following receipt of such Capital Request Notice stating whether
such Member will contribute all or less than all of its full pro rata share of
the amount of such Cost Overrun as specified in the Capital Request Notice. If
any Member elects to fund less than all of its full pro rata share of such Cost
Overrun, each other Member electing to contribute its full pro rata share of
such Cost Overrun shall have the option to commit to fund its pro rata share of
the unfunded balance of such Cost Overrun in the form of ordinary Capital
Contributions or Preferred Equity Contributions.

3.4 Unused Capital Commitments; No Obligation to Fund Amounts in Excess of
Unused Capital Commitments.

(a) If the Company makes any distribution pursuant to Section 4.1 which the
Board specifically designates as a return of Capital to be added to a Member’s
Unused Capital Commitment, such Member shall be obligated to make Capital
Contributions on a pro rata basis (based on their respective Percentage
Interests) on or prior to each Required Funding Date until such time as such
Member’s Unused Capital Commitment equals zero. Notwithstanding anything to the
contrary herein, no Member shall be obligated to make Capital Contributions in
excess of the then-current amount of its Unused Capital Commitment.

(b) From and after the time at which a Member’s Unused Capital Commitment equals
zero, such Member may accept or reject any Capital Request Notice in whole or in
part in its sole and absolute discretion. To the extent any Member rejects any
Capital Request Notice in whole or in part, the amount so rejected may be
requested from those Members who have accepted the initial request in full (and
among such Members, pro rata according to their relative Percentage Interests).

3.5 Successor Funds. At any time, any ECP Member may cause one or more Successor
Funds to make any Capital Contributions which such ECP Member is obligated to
make. If any Capital Contribution is made by such a Successor Fund, the Board
shall cause such Successor Fund to be admitted as an “ECP Member” hereunder for
all purposes and in all respects.

 

9



--------------------------------------------------------------------------------

3.6 Triggering Events. Notwithstanding anything to the contrary contained in
this Agreement, if at any time a Triggering Event occurs or shall have occurred,
then until such time as 100% of the Capital Contributions contemplated by
Section 3.3 have been made to the Company, the Members shall have the following
respective rights and obligations:

(a) ADA-ES Triggering Events. Upon any ADA-ES Triggering Event, the ECP Members
shall have the collective right, but not the obligation, to elect from time to
time by written notice (the “ECP Election Notice”) to the Company and to each
other Member during the period commencing on the date of such ADA-ES Triggering
Event and ending on the three month anniversary thereof, to:

(i) purchase or cause one or more Designees to purchase all, but not less than
all, of ADA-ES’s Membership Interests for the Call Purchase Price for such
Membership Interests (the “ECP Call Right”). Notwithstanding the foregoing, the
ECP Members shall not have the option to exercise the ECP Call Right pursuant to
this clause (i) if the ADA-ES Triggering Event that has occurred is attributable
solely to a termination of the Securities Purchase Agreement by the Purchasers
(as defined therein) pursuant to section 6.03(f) thereof on the basis that any
of the conditions set forth in section 6.01 of the Securities Purchase Agreement
have become incapable of fulfillment. Any ECP Election Notice electing the ECP
Call Right shall specify the Call Purchase Price for such Membership Interests
and a single closing date for such purchase, which shall be on or prior to the
45th day following delivery of the ECP Election Notice;

(ii) dissolve the Company; provided that for the 30 days immediately following
the date of delivery of the ECP Election Notice, ADA-ES shall have the option,
upon written notice to the ECP Members no later than 14 days following delivery
of the ECP Election Notice, to purchase all, but not less than all, of the
Membership Interests of the ECP Members at the Call Purchase Price for such
Membership Interests. Any such written notice by ADA-ES electing to purchase the
Membership Interests of the ECP Members shall specify the Call Purchase Price
for such Membership Interests and a single closing date for such purchase, which
shall be on or prior to the 30th day following delivery of the ECP Election
Notice. Notwithstanding any such election by ADA-ES to purchase the Membership
Interests of the ECP Members, the Members shall use all reasonable efforts to
prepare for and facilitate the anticipated dissolution of the Company during the
pendancy of such proposed purchase. If such closing of the purchase of the ECP
Members’ Membership Interests occurs prior to the expiration of such 30-day
period, the Company shall not be dissolved. If such closing does not occur on or
prior to the expiration of such 30-day period (for any reason other than as a
result of a material breach or refusal to close by the ECP Members), then the
Company shall immediately be dissolved in the manner set forth in Article XIII;
and

(iii) cause the Company to enter into a Company Sale Transaction; provided that
for the 30 days immediately following the date of delivery of the ECP Election
Notice, ADA-ES shall have the option, upon written notice to the ECP Members no
later than 14 days following delivery of the ECP Election Notice, to purchase
all, but not less than all, of the Membership Interests of the ECP Members at
the Call Purchase Price for such Membership Interests. Any such written notice
by ADA-ES electing to purchase the Membership Interests of the ECP Members shall
specify the Call Purchase Price for such Membership Interests and a single
closing date for such purchase, which shall be on or prior to the 30th day
following delivery

 

10



--------------------------------------------------------------------------------

of the ECP Election Notice. Notwithstanding any election by ADA-ES to purchase
the Membership Interests of the ECP Members, the Members shall use all
reasonable efforts to prepare for and facilitate the anticipated Company Sale
Transaction. If such closing or the purchase of the ECP Members’ Membership
Interests occurs prior to the expiration of such 30-day period, the Company
shall not consummate a Company Sale Transaction. If such closing does not occur
on or prior to the expiration of such 30-day period (for any reason other than
as a result of a material breach or refusal to close by the ECP Members), then
the Company shall be immediately (or as promptly as practicable thereafter) sold
pursuant to the proposed Company Sale Transaction. Such Company Sale Transaction
shall be consummated on the terms set forth in Article XIV hereof. If such
Company Sale Transaction cannot be consummated within 150 days of the date of
the ECP Election Notice, the ECP Members shall have the option to pursue either
of the alternate remedies set forth in clauses (i) or (ii) of this
Section 3.6(a).

Following the occurrence of an ADA-ES Triggering Event, but prior to the date of
any ECP Election Notice, Members shall continue to fund Capital Contributions as
and when required in the manner set forth in this Article III. From and after
the date of any ECP Election Notice until the consummation of the transactions
contemplated thereby, each ECP Member also shall have the option, but not the
obligation, to fund all or any portion of (i) the Capital Contributions that
such ECP Member otherwise would be obligated to make pursuant to this Agreement,
and (ii) such ECP Member’s pro rata share of the Capital Contributions that
ADA-ES otherwise would be obligated to make pursuant to this Agreement; provided
that in the event the ECP Members fail or determine not to fund such ADA-ES
Capital Contributions, ADA-ES shall have the option to make such Capital
Contributions.

(b) ECP Triggering Events. Upon an ECP Triggering Event, ADA-ES shall have the
right, but not the obligation, to elect from time to time by written notice to
the Company and to each ECP Member (the “ADA-ES Election Notice”) during the
period commencing on the date of such ECP Triggering Event and ending on the
three month anniversary thereof, to:

(i) purchase all, but not less than all, of the ECP Members’ Membership
Interests for the Call Purchase Price for such Membership Interests (the “ADA-ES
Call Right”). Any ADA-ES Election Notice electing the ADA-ES Call Right shall
specify the Call Purchase Price for such Membership Interests and a single
closing date for such purchase, which shall be on or prior to the 45th day
following delivery of the ADA-ES Election Notice;

(ii) dissolve the Company; provided that for the 30 days immediately following
the date of delivery of the Election Notice, the ECP Members (or their
Designees) shall have the option, upon written notice to ADA-ES no later than 14
days following delivery of the ECP Election Notice, to purchase all, but not
less than all, of the Membership Interests of ADA-ES at the Call Purchase Price
for such ADA-ES Membership Interests. Any such written notice by the ECP Members
electing to purchase the Membership Interests of ADA-ES shall specify the Call
Purchase Price for such Membership Interests and a single closing date for such
purchase, which shall be on or prior to the 30th day following delivery of the
ADA-ES Election Notice.

 

11



--------------------------------------------------------------------------------

Notwithstanding any such election by the ECP Members to purchase the Membership
Interests of ADA-ES, the Members shall use all reasonable efforts to prepare for
and facilitate the anticipated dissolution of the Company during the pendancy of
such proposed purchase. If such closing of the purchase of ADA-ES’s Membership
Interests occurs prior to the expiration of such 30-day period, the Company
shall not be dissolved. If such closing does not occur on or prior to the
expiration of such 30-day period (for any reason other than as a result of a
material breach or refusal to close by ADA-ES), then the Company shall
immediately be dissolved in the manner set forth in Article XIII; and

(iii) cause the Company to enter into a Company Sale Transaction; provided that
for the 30 days immediately following the date of delivery of the ECP Election
Notice, ECP Members shall have the option, upon written notice to ADA-ES no
later than 14 days following delivery of the ECP Election Notice, to purchase
all, but not less than all, of the Membership Interests of ADA-ES at the Call
Purchase Price for such ADA-ES Membership Interests. Any such written notice by
the ECP Members electing to purchase the Membership Interests of ADA-ES shall
specify the Call Purchase Price for such ADA-ES Membership Interests and a
single closing date for such purchase, which shall be on or prior to the 30th
day following delivery of the ECP Election Notice. Notwithstanding any election
by the ECP Members to purchase the Membership Interests of ADA-ES, the Members
shall use all reasonable efforts to prepare for and facilitate the anticipated
Company Sale Transaction. If such closing or the purchase of ADA-ES’s Membership
Interests occurs on or prior to expiration of the 30-day period, the Company
shall not consummate a Company Sale Transaction. If such closing does not occur
on or prior to the expiration of such 30-day period (for any reason other than
as a result of a material breach or refusal to close by ADA-ES), then the
Company shall be immediately (or as promptly as practicable thereafter) sold
pursuant to the proposed Company Sale Transaction. Such Company Sale Transaction
shall be consummated on the terms set forth in Article XIV hereof. If such
Company Sale Transaction cannot be consummated within 150 days of the date of
the ADA-ES Election Notice, ADA-ES shall have the option to pursue either of the
alternate remedies set forth in clauses (i) or (ii) of this Section 3.6(b).

Following the occurrence of an ECP Triggering Event, but prior to the date of
any ADA-ES Election Notice, Members shall continue to fund Capital Contributions
as and when required in the manner set forth in this Article III. From and after
the date of any ADA-ES Election Notice until the consummation of the
transactions contemplated thereby, ADA-ES also shall have the option, but shall
no longer have the obligation, to fund all or any portion of (i) the Capital
Contributions that ADA-ES otherwise would be obligated to make pursuant to this
Agreement, and (ii) the Capital Contributions that the ECP Members otherwise
would be obligated to make pursuant to this Agreement; provided that in the
event ADA-ES fails or determines not to fund such ECP Members’ Capital
Contributions, the ECP Members shall have the option to make such Capital
Contributions; and

(c) Closing Actions and Deliveries. At the closing of any sale of Membership
Interests contemplated by this Section 3.6, each Member that is selling its
Membership Interests shall deliver to the Member purchasing such Membership
Interests (or its

 

12



--------------------------------------------------------------------------------

designee(s)) an assignment certificate for its Membership Interest in favor of
the purchasing Member and a letter of resignation of each Manager designated to
the Board by such selling Member, and the purchasing Member shall deliver to
each selling Member the applicable Call Purchase Price by wire transfer of
immediately available funds.

3.7 Funding Stop Based on Failure of Funding Condition.

(a) ECP Funding Stop. Notwithstanding anything to the contrary in this
Agreement, each ECP Member’s obligations to make Capital Contributions under
this Article III shall be subject to the Funding Conditions. Any ECP Member that
determines not to fund Capital Contributions as the result of the failure of a
Funding Condition set forth in clauses (ii) or (iii) of the definition of
“Funding Condition” shall promptly deliver notice to the Company and to each
other Member stating such ECP Member’s intention not to fund future Capital
Contributions and specifying the unsatisfied Funding Condition (an “ECP Funding
Stop Notice”). From and after the delivery of an ECP Funding Stop Notice, but
subject to compliance by ADA-ES with ADA-ES’s obligations under Section 3.7(b),
no Member shall have any further obligation to fund Capital Contributions to the
Company unless and to the extent such Funding Condition is waived in writing by
the ECP Member who delivered the ECP Funding Stop Notice. If any ECP Member has
delivered an ECP Funding Stop Notice, then all Members shall negotiate in good
faith to determine whether such ECP Member will waive the Funding Conditions
identified in such ECP Funding Stop Notice or amend this Agreement on terms
mutually acceptable to the ECP Members and ADA-ES. If such Members cannot agree
on such a waiver of Funding Conditions or amendment to this Agreement within 15
days of the date on which the ECP Funding Stop Notice was delivered, then ADA-ES
shall have the rights and obligations set forth in Section 3.7(b).

(b) ADA Funding Stop. If ADA-ES and the ECP Members cannot agree on a waiver of
Funding Conditions or amendment to this Agreement within 15 days of the date on
which any ECP Member delivers an ECP Funding Stop Notice, then ADA-ES shall have
the option to either (i) unconditionally commit in writing to fund the Capital
Requirements of the Company (subject to the provisions of Article XII hereof for
any failure to fund such Capital Requirements which ADA-ES has committed in
writing to fund), it being acknowledged that any Capital Contributions made to
fund such Capital Requirements shall first be applied to Redeem any Unreturned
Preferred Equity contributed by the ECP Members pursuant to Section 3.3(d)(i) in
the manner set forth in Section 3.8, or (ii) deliver a notice to the Company and
to each other Member stating ADA-ES’s intention not to fund future Capital
Contributions (an “ADA-ES Funding Stop Notice”). If ADA-ES does not
unconditionally commit in writing to fund the Capital Requirements of the
Company pursuant to clause (i) of this Section 3.7(b), then ADA-ES shall be
deemed to have delivered a Funding Stop Notice pursuant to clause (ii) of this
Section 3.7(b). From and after the date on which ADA-ES has delivered, or is
deemed to have delivered, an ADA-ES Funding Stop Notice, then the Members shall
promptly use their reasonable best efforts to enter into a Company Sale
Transaction on terms mutually acceptable to them in accordance with Article XIV
hereof; provided that if the Members cannot reach agreement as to the aggregate
price and other material terms a proposed Company Sale Transaction after a
period of 45 days from the date of delivery (or deemed delivery) of the ADA-ES
Funding Stop Notice contemplated by this Section 3.7, or cannot consummate such
Company Sale Transaction after a period of 150 days from such date, the Members
shall, unless otherwise agreed in writing, dissolve the Company in accordance
with Article XIII hereof.

 

13



--------------------------------------------------------------------------------

3.8 Preferred Equity.

(a) Third Tranche Preferred Equity. If any ECP Member has made a Preferred
Equity Contribution pursuant to Section 3.3(d)(i), then immediately upon the
Company’s receipt of any Capital Contribution made by ADA-ES pursuant to
Section 3.3(d)(ii) or Section 3.3(e)(iii), the Company shall apply such Capital
Contribution to the extent necessary:

(i) first, to Redeem the portion of any Unreturned Preferred Equity that
constitutes a 12% Annualized Rate of Return on Preferred Equity Contributions
made pursuant to Section 3.3(d)(i) (which Redemption shall be effected pro rata
among the ECP Members based on their relative Percentage Interests);

(ii) second, to Redeem the portion of any Unreturned Preferred Equity
constituting Preferred Equity Contributions made pursuant to Section 3.3(d)(i)
with respect to which the Preferred Equity Redemption Price includes a 12%
Annualized Rate of Return (which Redemption shall be effected pro rata among the
ECP Members based on their relative Percentage Interests); and

(iii) concurrently with the Redemption described in clause (ii) of this
Section 3.8(a), Convert a portion of the ECP Members’ Unreturned Preferred
Equity for which the Preferred Equity Redemption Price includes a 0% Annualized
Rate of Return equal to the amount of Unreturned Preferred Equity Redeemed
pursuant to clause (ii) (which Conversion shall be effected pro rata among the
ECP Members based on their relative Percentage Interests).

If, on or after any applicable Preferred Equity Redemption Date, the Capital
Contributions made by ADA-ES pursuant to Section 3.3(d)(ii) or pursuant to
Section 3.3(e)(iii) are insufficient to Redeem and Convert all of the Unreturned
Preferred Equity of the ECP Members contributed pursuant to Section 3.3(d)(i)
that corresponds with such Preferred Equity Redemption Date, then the ECP
Members shall have the option, at any time and from time to time, to Convert all
or any portion of such remaining Unreturned Preferred Equity.

(b) Cost Overrun Preferred Equity. If a Member has made a Preferred Equity
Contribution pursuant to Section 3.3(f), then such Member shall have the option,
at any time and from time to time following the Preferred Equity Redemption Date
for such Preferred Equity Contribution, to Convert all or any portion of such
Unreturned Preferred Equity contributed pursuant to Section 3.3(f).

(c) Default Preferred Equity. If a Non-Defaulting Member has made a Preferred
Equity Contribution pursuant to Section 12.2(a)(vi), such Non-Defaulting Member
shall have the option, at any time and from time to time, to Convert all or any
portion of such Unreturned Preferred Equity contributed pursuant to
Section 12.2(a)(vi).

 

14



--------------------------------------------------------------------------------

(d) Certain Definitions.

(i) “Redeem,” “Redeemed” and “Redemption” shall mean, with respect to any
Unreturned Preferred Equity, the Company’s distribution of cash to the holder of
such Unreturned Preferred Equity, which distribution shall cause the applicable
Unreturned Preferred Equity of the ECP Members to be reduced by a corresponding
amount.

(ii) “Convert,” “Converted” and “Conversion” shall mean, with respect to any
Unreturned Preferred Equity, deeming the following to have occurred: (i) the
Company shall be deemed to have Redeemed the applicable portion of such
Unreturned Preferred Equity for cash at the applicable Preferred Equity
Redemption Price, and (ii) each Member making such election shall be deemed to
have made an ordinary Capital Contribution of a corresponding amount of cash.

3.9 Member Loans.

(a) No Obligation to Make Loans. No Member shall be required to make any loans,
provide any guarantees, post any letters of credit or otherwise lend funds or
provide credit support to the Company or any Subsidiary of the Company without
the consent of such Member.

(b) Option to Loan Funds Pro Rata. Members and their Affiliates may, in their
sole discretion and subject to prior approval by the Board, make loans to the
Company, on a pro rata basis based upon the relative Percentage Interests of the
Members electing to make such loan, to the extent the Board determines that the
terms of such loans are no less favorable to the Company than terms available
from independent third parties. Loans made by any Member to the Company will
represent a debt of the Company payable or collectible solely from the assets of
the Company (or other security interest, if applicable) in accordance with the
terms and conditions upon which such loans are made.

(c) Project Credit Support. Members and their Affiliates may, from time to time,
to the extent requested by the Board, provide credit support for or on behalf of
the Company and its Subsidiaries to support their respective obligations to
third parties in connection with the development, construction, financing and
operation of the Red River Project, in each case in the form (e.g., letters of
credit, cash deposits) and amount as determined by the Board and such Member.
Unless otherwise agreed in writing among the Members, any such credit support
shall be provided by the ADA-ES Side, on the one hand, and the ECP Side, on the
other hand, based on their respective Percentage Interests. With respect to the
letters of credit required by Section 2.1.4 of the EPC Contract, as supplemented
by the Second Letter Agreement, dated as of September 30, 2008, (i) ADA-ES shall
at all times maintain, or cause to be maintained, letters of credit as necessary
to cover $6,600,000 of the stated amount of such required letters of credit
until such time as ADA-ES is required to make Capital Contributions pursuant to
Section 3.3(c)(ii), and (ii) subject to clauses (ii) and (iii) of the Funding
Conditions and compliance with Section 2.1(b) of the Reimbursement Agreement,
the ECP Members shall cause the aggregate stated amount of such letters of
credit to equal the amount from time to time set forth in the

 

15



--------------------------------------------------------------------------------

table below, less, during any period in which the ADA-ES letter of credit
referred to above is required to be issued in accordance with this Section,
$6,600,000; provided that the ECP Members shall not be obligated to:
(a) increase the stated amount of such letter of credit or extend the maturity
date thereof at any time on or after the occurrence of an ADA-ES Triggering
Event or a Material Default by ADA-ES or at any time during which a default or
event of default has occurred and is continuing under the Effective Date Credit
Support Documents; (b) replenish the stated amount of any such letter of credit
to the extent drawn; or (c) increase the stated amount of any such letter of
credit or extend the maturity date thereof at any time on or after February 28,
2009.

 

Period

   Maximum Amount Available

October 1, 2008 to October 30, 2008

   $ 15,710,000.00

November 1, 2008 to November 30, 2008

   $ 19,280,000.00

December 1, 2008 to December 31, 2009

   $ 16,040,000.00

January 1, 2009 to January 31, 2009

   $ 17,670,000.00

February 1, 2009 and thereafter

   $ 21,350,000.00

3.10 Additional Projects. The Members acknowledge that the provisions of this
Article III governing Capital Contributions shall apply only in respect of
Capital required to fund the first production line of the Red River Project and
the development of a Supply Company facility in Louisiana, and, in the event the
Members approve any Additional Project in accordance with Section 5.8(j), this
Agreement shall either be amended to increase the Members’ respective Capital
Commitments and provide for the funding of Capital Contributions pursuant to
agreed upon Development Milestones for such Additional Projects or the Members
shall enter into one or more other agreements with respect to the ownership and
equity funding of such Additional Projects as may be mutually acceptable to
them.

3.11 Return of Contribution. Except as provided in this Agreement, a Member is
not entitled to the return of any part of its Capital Contributions or to be
paid interest in respect of either its Capital Account or its Capital
Contributions. Any Capital Contribution that has not been repaid is not a
liability of the Company or of the other Members. A Member is not required to
contribute or to lend any cash or property to the Company to enable the Company
to return the other Members’ Capital Contributions.

3.12 Withdrawal of Capital. Except as provided in Article X, no Member has the
right to withdraw any part of its Capital Contribution from the Company or to
receive the return of any part of its Membership Interest in the Company prior
to its liquidation and termination pursuant to Article XIII hereof.

 

16



--------------------------------------------------------------------------------

3.13 Issuance of Additional Interests; Additional Members.

(a) Additional Interests. Subject to Section 5.8, the Board shall have the right
to cause the Company to issue or sell to any Person (including Members and
Affiliates of Members) any of the following: (which for purposes of this
Agreement shall be “Additional Interests”): (i) additional Membership Interests
or other interests in the Company (including new classes or series thereof
having different rights); (ii) obligations, evidences of indebtedness or other
securities or interests convertible into or exchangeable for Membership
Interests or other interests in the Company and (iii) warrants, options or other
rights to purchase or otherwise acquire Membership Interests or other interests
in the Company. Subject to Section 5.8, the Board shall determine the terms and
conditions governing the issuance of such Additional Interests, including the
number and designation of such Additional Interests, the preference (with
respect to distributions, in liquidation or otherwise), if any, over any other
Membership Interests and any required contributions in connection therewith.

(b) Additional Members and Membership Interests. In order for a Person to be
admitted as a Member of the Company with respect to an Additional Interest,
(i) such Person shall have delivered to the Company a written undertaking to be
bound by the terms and conditions of this Agreement, (ii) such Person shall have
delivered such documents and instruments as the Board determines to be necessary
or appropriate in connection with the issuance of such Additional Interest to
such Person or to effect such Person’s admission as a Member and (iii) the Board
shall amend Exhibit A without the further vote, act or consent of any other
Person to reflect such new Person as a Member. Upon the amendment of Exhibit A,
such Person shall be deemed to have been admitted as a Member and shall be
listed as such on the books and records of the Company and thereupon shall be
issued his or its Membership Interest. If an Additional Interest is issued to an
existing Member, the Board or the Secretary of the Company shall amend Exhibit A
without the further vote, act or consent of any other Person to reflect the
issuance of such Additional Interest and, upon the amendment of such Exhibit A,
such Member shall be issued his or its Additional Interest, including any
Economic Interest that corresponds to and is part of such Additional Interest.

3.14 Capital Accounts.

(a) The Company shall maintain for each Member a separate Capital Account in
accordance with Regulations Section 1.704-1(b) and including the following
provisions. The initial Capital Account balance of each ECP Member shall equal
$200,000, and immediately following the contribution of the amounts set forth in
Section 3.3(b), shall equal $17,063,273. The initial Capital Account balance of
ADA-ES, immediately after taking into account the contribution of the ADA-ES
Contributed Assets shall equal $17,063,273. Each such Capital Account shall
thereafter be (i) increased by (A) the cash amount or Book Value at the time of
contribution (net of any liabilities assumed) of all Capital Contributions
subsequently made (or deemed to be made) by such Member to the Company pursuant
to this Agreement, (B) Net Income and all items of Company income and gain and
allocated to such Member pursuant to Article IV and (C) any other increases
required by the Regulations, and (ii) decreased by (A) the cash amount or Book
Value of all distributions of cash or property (net of any liabilities assumed)
made by the Company to

 

17



--------------------------------------------------------------------------------

such Member pursuant to this Agreement, (B) Net Loss and all items of Company
deduction and loss allocated to such Member pursuant to Article IV and (C) any
other decreases required by the Regulations.

(b) The determination of the amount of any liability for purposes of this
Section 3.13 shall be made in accordance with Section 752(c) of the Code and any
other applicable provisions of the Code and Regulations promulgated thereunder.

(c) In the event all or a portion of a Membership Interest is Transferred in
accordance with the terms of this Agreement, the Transferee shall succeed to the
Capital Account of the Transferor to the extent it relates to the Transferred
Membership Interest.

(d) It is the intention of the Members that Capital Accounts shall be determined
in a manner so that the allocations in this Agreement will have, or be deemed to
have, substantial economic effect under Section 704(b) of the Code and
Regulations promulgated thereunder. In the event that the Board determines that
it is prudent to modify the manner in which Capital Accounts, or any debits or
credits thereto (including, without limitation, debits or credits relating to
liabilities that are secured by contributed or distributed property or that are
assumed by the Company or the Members or their Affiliates), are computed in
order to comply with such Regulations, the Board shall make such modification
provided it is not likely to have a material effect on the amounts distributable
to any Member pursuant to Article XIII hereunder upon the dissolution of the
Company. In the event that unanticipated events might otherwise cause this
Agreement not to comply with such Regulations, the Board, consistent with the
prior sentence, shall make such modifications as it deems appropriate.

3.15 Certification of Membership Interests. The Company shall cause the limited
liability company interests in the Company to be evidenced by certificates in
the form of Exhibit C hereto. The Company shall maintain books for the purpose
of registering the transfer of Membership Interests.

ARTICLE IV

DISTRIBUTIONS AND ALLOCATIONS

4.1 Distributions.

(a) Operating Distributions. Subject to Sections 3.8, 4.1(b), 12.2(a)(vi) and
13.2(c)(iii), to the extent determined by the Board from time to time in its
sole discretion, Available Cash will be applied or distributed among the
Members:

(i) first, to the Members, pro rata in accordance with their relative amounts of
Unreturned Preferred Equity, until each Member’s Unreturned Preferred Equity is
zero; and

(ii) thereafter, to the Members, pro rata in accordance with their respective
Percentage Interests on the date of distribution.

 

18



--------------------------------------------------------------------------------

(b) Tax Distributions. Notwithstanding Section 4.1(a), not later than ten
Business Days prior to March 15th, June 15th, September 15th and December 15th
of each calendar year, Available Cash will be distributed to the Members, pro
rata in accordance with their relative Assumed Tax Liability, until each Member
receives an amount at least equal to its Assumed Tax Liability as of such date.
Any distributions made to a Member pursuant to this Section 4.1(b) shall be
treated as an advance against, and shall reduce, the next distributions to which
such Member otherwise would be entitled to receive pursuant to Section 4.1(a).

(c) Limitations on Distributions. Notwithstanding any provision to the contrary
contained in this Agreement, neither the Company nor the Board, on behalf of the
Company, shall be required to make a distribution to any Person in violation of
the Act or other applicable law. Any distributions pursuant to this Article IV
made in error or in violation of Section 18-607(a) of the Act, will, upon demand
by the Board, be returned to the Company.

4.2 Allocations for Capital Account Purposes.

(a) General. Net Income and Net Loss will be determined and allocated with
respect to each Fiscal Year of the Company as of the end of such Fiscal Year and
at such times as there is a Revaluation Event. Subject to the other provisions
of this Article IV, an allocation to a Member of a share of Net Income or Net
Loss shall be treated as an allocation of the same share of each item of income,
gain, loss or deduction that is taken into account in computing Net Income or
Net Loss. Except as otherwise provided for in this Article IV, Net Income and
Net Loss shall be allocated for each Fiscal Year or other period to the Members
such that the positive balance of the Capital Account of each Member (after
adding to such capital account (i) the amount, if any, that such Member is
obligated to contribute to the Company upon liquidation of such Member’s
Interest, and (ii) the amount that such Member is obligated to restore or is
deemed to be obligated to restore pursuant to Treasury Regulations
Section 1.704-1(b)(2)(ii)(c) or the penultimate sentence of each of Treasury
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and subtracting from such
Capital Account such Member’s share of the items described in Treasury
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) immediately following
such allocation is, as closely as possible, equal (proportionately) to the
amount of the distributions that would be made to such Member if the Company
sold all of its assets for their Book Values, all Company liabilities were
satisfied (limited with respect to each nonrecourse liability to the book value
of the assets securing such liability), and the remaining cash was distributed
in accordance with the priority set forth in Section 4.1(a).

(b) Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding any other provision of this Agreement, if
there is a net decrease in the Partnership Minimum Gain during any Fiscal Year,
each Member shall be specially allocated items of income and gain for such
Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount equal to
such Member’s share of the net decrease in Partnership Minimum Gain, determined
in accordance with Regulations Section 1.704-2(g). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant thereto. The items to be so allocated
shall be determined in accordance

 

19



--------------------------------------------------------------------------------

with Regulations Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 4.2(b)
is intended to comply with the minimum gain chargeback requirement in
Regulations Section 1.704-2(f) and shall be interpreted consistently therewith.

(c) Member Minimum Gain Chargeback. If there is a net decrease in “partner
nonrecourse debt minimum gain” (as defined in Regulations Section 1.704-2(i)(2))
for the taxable year or other relevant taxable period, then, to the extent
required by the Regulations, items of income (determined in accordance with the
provisions of Regulations Section 1.704-2(i)(4)) shall be specially allocated to
the Members in an amount equal to each Member’s share of the net decrease in
partner nonrecourse debt minimum gain (determined in accordance with the
provisions of Regulations Section 1.704-2(i)(5)). This Section 4.2(c) shall be
interpreted consistently with, and subject to the exceptions contained in,
Regulations Section 1.704-2(i)(4).

(d) Qualified Income Offset. If any Member unexpectedly receives any
adjustments, allocations or distributions described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Company income and gain shall be
specially allocated to such Member in an amount and manner sufficient to
eliminate, to the extent required by such Regulations, the Adjusted Capital
Account Deficit of such Member as quickly as possible; provided that an
allocation pursuant to this Section 4.2(d) shall be made only if and to the
extent that such Members would have an Adjusted Capital Account Deficit after
all other allocations provided for in this Section 4.2 have been tentatively
made as if this Section 4.2(d) were not in this Agreement. This Section 4.2(d)
is intended to constitute a “qualified income offset” within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(d)(3) and shall be interpreted
consistently with such provisions.

(e) Excess Losses. No allocation of loss or item thereof shall be made to any
Member to the extent such allocation would create or increase an Adjusted
Capital Account Deficit of such Member that would trigger the application of
Section 4.2(b) or (c). Any losses or items thereof that cannot be allocated to
Members by reason of the prior sentence (“Excess Loss”) shall, subject to the
prior sentence, be allocated to the other Members in proportion to such other
Members’ remaining Percentage Interests, and this method of allocation shall
continue until such Excess Loss shall have been completely allocated.

(f) Nonrecourse Deductions. “Nonrecourse deductions” (as defined in Regulations
Sections 1.704-2(b)(1) and (c)) shall be specially allocated to the Members in
proportion to their respective Percentage Interests. “Member nonrecourse
deductions” (as defined in Regulations Section 1.704-2(i)(2)) shall be specially
allocated to the Members who bear the economic risk of loss for the liability to
which the deductions are attributable, determined in accordance with the
principles of Regulations Section 1.704-2(i)(1).

(g) Section 734(b)/743(b) Adjustments. To the extent an adjustment to the
adjusted tax basis of any Company asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a

 

20



--------------------------------------------------------------------------------

distribution to a Member in complete liquidation of its interest in the Company,
the amount of such adjustment to Capital Accounts shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases such basis) and such gain or loss shall be specially
allocated to the Members in accordance with their Economic Interests in the
event that Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Member
to whom such distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

(h) Curative Allocations. To minimize any distortions in the manner that the
Members would have shared distributions if the special regulatory allocations
required by paragraphs (a) through (g) above (“Regulatory Allocations”) had not
been part of this Agreement, the Board may specially allocate to the Members
offsetting items of income or loss so that the net amounts allocated to each
Member pursuant to all subsections of Section 4.2 will, to the maximum extent
possible, equal the net amounts that would have been allocated to each Member
pursuant to Section 4.2(a) if the Regulatory Allocations had never occurred. In
exercising such discretion, the Board may consider any expected future
Regulatory Allocations which are likely to offset other Regulatory Allocations
previously made.

4.3 Allocations for Tax Purposes.

(a) General. For federal, state and local income tax purposes, except as
otherwise provided in this Section 4.3, each item of Company income, gain, loss
and deduction shall be allocated to the Members consistent with the allocations
of income, gain, loss and deduction described in Section 4.2.

(b) Section 704(c). In accordance with Code Section 704(c) and the Regulations
thereunder, income, gain, loss and deductions with respect to any property
(other than cash) contributed by a Member to the Company shall, solely for tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted basis of such property to the Company for federal income
tax purposes and its initial Book Value using the remedial allocation method set
forth in Regulations Section 1.704-3(d). In the case of any property whose Book
Value is adjusted under clauses (ii) or (iii) of the definition of Book Value
contained in Section 15.1, subsequent allocations of income, gain, loss and
deduction with respect to such property shall take account of any variation
between the adjusted basis of such asset for federal income tax purposes and its
Book Value in the same manner as under Code Section 704(c) and the Regulations
thereunder. Any elections or other decisions relating to such allocations shall
be made by the Board in any manner that reasonably reflects the purpose and
intention of this Agreement.

(c) Credits. Any credits of the Company shall be allocated to the Members in
accordance with their respective Percentage Interests.

(d) Recapture. Depreciation or amortization recapture under Code Sections 1245
and 1250, as well as any other type of recapture of ordinary income items shall,
to the maximum extent possible, be allocated to the Members that were allocated
the depreciation, amortization or other deductions giving rise to such recapture
amounts.

 

21



--------------------------------------------------------------------------------

(e) Excess Nonrecourse Liabilities. The Company’s “excess nonrecourse
liabilities” (as defined in Regulations Section 1.752-3(a)(3)) shall be
allocated among the Members in proportion to their Percentage Interests.

(f) Varying Membership Interests. To reflect any Transfers of or other
variations in the Membership Interests of the Members during any taxable year or
other relevant taxable period, allocations of taxable income and loss for such
taxable year or other relevant taxable period shall be determined by the Board
on a daily, monthly or other basis using any method permitted by the provisions
of Code Section 706 and the Regulations thereunder; provided, however, that the
approval of the transferring Member shall be required in order to use any method
other than a closing-of-the-books method.

(g) No Impact on Capital Accounts. Allocations pursuant to this Section 4.3 are
solely for federal, state and local tax purposes and shall not affect, or in any
way be taken into account in computing, any Member’s Capital Account or share of
income, gain, loss and deduction described in Section 4.2 or distributions
pursuant to any provision of this Agreement.

(h) Acknowledgement by Members. The Members are aware of the income and other
tax consequences of the allocations made by this Article IV and hereby agree to
be bound by the provisions of this Article IV in reporting their shares of items
of Company income, gain, loss, deduction and credit.

ARTICLE V

MANAGEMENT

5.1 Management by the Board of Managers. Except for cases in which the approval
of the Members is expressly required by this Agreement or by non-waivable
provisions of applicable law, the powers, business and affairs of the Company
shall be exercised by or under the authority of, and the business and affairs of
the Company shall be managed under the direction of, a single board of managers
(the “Board”).

5.2 Actions by the Board; Delegation of Authority and Duties; Reliance by Third
Parties.

(a) In managing the business and affairs of the Company and exercising its
powers, the Board may act through meetings and written consents pursuant to
Sections 5.4 and 5.5 and through any Officer of the Company to whom authority
and duties have been delegated pursuant to Section 5.6.

(b) Any Person other than a Member dealing with the Company may rely on the
authority of any Officer in taking any action in the name of the Company
authorized by the Board without inquiry into the provisions of this Agreement or
compliance herewith, regardless of whether that action actually is taken in
accordance with the provisions of this Agreement.

 

22



--------------------------------------------------------------------------------

5.3 Board Composition.

(a) Composition. The Board shall be composed of four managers (or such greater
number as the Board may unanimously determine in its sole discretion) that are
natural persons (each a “Manager” and, collectively, the “Managers”). Subject to
the other provisions of this Section 5.3(a), and to the extent ADA-ES (i) is not
a Defaulting Member, and (ii) has not transferred its rights to designate
Managers under this Section 5.3 in connection with any Transfer, two Managers
will be designated from time to time by ADA-ES (“ADA-ES Managers”). Subject to
the other provisions of this Section 5.3(a), and to the extent that (i) none of
the ECP Members is a Defaulting Member, and (ii) the ECP Members have not
transferred their respective rights to designate Managers under this Section 5.3
in connection with any Transfer, two Managers will be designated from time to
time by the ECP Members (“ECP Managers”), as follows: each of ECP I and ECP I-A
shall be entitled, in its sole discretion, to designate one of the two ECP
Managers (the “ECP I Manager” and the “ECP I-A Manager,” respectively). Each of
the ECP I Manager and the ECP I-A Manager will be deemed to be ECP Managers.

(i) Notwithstanding Section 5.3(a), if at any time either ADA-ES, together with
its direct and indirect Transferees (the “ADA-ES Side”), on the one hand, or the
ECP Members, together with their respective direct and indirect Transferees (the
“ECP Side”), on the other hand, fails to hold an aggregate Percentage Interest
of at least 35%, then one ADA-ES Manager or one ECP Manager, as applicable,
designated by the ADA-ES Side or the ECP Side, as applicable, shall be removed
and thereafter may be designated by the ADA-ES Side or ECP Side, as applicable,
that continues to hold an aggregate Percentage Interest of at least 35%.

(ii) Notwithstanding Section 5.3(a) or (a)(i), if at any time the ADA-ES Side,
on the one hand, or the ECP Side, on the other hand, fails to hold at least the
Requisite Percentage Interest, then all ADA-ES Managers or ECP Managers, as
applicable, designated by the ADA-ES Side or the ECP Side, as applicable, shall
be removed and thereafter may be designated by the ADA-ES Side or the ECP Side,
as applicable, that continues to hold at least the Requisite Percentage
Interest.

(b) Transfer of Rights to Designate Managers. Notwithstanding Section 5.3(a)
hereof, each of ADA-ES and the ECP Members shall be free to transfer their
respective rights to designate one or more Managers to any Transferee that
becomes a Substitute Member and that holds or acquires not less than the
Requisite Percentage Interest. Upon such transfer, the aggregate number of ECP
Managers or ADA-ES Managers, as the case may be, thereupon shall be reduced by
the number of Managers that the ECP Members or ADA-ES, as the case may be, have
so transferred, and thereafter such Manager(s) shall be replaced by such
Manager(s) designated by such Transferee.

(c) Failure to Hold Requisite Percentage Interest. If the ECP Members in the
aggregate, or any Transferee thereof who has been assigned the right to
designate one or more Managers to the Board, fails at any time to hold the
Requisite Percentage Interest, then all of the Managers that such ECP Members or
such Transferee, as applicable, would be entitled to designate immediately

 

23



--------------------------------------------------------------------------------

prior to the time at which such ECP Members or such Transferee, as applicable,
fails to hold the Requisite Percentage Interest, thereupon shall be designated
by the holders of a majority of the aggregate Percentage Interests held by all
ECP Members and all direct and indirect Transferees thereof to the extent such
Percentage Interests correspond to Membership Interests acquired from ECP
Members. If ADA-ES, or any Transferee thereof who has been assigned the right to
designate one or more Managers to the Board, fails at any time to hold the
Requisite Percentage Interest, then all of the Managers that ADA-ES or such
Transferee, as applicable, would be entitled to designate immediately prior to
the time at which ADA-ES or such Transferee, as applicable, fails to hold the
Requisite Percentage Interest, thereupon shall be designated by the holders of a
majority of the aggregate Percentage Interests held by ADA-ES and all direct and
indirect Transferees thereof to the extent such Percentage Interests correspond
to Membership Interests acquired from ADA-ES.

(d) Removal; Vacancies. No Manager may be removed from the Board (with or
without cause) except at the written direction of the Member entitled to
designate such Manager, which Member will thereupon be entitled to appoint an
alternative Manager to fill the vacancy. A Manager may resign at any time, such
resignation to be made in writing and to take effect immediately or on such
later date as may be specified therein. The Members may change or replace their
respective designees to the Board upon 24 hours’ prior written notice to the
Board and the other Members. Any vacancy in the Board, whether created by the
removal, resignation, retirement of a Manager or otherwise, shall be filled only
by the Member entitled to designate such Manager in accordance with this
Section 5.3. The initial ECP I Manager, ECP I-A Manager and ADA-ES Managers are
set forth on Exhibit D.

(e) Changes in Size. In the event the size of the Board is increased or
decreased with the unanimous consent of the Board as contemplated hereby, the
number of ECP Managers, ADA-ES Managers and, to the extent applicable, other
Managers, shall be increased or decreased as unanimously determined by the
Board.

5.4 Board Meetings; Quorum; Vote Required.

(a) Meetings. The Board shall meet at least quarterly at the offices of the
Company (or such other place as determined by the Board). Special meetings of
the Board, to be held at the offices of the Company (or such other place as
shall be determined by the Board), shall be called at the direction of any two
Managers, upon reasonable advance notice, but in any event upon not less than 48
hours’ prior written notice, to all Managers. Attendance of a Manager at a
meeting shall constitute a waiver of notice of such meeting, except where a
Manager attends a meeting for the express purpose of objecting to the
transaction of any business on the ground that such meeting is not lawfully
called or convened.

(b) Quorum. The presence of at least one ECP Manager and one ADA-ES Manager
shall be necessary and sufficient to constitute a quorum for the transaction of
business at any meeting of the Board; provided that if at any time the ADA-ES
Side or the ECP Side loses its right to designate one or more Managers pursuant
to the operation of Section 5.3(a)(i) or 5.3(a)(ii), then the presence of at
least two Managers shall be necessary and sufficient to constitute a quorum.

 

24



--------------------------------------------------------------------------------

(c) Board Voting. On all matters requiring the vote or action of the Board, each
Manager shall be entitled to one vote, and all actions undertaken by the Board
must be authorized by the affirmative vote of at least a majority of Managers at
any meeting at which a quorum is present; provided, however, that the actions
specified in Sections 5.11 and Section 5.12 shall require only the
determinations of the Managers specified therein and a quorum shall be deemed to
exist with the presence of solely the Managers specified therein.

5.5 Action by Written Consent or Telephone Conference. Any action permitted or
required by the Act, the Delaware Certificate or this Agreement to be taken at a
meeting of the Board may be taken without a meeting if a consent in writing,
setting forth the action to be taken, is signed by all the Managers, or, with
respect to any action specified in Section 5.11 or Section 5.12, signed by all
of the Managers necessary to take such action pursuant to such Section. Such
consent shall have the same force and effect as a unanimous vote at a meeting
and may be stated as such in any document or instrument filed with the Secretary
of State of Delaware, and the execution of such consent shall constitute
attendance or presence in person at a meeting of the Board. Subject to the
requirements of the Act, the Delaware Certificate or this Agreement for notice
of meetings, the Managers may participate in and hold a meeting of the Board by
means of a conference telephone or similar communications equipment by means of
which all persons participating in the meeting can hear each other, and
participation in such meeting shall constitute attendance and presence in person
at such meeting, except where a person participates in the meeting for the
express purpose of objecting to the transaction of any business on the ground
that the meeting is not lawfully called or convened or is not called or convened
in accordance with this Agreement.

5.6 Officers. Officers of the Company may, from time to time, be elected by the
Board and may consist of a President and a Secretary, and such other officers
and assistant officers as may be deemed necessary or desirable by the Board. The
general areas of responsibility and specific powers and duties of each Officer
will be as determined by the Board from time to time. Any number of offices may
be held by the same person. In its discretion, the Board may choose not to fill
any office for any period as it may deem advisable. Each Officer shall hold
office until a successor is duly elected and qualified or until the earlier of
his or her death, resignation or removal as hereinafter provided. Any Officer or
agent of the Company elected by the Board may be removed at any time by the
Board in accordance with the vote required in Section 5.4. Any vacancy occurring
in any office because of death, resignation, removal, disqualification or
otherwise, may, subject to Section 5.11 of this Agreement, be filled by the
Board then in office. In the case of the absence or disability of any Officer of
the Company and of any person hereby authorized to act in such Officer’s place
during such Officer’s absence or disability, the Board may by resolution
delegate the powers and duties of such Officer to any other Officer, or to any
other person whom it may select. The President of the Company shall, subject to
Section 5.7, any limitations, restrictions or directions provided by the Board
and the constraints set forth in the Annual Plan, be responsible for the
day-to-day operations of the Company. The Officers, in the performance of their
duties as such, shall owe to the Company duties of loyalty and due care of the
type owed by the officers of a corporation to such corporation and its
stockholders under the laws of the State of Delaware.

 

25



--------------------------------------------------------------------------------

5.7 Actions Requiring Approval of the Board.

In addition to such other matters as the Board may from time to time by
resolution determine, neither the Company nor any Officer or agent of the
Company shall take any of the actions described in this Section 5.7 (in each
case except as provided in Section 3.6, Section 3.7, Section 3.8 and Article
XIV) without the approval of the Board:

(a) subject to Section 5.9, approve the Annual Plan or any other budget of the
Company or any amendments or alterations thereto;

(b) effect any material change in the business lines of the Company or any
Subsidiary of the Company;

(c) acquire, directly or indirectly, another business or any competing
investment other than as previously approved in the Annual Plan;

(d) sell or permit the sale, in any * period, of assets of the Company or of any
Subsidiary of the Company, with an aggregate value exceeding $* or such other
amount determined by a resolution of the Board;

(e) issue any Capital Request Notice to a Member at any time when such Member’s
Unused Capital Commitment is equal to zero;

(f) incur any indebtedness for borrowed money in the name of the Company or any
Subsidiary of the Company, create any Lien on the assets or properties of the
Company or any Subsidiary of the Company; post a letter of credit, guaranty or
provide surety for the obligations of any third party; or enter into any
material amendment with respect to the foregoing;

(g) settle any claims relating to the Company or any Subsidiary of the Company
not covered by insurance;

(h) modify any accounting policies of the Company or any Subsidiary of the
Company except as required by regulatory authorities or the Company’s or such
Subsidiary’s independent accountants;

(i) except as contemplated by the Master Services Agreement, the Intellectual
Property License Agreement, the Joint Development Agreement and the Effective
Date Credit Support Documents and except for Transfers of Membership Interests
in accordance with the terms of this Agreement, enter into any transactions with
any Affiliate of any Member;

(j) subject to Section 5.11, cause the removal of any individual under the
Master Services Agreement or any Officer;

(k) appoint or remove, or cause the Company or any Subsidiary of the Company to
appoint or remove, the independent auditors for the Company or such Subsidiary;

 

26



--------------------------------------------------------------------------------

(l) except as contemplated by this Agreement, make any tax election or take, or
cause the Company or any Subsidiary of the Company to take, any other action
with respect to taxes;

(m) enter into material contracts related to the Red River Project or any other
contract or transaction outside of the ordinary course of business or commit to
or make any expenditure in excess of the amounts provided for such expenditures
in the Annual Plan;

(n) except as provided in Section 3.8 and Section 13.2(c), make or declare any
distribution or dividend or change the distribution policy of the Company; and

(o) enter into any agreement to do any of the foregoing.

The Board may, by unanimous resolution, determine additional actions of the
Company that would require approval of the Board under this Section 5.7.
Notwithstanding anything in this Section 5.7 to the contrary, unless otherwise
provided by the Board by unanimous resolution, any actions or expenditures
specifically authorized in the Company’s most recent Annual Plan approved by the
Board shall be authorized for purposes of this Section 5.7 and shall not be
included for purposes of determining whether the applicable threshold amounts
are satisfied in subsection (d) of this Section 5.7.

5.8 Actions Requiring Consent of the Members. Notwithstanding anything to the
contrary in this Agreement, but subject to Section 12.2(d), neither the Company
nor any Officer or agent of the Company shall take, or permit any Project
Company to take, any of the actions described in this Section 5.8 (in each case
except as provided in Section 3.6, Section 3.7, Section 3.8 and Article XIV)
without the prior written consent of Members holding in the aggregate not less
than 75% of the aggregate Percentage Interests held by all Members:

(a) alter, repeal, amend or adopt any provision of the Delaware Certificate or
this Agreement or the similar governing documents of any Subsidiary of the
Company;

(b) effect any Company Sale Transaction or any similar transaction with respect
to any Subsidiary;

(c) issue any Additional Interests, admit any new Members (other than in
accordance with Article X) authorize, issue, sell, dividend, distribute, redeem,
convert, exchange, repurchase, cancel, retire or otherwise dispose of any equity
interests, phantom equity or similar rights or interests or any warrants,
options or other similar rights or interests or securities convertible into or
exchangeable for any equity interests, phantom equity or similar rights of the
Company or any Subsidiary of the Company;

(d) voluntarily liquidate, wind-up, dissolve or commence any bankruptcy,
insolvency, reorganization, debt arrangement or other case or proceeding under,
or obtain relief under, any federal or state bankruptcy or insolvency law or
make a general assignment for the benefit of creditors;

(e) change or make any election to cause the Company or any Subsidiary of the
Company to be classified as other than a partnership for federal income tax
purposes;

 

27



--------------------------------------------------------------------------------

(f) sell, in any * period, assets of the Company or any Subsidiary of the
Company with an aggregate value exceeding $*;

(g) make, or cause any Subsidiary of the Company to make, in any * period, any
capital expenditures in excess of approved capital expenditures in the then
current Annual Plan with an aggregate value exceeding $*;

(h) except as specifically contemplated by the Effective Date Credit Support
Documents, incur any indebtedness for borrowed money in excess of $* above any
amounts approved in the then current Annual Plan (or in excess of $* if no
indebtedness is approved in the then current Annual Plan) in the name of the
Company or any Subsidiary, or create any Lien on the assets or properties of the
Company or any Subsidiary, or guaranty or provide surety for the obligations of
any third party in excess of $* above any amounts approved in the then current
Annual Plan (or in excess of $* if no such amounts are approved in the then
current Annual Plan); or enter into any material amendments with respect to the
foregoing except as expressly approved in the then current Annual Plan;

(i) purchase or lease, or cause the Company to purchase or lease, in any *
period, any assets in excess of $* in the aggregate (other than purchases of raw
materials in the ordinary course of business or purchases or leases expressly
contemplated in the then current Annual Plan);

(j) authorize the acquisition, development or construction by the Company of any
Additional Project; and

(k) enter into any agreement to do any of the foregoing.

5.9 Budgets. Attached as Exhibit E is the Company’s operating budget for the
period commencing as of the Effective Date and ending November 30, 2008 (the
“Interim Budget”). During the period of time covered by the Interim Budget, the
Board shall prepare and approve an operating budget for the period commencing
December 1, 2008 and ending December 31, 2010 (the “Initial Budget”). At least
90 days prior to the start of each Fiscal Year of the Company commencing with
2011, the principal financial officer of the Company, or if no such principal
financial officer has been designated, the President shall submit to the Board a
proposed operating budget for such Fiscal Year (each, an “Annual Plan”). Such
Annual Plan shall include: (a) (i) a financial projection for the Company
setting forth estimates of volumes, revenues, costs, fees, expenses (including
accruals items for high cost but infrequent maintenance events and estimates of
cash expenditures to be applied against such accruals) and capital expenditures
to be realized or borne by the Company on a month to month basis for the next
Fiscal Year, and (ii) consolidated income, cash flow and balance sheet
statements for the Company based on such estimates and (b) a proposed operating
budget for the Company setting forth the authorized limit of the fees, costs,
expenses and capital expenditures which may be incurred by the Company without
additional prior approval by the Board. The Board shall consider the Annual Plan
for approval prior to the start of the Fiscal Year to which it pertains and
shall use all reasonable efforts to resolve any disagreements as to any item
contained in the Annual Plan prior to such time. If any Annual Plan submitted to
the Board in accordance with this Section 5.9 is not approved by the Board, then
the Annual

 

28



--------------------------------------------------------------------------------

Plan most recently approved by the Board pursuant to Section 5.7(a), excluding
all non-recurring items, shall remain in effect as the Annual Plan for the next
Fiscal Year, adjusted upwards by multiplying the recurring fees, costs, expenses
and capital expenditures set forth in such Annual Plan by 1.03.

5.10 Limitation of Duties. No Manager (in his or her capacity as a Manager)
shall have any duties (including fiduciary duties) or liabilities relating
thereto to the Company, the Members or the other Managers, except as may be
specifically provided herein and required by any provisions of the Act or other
applicable law that cannot be waived. Accordingly, each Manager shall be
entitled to act solely on behalf, and in the interests, of the Member that has
designated such Manager. Moreover, each Manager and, except as expressly
provided herein (including, without limitation, Section 6.2), each Member and
each of their respective Affiliates, shall be free to engage or invest in, and
devote its and their time to, any other business venture or activity of any
nature and description, whether or not such activities are considered
competitive with the Company, and neither the Company nor any other Person will
have any right by virtue of this Agreement or the relationship created hereby in
or to such other venture or activity of any Person (or to the income or proceeds
derived therefrom), and the pursuit of such other venture or activity will not
be deemed wrongful or improper. No notice, approval or other sharing of any such
other opportunity or activity will be required. The legal doctrines of
“corporate opportunity,” “business opportunity” and similar doctrines will not
be applied to any such competitive venture or activity.

5.11 Certain Powers of the ECP Managers. Notwithstanding anything to the
contrary in this Agreement, the ECP Managers shall have the sole power and
authority to cause the Company to take any action to be taken by the Company
with respect to (i) the contribution of the ADA-ES Contributed Assets by ADA-ES
pursuant to the Joint Development Agreement and this Agreement, including the
making and prosecution of any claim for indemnification thereunder, (ii) any
action to be taken pursuant to the Master Services Agreement or the Intellectual
Property License Agreement, including, without limitation, in each case,
pursuing any right or remedy thereunder, (iii) any action to be taken with
respect to indemnification of the Development Company or other AC Venture
Companies pursuant to section 1.7 of the Joint Development Agreement, (iv) any
action of the Board at such time as ADA-ES is a Defaulting Member or from and
after such time as any ECP Member delivers an ECP Election Notice following the
occurrence of an ADA-ES Triggering Event and (v) any other agreement between the
Company on the one hand and ADA-ES or any of its Affiliates on the other,
including the power to terminate such agreements in accordance with their terms.

5.12 Certain Powers of the ADA-ES Managers. Notwithstanding anything to the
contrary in this Agreement, the ADA-ES Managers shall have the sole power and
authority to cause the Company to take any action to be taken by the Company
with respect to (i) the contribution of the Initial ECP Capital Contribution by
the ECP Members pursuant to the terms of the Joint Development Agreement and
this Agreement, including the making and prosecution of any claim for
indemnification thereunder, (ii) any action of the Board at such time as any ECP
Member is a Defaulting Member or, unless the ECP Members have made aggregate
Capital Contributions to the Company in excess of the aggregate Capital
Contributions made by ADA-ES, from and after such time as ADA-ES delivers an
ADA-ES Election Notice following the occurrence of an ECP Triggering Event or
(iii) any other agreement between the Company, on the one hand, and the ECP
Members or any of their respective Affiliates, on the other, including the power
to terminate such agreements in accordance with their terms.

 

29



--------------------------------------------------------------------------------

5.13 Board Observation Rights. In addition to the Members’ respective rights to
designate Managers to the extent set forth above, each of ECP I and ECP I-A
will, for so long as such Member holds a Membership Interest in the Company,
have the right to appoint one representative to attend the meetings of the Board
in a nonvoting observer capacity (such representative, the “Observer”). The
Company will provide each Observer with copies of all notices, minutes, consents
and other materials that it provides to members of the Board; provided, however,
that the Company reserves the right to withhold any information and to exclude
such Observer from any meeting or portion thereof if access to such information
or attendance at such meeting could adversely affect the attorney-client
privilege between the Company and its counsel, or if access to such information
or attendance at such meeting could result in a conflict of interest or
otherwise be contrary to law. Each Member agrees to, and will cause each
Observer of such Member to, hold in confidence all information provided to it or
learned by it in connection with its observation rights under this Agreement,
and will not use such information for any purpose that would be impermissible if
such Person were a member of the Board of the Company, except to the extent
otherwise required by law and any other regulatory process to which such Member
or its respective Observer is subject.

5.14 Deadlock. If the Managers become deadlocked over, or because of a lack of
quorum fail to vote on or approve, any matter requiring their approval in
accordance with Section 5.7, or if the Members fail to approve any matter
requiring their approval under Section 5.8 hereof (but excluding Section 5.8(j))
(each matter, a “Disputed Matter”), any Manager or Member, as applicable, may,
within five Business Days of such deadlock or relevant meeting, notify the other
Managers or Members that such Disputed Matter shall be voted on again by the
Managers or Members at a special meeting that shall be held no later than five
Business Days from the date of such notification. Such Disputed Matter on which
the Managers or Members have been unable to agree shall be discussed by the
Managers or Members for such five Business Day period and shall be voted upon
during the special meeting at the end of the five Business Day period. If at the
special meeting, the Managers or Members are unable to come to agreement on the
Disputed Matter, the Disputed Matter shall be raised, by providing written
notice to the ECP Members and to ADA-ES, to the principal executive officer of
the ECP Members and the principal executive officer of ADA-ES, who shall use
commercially reasonable efforts to obtain agreement on the Disputed Matter
within 15 Business Days of receipt of such notice. In the event that the
principal executive officers of the ECP Members and ADA-ES are unable to reach
agreement on the Disputed Matter by the end of such 15 Business Day period, such
Disputed Matter shall be deemed to be a “Deadlock,” and the ECP Members and
ADA-ES shall have the rights set forth in Section 10.7(a), to the extent
applicable. Notwithstanding the foregoing, any dispute between the Managers or
the Members over (a) any budget item, expenditure, claim or other matter with a
cost or potential income in the aggregate of less than $100,000 or (b) any
determination to acquire, develop or construct an Additional Project as
contemplated by Section 5.8(j), shall not give rise to a Deadlock and shall not
give rise to the rights set forth in Section 10.7(a).

 

30



--------------------------------------------------------------------------------

5.15 Insurance. The Company shall carry general liability, casualty and other
insurance in such amounts and having such terms as is prudent and customary for
businesses of the nature carried on by the Company.

5.16 No Participation in Management by Members; Member Voting Generally. The
management of the business and affairs of the Company shall be vested in whole
in the Board in accordance with this Article V. Except with respect to the
execution and filing of the Delaware Certificate or as otherwise specifically
provided by this Agreement, no Member, acting solely in the capacity of a
Member, shall be an agent of the Company or have any authority to act for or
bind the Company. Except as expressly provided by this Agreement or by
non-waivable provisions of applicable law, Members, in their capacity as such,
shall have no voting, approval or consent rights. When a vote is required by the
Members, each Member shall be entitled to one vote for each Percentage Interest
held by such Member within a specified class.

5.17 Meetings of the Members. Meetings of the Members may be called by the
Board.

(a) Place of Meetings. The Board may designate any place as the place of meeting
for any meeting of the Members.

(b) Notice of Meetings. Written or printed notice stating the place, day and
hour of the meeting and the purposes for which the meeting is called, shall be
delivered to each Member not less than five nor more than ten Business Days
before the meeting.

(c) Manner of Acting. Unless otherwise provided by law or this Agreement, the
affirmative vote of all of the Membership Interests of a specified class shall
constitute the act of the members.

(d) Proxies. At any meeting of the Members of a specified class, a Member may
vote by proxy executed in writing by such Member or by its duly authorized
representative.

(e) Written Actions. Any action required to be, or which may be, taken by
Members may be taken without meeting if consented thereto in a writing setting
forth the action so taken and signed by all of the Members entitled to vote who
are required to take such action.

(f) Telephonic Participation in Meetings. Members may participate in any meeting
through telephonic or similar communications equipment by which all persons
participating in the meeting can hear one another, and such participation shall
constitute presence in person at such meeting.

ARTICLE VI

PROJECT COMPANIES

6.1 Additional Projects. The Company may, from time to time, but only to the
extent approved by the Members pursuant to Section 5.8(j), pursue one or more
additional carbon production lines at the Red River Project, or one or more
additional Projects unrelated to the Red River Project (hereinafter any such
Project other than the Red River Project shall be an “Additional Project”).

 

31



--------------------------------------------------------------------------------

The Company may, to the extent determined appropriate by the Members, cause the
applicable Project Company to obtain additional Construction Debt Financing,
and/or cause the Company to provide Construction Equity Financing or other
equity financing. In the event the Company determines to pursue any Additional
Project, the Members will amend this Agreement (including, without limitation,
Article III and Exhibit B hereof) pursuant to Section 16.6 to increase the
Members’ respective Capital Commitments and to provide for the funding of equity
for such Additional Project pursuant to applicable Development Milestones to be
determined by the Members.

6.2 Exclusivity. Until the three-year anniversary of the Effective Date, none of
ADA-ES, the ECP Members or any of their respective Affiliates or Subsidiaries
shall make any new debt, equity or other investment in an activated carbon
production or supply Project, venture or company investment opportunity in which
all or a substantial portion of the revenues are derived from the manufacture or
processing and sale of activated carbon (including, without limitation, any
activated carbon Projects under development by any Member as of the Effective
Date) without the prior written consent of ADA-ES (in the case of a proposed
investment by any ECP Member(s)) or the ECP Members (in the case of a proposed
investment by ADA-ES). From the three-year anniversary of the Effective Date
through the five-year anniversary of the Effective Date, if ADA-ES, any ECP
Member or any of their respective Affiliates or Subsidiaries seeks to pursue any
new Project or other investment in which all or a substantial portion of the
revenues are derived from the manufacture or processing and sale of activated
carbon, such Member (the “Presenting Member”) shall present such proposed
Project or other investment to ADA-ES (if any ECP Member is the Presenting
Member) or to the ECP Members (if ADA-ES is the Presenting Member), including a
reasonable description of the proposed Project or investment and the amount of
the proposed investment for an equity or other interest in such Project or
investment. ADA-ES (if any ECP Member is the Presenting Member) or the ECP
Members or any Successor Fund (if ADA-ES is the Presenting Member) shall have
the option to elect, by written notice to the Presenting Member no more than 30
days from the date on which the proposed investment was first presented to the
Member making such election, to make a corresponding investment in such proposed
Project or investment together with, and in the same form (e.g., common equity,
preferred equity, convertible debt) as, the Presenting Member on a 50/50 basis,
or in such lesser amount determined by the Member making such election, but in
any event not less than 25% of the total investment in the proposed Project or
investment. If such Member fails to affirmatively elect to invest in such
proposed Project or investment within such 30-day period, such Member shall be
deemed to have affirmatively declined to participate in such Project or other
investment and the Presenting Member shall be free to pursue such proposed
Project of investment independently or with any other Person. In addition to the
foregoing and until the later of the five-year anniversary of the Effective Date
and the date on which such Member no longer holds the Requisite Percentage no
Member shall, directly or indirectly, except to the extent provided in the
Intellectual Property License Agreement and the Master Services Agreement,
(i) sell, exchange, lease, license, assign, transfer or otherwise provide any
Intellectual Property of such Member or any of its Affiliates to any Person
(other than to the Company and/or its Subsidiaries) to be used in connection
with the manufacture, production, processing and/or supply of activated carbon
relating to the control of mercury emissions from coal fired power plants, or
(ii) provide consulting or other services to any Person (other than to the
Company and/or its Subsidiaries) relating to the manufacture, production,
processing and/or supply of activated carbon relating to the

 

32



--------------------------------------------------------------------------------

control of mercury emissions from coal fired power plants. It is expressly
understood that the foregoing prohibitions shall (A) not in any case prohibit
ADA-ES from developing technology primarily for injection of activated carbon
(“ACI”) (as opposed to manufacture, production processing and/or supply of
activated carbon) for ADA-ES’s ongoing ACI business or (B) limit or restrict in
any manner ADA-ES’s right to develop new technologies for applications other
than mercury control, including, without limitation, development of CO2
sequestration technologies that use activated carbon. Any sale, exchange, lease,
license, assignment, transfer or other provision of Intellectual Property in
violation of this Agreement shall be null and void. Upon any breach or
threatened breach by a Member of any of the covenants set forth in this
Section 6.2, the Company and the other Members of the Company will be entitled,
in addition to their right to damages and any other rights they may have, to
obtain injunctive or other equitable relief to restrain any breach or threatened
breach or otherwise to specifically enforce the provisions of this Section 6.2,
it being agreed that any breach of this Section 6.2 may cause the Company and
its Members irreparable harm, the amount of which may be difficult to ascertain,
and that money damages alone would be inadequate to compensate them. Each Member
hereby agrees to waive any requirement for the securing or posting of any bond
in connection with such remedy.

6.3 Project Companies. The Company may, from time to time, form one or more
Project Companies to acquire and develop Additional Projects that have been
approved pursuant to Section 5.8(j). Unless otherwise approved by the Members in
accordance with Section 5.8, or in accordance with this Agreement, any such
Project Company shall be a wholly-owned Subsidiary of the Company, shall be
formed as a special purpose Delaware limited liability company and shall be
governed by a limited liability company operating agreement substantially in the
form of Exhibit F hereto. As of the Effective Date, the only Subsidiaries of the
Company are the Red River Project Company, the Underwood Project Company, the
Morton Project Company and the Supply Company, each of which are wholly-owned
Subsidiaries of the Company.

ARTICLE VII

BOOKS, REPORTS AND COMPANY FUNDS

7.1 Records and Accounting. The Company shall keep or cause to be kept at the
principal office of the Company appropriate books and records with respect to
the Company’s business. The books of the Company shall be maintained, for
financial reporting purposes, on an accrual basis in accordance with generally
accepted accounting principles. All decisions as to accounting matters, except
as specifically provided to the contrary herein, shall be made by the Board.

7.2 Reports.

(a) As soon as practicable, but in any event no later than 75 days following the
close of each Fiscal Year, the Company shall cause to be mailed to each Member a
balance sheet, a statement of income, a statement of Members’ equity and a
statement of cash flows, such year-end financial reports to be prepared in
accordance with generally accepted accounting principals consistently applied
with prior practice for earlier periods (“GAAP”) and to be audited and certified
by a nationally recognized independent public accounting firm selected by the
Board.

 

33



--------------------------------------------------------------------------------

(b) As soon as practicable, but in no event later than 30 days after the close
of each fiscal quarter, the Company shall cause to be mailed to each Member
reports containing unaudited consolidated financial statements of the Company
for such fiscal quarter, prepared in accordance with GAAP (except that such
financial statements need not include footnotes), including a balance sheet, a
statement of income, a statement of Members’ equity and a statement of cash
flow.

(c) As soon as practicable, but in no event later than 20 days after the close
of each calendar month, the Company shall cause to be mailed to each Member
reports containing unaudited consolidated financial statements of the Company
for such month and for the Fiscal Year to date, both on a comparative basis with
the prior year, prepared in accordance with GAAP (except that such financial
statements need not include footnotes), including a balance sheet, a statement
of income, a statement of Members’ equity and a statement of cash flow.

(d) With respect to the unaudited financial statements discussed in subsections
(a) through (c) of this Section 7.2, an instrument executed by the principal
financial officer or President of the Company and certifying that such
financials were prepared in accordance with GAAP consistently applied with prior
practice for earlier periods (with the exception of footnotes); provided, that
the foregoing shall not restrict the right of the Company to change its
accounting principles consistent with GAAP.

7.3 Inspection by Members. Any Member, and any accountants, attorneys, financial
advisors and other representatives of such Member, may from time to time at such
Member’s sole expense for any reasonable purpose visit and inspect the
properties of the Company, examine (and make copies and extracts of) the
Company’s books, records and documents of any kind, and discuss the Company’s
affairs with its employees, independent accountants, all at such reasonable
times as such Member may request upon reasonable notice.

7.4 Company Funds. The Company may not commingle the Company’s funds with the
funds of any Member or the funds of any Affiliate of any Member.

ARTICLE VIII

TAX MATTERS

8.1 Preparation of Tax Returns. The Board shall arrange for the preparation and
timely filing of all returns of Company income, gains, deductions, losses and
other items necessary for federal and state income tax purposes and shall use
all reasonable efforts to furnish to each Member within 75 days of the close of
the taxable year the tax information reasonably required for federal and state
income tax reporting purposes. Each Member shall provide to the Board, when and
as requested, all information concerning the affairs of such Member as may be
reasonably required to permit the preparation of such returns.

8.2 Accounting Methods; Tax Elections. The classification, realization and
recognition of income, gains, losses and deductions and other items shall be on
the accrual method of accounting for federal income tax purposes; provided, that
the Board may change the method of accounting used for federal income tax
purposes, should a change be possible and desirable (as determined by the

 

34



--------------------------------------------------------------------------------

Board in its sole discretion). The taxable year of the Company shall be the
calendar year, unless the Board shall determine that a different taxable year is
permissible and appropriate in its sole discretion. The Board will make the
election under Section 754 of the Code in accordance with applicable Regulations
promulgated thereunder for the first Fiscal Year in which there is a transfer or
Company distribution to which such election would apply if requested by any
Member. In addition to the foregoing, the Board shall determine whether to make
any other available tax elections and select any other appropriate tax
accounting methods and conventions for any purpose under this Agreement.

8.3 Tax Controversies. ADA-ES is designated as the “Tax Matters Member” (as
defined in Code Section 6231), and is authorized and required to represent the
Company (at the Company’s expense) in connection with all examinations of the
Company’s affairs by tax authorities, including, without limitation, resulting
administrative and judicial proceedings, and to expend Company funds that have
been approved for such purposes by the Board for professional services and costs
associated therewith. The Tax Matters Member shall provide each Member with
prompt notice of any examinations or proceedings, shall allow all Members to
participate in any decisions relating to such examinations or proceedings and
shall not settle any such examinations or proceedings without the other Members’
prior written consent not to be unreasonably withheld. Each Member agrees to
cooperate with the Tax Matters Member and to do or refrain from doing any and
all things reasonably required by the Tax Matters Member to conduct such
proceedings.

8.4 Taxation as a Partnership. Except as may be otherwise provided herein, no
election shall be made by the Company or any Member for the Company to be
treated as an association taxable as a corporation or to be excluded from the
application of any of the provisions of Subchapter K, Chapter 1 of Subtitle A of
the Code or from any similar provisions of any state tax laws.

8.5 Withholding. Notwithstanding any other provision of this Agreement, the
Board is authorized to take any action that it determines to be necessary or
appropriate to cause the Company to comply with any federal, state, local and
foreign withholding requirement with respect to any allocation of Net Income or
payment or distribution by the Company to any Member or other Person. All
amounts so withheld, and, in the manner determined by the Board, amounts
withheld with respect to any payment or distribution by any Person to the
Company, shall be treated as payments to such Person or Member or as
distributions to the Members under Section 4.1 or Article XIII, as the case may
be. If any such withholding requirement exceeds the amount otherwise payable to,
or distributable to such Member under Section 4.1 or Article XIII, or if any
such withholding requirement was not satisfied with respect to any amount
previously distributed to such Member under Section 4.1 or Article XIII, such
Member and any successor or assignee with respect to such Member’s Membership
Interest will indemnify and hold harmless the Board and the Company for such
excess amount or such withholding requirement, as the case may be.

8.6 Reimbursement. The Tax Matters Member shall be reimbursed for all reasonable
out-of-pocket costs and expenses approved by the Board and incurred in its
performance of its duties as described herein.

 

35



--------------------------------------------------------------------------------

ARTICLE IX

EXCULPATION AND INDEMNIFICATION

9.1 Performance of Duties; No Liability of Members, Managers and Officers. No
Member or Manager (in their capacities as such) shall have any duty to the
Company or any Member of the Company except as expressly set forth herein or in
other written agreements. No Member, Manager or Officer of the Company shall be
liable to the Company or to any Member for any loss or damage sustained by the
Company or to any Member, unless the loss or damage shall have been the result
of gross negligence, fraud or intentional misconduct by the Member, Manager or
Officer in question or, in the case of an Officer, breach of such Person’s
duties pursuant to Section 5.6. In performing such Person’s duties, each such
Person shall be entitled to rely in good faith on the provisions of this
Agreement and on information, opinions, reports or statements (including
financial statements and information, opinions, reports or statements as to the
value or amount of the assets, liabilities, profits or losses of the Company or
any facts pertinent to the existence and amount of assets from which
distributions to Members might properly be paid) of the following other Persons
or groups: one or more Officers or employees of the Company, any attorney,
independent accountant, appraiser or other expert or professional employed or
engaged by or on behalf of the Company; or any other Person who has been
selected with reasonable care by or on behalf of the Company, in each case as to
matters which such relying Person reasonably believes to be within such other
Person’s competence. The preceding sentence shall in no way limit any Person’s
right to rely on information to the extent provided in Section 18-406 of the
Act. No Member, Manager or Officer of the Company shall be personally liable
under any judgment of a court, or in any other manner, for any debt, obligation
or liability of the Company, whether that liability or obligation arises in
contract, tort or otherwise, solely by reason of being a Member, Manager or
Officer of the Company or any combination of the foregoing. Nothing in this
Agreement shall limit the liabilities and obligations of the Member under, or
entitle any Member to indemnification hereunder from the Company with respect to
any claims made under, the Joint Development Agreement, the Master Services
Agreement or when acting in any capacity for or on behalf of the Company other
than those expressly described above.

9.2 Right to Indemnification. Subject to the limitations and conditions as
provided in this Article IX, each Person who was or is made a party or is
threatened to be made a party to or is involved in any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
arbitrative or in the nature of an alternative dispute resolution in lieu of any
of the foregoing (“Proceeding”), or any appeal in such a Proceeding or any
inquiry or investigation that could lead to such a Proceeding, by reason of the
fact that such Person, or a Person of which such Person is the legal
representative, is or was a Member, a Manager or Officer or, in each case, a
representative thereof shall be indemnified by the Company to the fullest extent
permitted by applicable law, as the same exists or may hereafter be amended
(but, in the case of any such amendment, only to the extent that such amendment
permits the Company to provide broader indemnification rights than said law
permitted the Company to provide prior to such amendment) against judgments,
penalties (including excise and similar taxes and punitive damages), fines,
settlements and reasonable expenses (including, without limitation, reasonable
attorneys’ and experts’ fees) actually incurred by such Person in connection
with such Proceeding, appeal, inquiry or investigation (“Loss”), unless (in the
case of Manager or Officer) such Loss shall have been the result of gross
negligence, fraud or intentional misconduct by such Person or (in the case of an
Officer) the result of a breach of such

 

36



--------------------------------------------------------------------------------

Person’s duties pursuant to Section 5.6 hereof or arises in connection with any
action, suit or proceeding brought by one Member against another Member, in
which case such indemnification shall not cover such Loss to the extent
resulting from such gross negligence, fraud or intentional misconduct or breach
pursuant to Section 5.6 or action, suit or proceeding brought by one Member
against another Member. Indemnification under this Article IX shall continue as
to a Person who has ceased to serve in the capacity which initially entitled
such Person to indemnity hereunder. The rights granted pursuant to this Article
IX shall be deemed contract rights, and no amendment, modification or repeal of
this Article IX shall have the effect of limiting or denying any such rights
with respect to actions taken or proceedings, appeals, inquiries or
investigations arising prior to any amendment, modification or repeal.
Notwithstanding anything in this Section 9.2 to the contrary, the
indemnification provided by this Section 9.2 shall only apply to Proceedings
brought by third-party claimants against such Member, Manager or Officer and not
Proceedings brought by the Company against such Member, Manager or Officer. The
foregoing indemnification is for the benefit of the Persons identified above
acting in the capacities described above and not in any other capacity
(including as manager of the operations of the Company, which shall be governed
exclusively by the terms of any management or similar agreement with respect to
such services).

9.3 Advance Payment. The right to indemnification conferred in this Article IX
shall include the right to be paid or reimbursed by the Company for the
reasonable expenses incurred by a Person (other than an Officer of the Company
in respect of claims by the Company against such Officer in such Officer’s
capacity as such) entitled to be indemnified under Section 9.2 who was, or is
threatened to be made a named defendant or respondent in a Proceeding in advance
of the final disposition of the Proceeding and without any determination as to
the Person’s ultimate entitlement to indemnification; provided, however, that
the payment of such expenses incurred by any such Person in advance of the final
disposition of a Proceeding shall be made only upon delivery to the Company of a
written affirmation by such Person of his or her good faith belief that he has
met the standard of conduct necessary for indemnification under this Article IX
and a written undertaking, by or on behalf of such Person, to repay all amounts
so advanced if it shall ultimately be determined that such indemnified Person is
not entitled to be indemnified under this Article IX or otherwise.

9.4 Indemnification of Employees and Agents. The Company, at the direction of
the Board, may indemnify and advance expenses to an employee or agent of the
Company to the same extent and subject to the same conditions under which it may
indemnify and advance expenses under Sections 9.2 and 9.3.

9.5 Appearance as a Witness. Notwithstanding any other provision of this Article
IX, the Company may pay or reimburse reasonable out-of-pocket expenses incurred
by a Manager, Member, Officer, employee or agent in connection with his
appearance as a witness or other participation in a Proceeding at a time when he
is not a named defendant or respondent in the Proceeding.

9.6 Nonexclusivity of Rights. The right to indemnification and the advancement
and payment of expenses conferred in this Article IX shall not be exclusive of
any other right that a Member, Manager, Officer or other Person indemnified
pursuant to this Article IX may have or hereafter acquire under any law (common
or statutory) or provision of this Agreement.

 

37



--------------------------------------------------------------------------------

9.7 Insurance. The Board may obtain and maintain, at the Company’s expense,
insurance to protect the Members, Managers, Officers, employees and agents from
any expense, liability or loss arising out of or in connection with such
Person’s status and actions as a Member, Manager, Officer, employee or agent. In
addition, the Board may cause the Company to purchase and maintain insurance, at
the Company’s expense, to protect the Company and any other Member, Manager,
Officer or agent of the Company who is or was serving at the request of the
Company as a manager, director, officer, partner, venturer, proprietor, trustee,
employee, agent or similar functionary of a foreign or domestic limited
liability company, corporation, partnership, joint venture, sole proprietorship,
trust, employee benefit plan or other enterprise against any expense, liability
or loss, whether or not the Company would have the power to indemnify such
Person against such expense, liability or loss under this Article IX.

9.8 Savings Clause. If this Article IX or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify and hold harmless each Person indemnified
pursuant to this Article IX as to costs, charges and expenses (including
reasonable attorneys’ fees), judgments, fines and amounts paid in settlement
with respect to any such Proceeding, appeal, inquiry or investigation to the
full extent permitted by any applicable portion of this Article IX that shall
not have been invalidated and to the fullest extent permitted by applicable law.

ARTICLE X

MEMBERSHIP INTERESTS, TRANSFERS, BUY-SELL PROVISIONS AND OTHER EVENTS

10.1 Membership Interest Register. The Company shall maintain a register of the
Membership Interests (“Membership Interest Register”) at the principal office of
the Company. The Membership Interest Register shall set forth (i) the names and
addresses of the record holders of all Membership Interests of any class or
series issued by the Company (“Record Holders”), (ii) the number or percentage
of Membership Interests of each class or series owned by each such Record
Holder, (iii) the date of issue of such Membership Interests and (iv) whether
such Membership Interests were acquired by the Record Holder thereof upon
original issuance or Transfer.

10.2 Record Holders. Except as otherwise required by law, the Company shall be
entitled to, and shall only, recognize the exclusive right of any Record Holder
of Membership Interests to receive Distributions in respect of any Membership
Interests held by such Record Holder, to vote as the owner of such Membership
Interests and to be entitled to the benefits, and subject to the obligations, of
this Agreement and shall not be bound or permitted to recognize any equitable or
other claim to or interest in such Membership Interests on the part of any other
Person, including a Transferee, that does not become a Substitute Member,
whether or not the Company shall have notice thereof.

 

38



--------------------------------------------------------------------------------

10.3 Restrictions on Transfers of Membership Interests. No Member or Transferee
thereof shall Transfer all or any portion of its Membership Interest (i) without
first complying with the provisions of this Article X, and (ii) until the date
that is two years from the Effective Date, which two-year restriction shall also
be deemed to apply to any Downstream Change of Control but shall not be deemed
to apply to any Upstream Change of Control or to any Transfers complying with
Section 10.3(a).

(a) Notwithstanding Section 10.3 or 10.5, a Member may Transfer Membership
Interests to an Affiliate or a Subsidiary or in any manner expressly provided in
this Agreement, including, without limitation, Section 3.6 or 10.7 hereof.

(b) The Transferor and the Transferee of Membership Interests shall be jointly
and severally obligated to reimburse the Company for all reasonable expenses
(including attorneys’ fees and expenses) incurred in connection with such
Transfer or proposed Transfer of such Membership Interests, whether or not
consummated.

(c) No Transfer of Membership Interests, including any Transfer pursuant to
Section 10.3(a) (but excluding, for the avoidance of doubt, any Upstream Change
of Control), may be made if it would cause the Company to be taxed as an
association taxable as a corporation for federal and applicable state income tax
purposes.

10.4 Effect of Non-Compliance.

(a) Improper Transfers Void. In addition to creating rights under
Section 12.1(a)(iv), ANY ATTEMPTED TRANSFER NOT STRICTLY IN ACCORDANCE WITH THE
PROVISIONS OF THIS ARTICLE X WILL BE VOID AB INITIO AND OF NO FORCE OR EFFECT
WHATSOEVER.

(b) Other Consequences. Without limiting the foregoing, if any Membership
Interest or certificate representing a Membership Interest is purported to be
Transferred in whole or in part in contravention of this Article X, the Person
to whom such purported Transfer was made shall not be entitled to any rights as
a Member whatsoever, including, without limitation, any of the following rights:

(i) to participate in the management, business or affairs of the Company;

(ii) to receive any reports pursuant to Section 7.2 hereof or obtain information
concerning the Company pursuant to Section 7.3 or any other provision hereof;

(iii) to inspect or copy the Company’s books or records;

(iv) to receive any Economic Interest in the Company; or

(v) to receive upon the dissolution and winding up of the Company the net amount
otherwise distributable to the transferor pursuant to Section 13.2(c)(iii)
hereof.

 

39



--------------------------------------------------------------------------------

10.5 Right of First Offer.

(a) In addition, and subject to, the restrictions contained in the other
provisions of this Article X, and except to the extent that a Transfer is
permitted under Section 10.3(a), from and after the date that is two years from
the Effective Date until the date that is four years from the Effective Date, in
the event that a Member intends to Transfer all or a portion of its Membership
Interest (“Offered Membership Interest”) to a third party which is not an
Affiliate or Subsidiary of such Member (“Transferring Member”), then the
Transferring Member shall deliver written notice (“Sale Notice”) to (i) the ECP
Members in the event the Transferring Member is ADA-ES or a direct or indirect
Transferee thereof or (ii) ADA-ES in the event the Transferring Member is an ECP
Member or a direct or indirect Transferee thereof (the “Non-Transferring
Members”).

(b) Within 30 days of the receipt of the Sale Notice by the Non-Transferring
Members, each Non-Transferring Member shall have a right to make a first offer
(a “Non-Transferring Member Offer”) to purchase (i) all, but not less than all,
of its pro rata share (based on the relative Percentage Interests of the
Non-Transferring Members) of the Offered Membership Interest or (ii) such other
amount as the Non-Transferring Members may otherwise unanimously agree in
writing, provided that such offers, when taken together, offer to purchase 100%
of the Offered Membership Interest.

(c) If the Transferring Member does not receive offers to purchase 100% of the
Offered Membership Interest from the Non-Transferring Members within the 30-day
period provided in Section 10.5(b), then the Transferring Member shall be free
to direct the Transfer of the Offered Membership Interest to a third party at a
price and on terms and conditions acceptable to such Transferring Member during
the 180-day period immediately following the expiration of such 30-day period.

(d) If the Transferring Member receives offers to purchase 100% of the Offered
Membership Interest within the 30-day period provided in Section 10.5(b), the
Transferring Member shall consider all such Non-Transferring Member Offers in
the aggregate and shall have 30 days following its receipt of the last
transmitted Non-Transferring Member Offer to determine whether to accept or
reject such offers in the aggregate.

(e) If the Non-Transferring Member Offers are accepted by the Transferring
Member, then the Non-Transferring Members will have 120 days from such
acceptance within which to close their respective purchases of the Offered
Membership Interest, subject to extension to the extent necessary to satisfy
applicable regulatory approvals. Under such circumstances, the Transferring
Member and the Non-Transferring Members shall negotiate in good faith the
additional terms applicable to such purchase beyond those that were included in
the Non-Transferring Member Offers.

(f) If the Transferring Member rejects the Non-Transferring Member Offers, then
the Transferring Member may only direct the Transfer of the Offered Membership
Interest to a third party at a price, and on terms and conditions which, when
taken as a whole, are at least as favorable to the Transferring Member as the
price and the terms and conditions offered by the

 

40



--------------------------------------------------------------------------------

Non-Transferring Members, taken as a whole, and then only during the 180-day
period following such rejection, subject to extension to the extent necessary to
satisfy applicable regulatory approvals. Under such circumstances, the Managers
and Officers of the Company shall (i) permit potential purchasers selected by
the Transferring Member, after executing a confidentiality agreement in such
form as shall be determined by the Board, to conduct a due diligence review of
the Company and its business, operations, prospects, assets, liabilities,
financial condition and results of operations, (ii) cooperate in allowing
potential purchasers to visit the offices of the Company and (iii) make
available the Officers and technical personnel of the Company for the purpose of
making presentations to such potential purchasers and answering questions posed
by them, who shall provide reasonable cooperation during normal business hours
and upon reasonable advance notice, and at such Transferring Member’s sole cost
and expense. After such 180-day period (as extended, to the extent applicable),
any proposed Transfer shall once again be subject to the terms and conditions of
this Section 10.5 to the extent provided herein.

10.6 Expenses. Each Member shall bear its own expenses incurred in connection
with this Article X, and any Member effecting a Transfer pursuant to
Section 10.3 or 10.5 shall reimburse the Company for any expenses incurred by
the Company in connection therewith.

10.7 Buy-Sell Provisions.

(a) Deadlock. Commencing after the expiration of six months from the Effective
Date, for a 30-day period beginning on the date a Disputed Matter is deemed to
be a Deadlock pursuant to Section 5.14, subject to the last sentence of this
Section 10.7(a), either the ECP Members, acting unanimously, or ADA-ES (the
“Offering Party”), may offer to purchase all, but not less than all, of the
other party’s (the “Offered Party”) collective Membership Interests by
delivering a written offer to purchase such Membership Interests at a price
determined in good faith by the Offering Party to be the aggregate dollar amount
which the Offering Party would be willing to pay for the Offered Party’s
Membership Interests. Within 60 days of receipt of such notice by the Offered
Party, the Offered Party shall send written notice to the Offering Party that it
intends to either (i) accept the Offering Party’s offer to purchase the Offered
Party’s Membership Interests or (ii) elect to purchase all, but not less than
all, of the Membership Interests held by the Offering Party on the same terms
and for the same price (pro rated based upon the aggregate Percentage Interests
held by the Offering Party and Offered Party, respectively) as are contained in
the Offering Party’s offer. If the Offered Party does not send notice of its
election under this Section 10.7(a) to the Offering Party within such 60-day
period, the offer of the Offering Party shall be deemed to be accepted by the
Offered Party and the Offered Party shall be obligated to sell its Membership
Interests pursuant to the terms contained in the Offering Party’s offer. The
Offering Party and the Offered Party shall use commercially reasonable efforts
to consummate such transaction within 120 days following, as applicable (i) the
acceptance by the Offered Party of the Offering Party’s offer, (ii) the receipt
by the Offering Party of the election of the Offered Party to purchase the
Offering Party’s Membership Interests or (iii) the end of the 60-day period for
the Offered Party to respond to the Offering Party’s offer. Notwithstanding the
foregoing, once an ECP Member or ADA-ES has Transferred its right to designate
one or more Managers to the Board, the provisions of this Section 10.7(a) shall
no longer be available or applicable to Deadlocks.

 

41



--------------------------------------------------------------------------------

(b) Upstream Change of Control. Until the date that is four years from the
Effective Date, within 180 days of an Upstream Change of Control with respect to
any Member or, in the case of the ECP Members and ADA-ES, any group of Members
(the “Triggering Party”), the ECP Members in the event of an Upstream Change of
Control of ADA-ES or any Complete Transferee thereof, or ADA-ES in the event of
an Upstream Change of Control of the ECP Members or any Complete Transferee
thereof (such Member or Members, the “Non-Triggering Party”), will have the
right to notify the Triggering Party in writing that it is invoking the
provisions of this Section 10.7(b). Within 30 days of its receipt of such
notice, the Triggering Party will specify in writing to the Non-Triggering Party
a single price that it determines to be the aggregate dollar amount that the
Triggering Party would be willing to receive in respect of the sale of all of
the Triggering Party’s Membership Interests. Within 30 days after the
Non-Triggering Party’s receipt of such price from the Triggering Party, the
Non-Triggering Party shall have the option to (i) purchase all, but not less
than all, of the Triggering Party’s aggregate Membership Interests at the
specified price, (ii) sell to the Triggering Party all, but not less than all,
of the Non-Triggering Party’s Membership Interests at the same price (pro rated
based upon the aggregate Percentage Interests held by the Triggering Party and
Non-Triggering Party, respectively, and without regard to any minority discount,
control premium or other discount or premium) or (iii) take no action. In the
event that the Non-Triggering Party elects to exercise its option pursuant to
either clause (i) or (ii) above, the Triggering Party shall be obligated to sell
all of its Membership Interests to, or buy all of the Membership Interests of,
the Non-Triggering Party, as the case may be. The Triggering Party and the
Non-Triggering Party shall use commercially reasonable efforts to consummate the
transactions contemplated within 120 days, subject to extension to the extent
necessary to satisfy applicable regulatory approvals, following the
Non-Triggering Party’s election under either clause (i) or (ii) above.

(c) Default. At any time permitted under Section 12.2(a) hereof, the
Non-Defaulting Member may, pursuant to the applicable Default Notice specifying
the Non-Defaulting Member’s initial Interest Valuation to the Defaulting Member,
elect to (i) purchase all, but not less than all, of the Non-Defaulting Member’s
pro rata share (based on relative Percentage Interests) of the Defaulting
Member’s Membership Interest for a cash purchase price equal to 80% of the
Interest Valuation thereof, and the Defaulting Member shall be obligated to sell
all, but not less than all, of its Membership Interest to the Non-Defaulting
Member (pro rata based on their relative Percentage Interests) at such price, or
(ii) sell all, but not less than all, of the Non-Defaulting Member’s Membership
Interest to the Defaulting Member for a cash purchase price equal to 110% of the
Interest Valuation thereof and the Defaulting Member shall be obligated to
purchase all, but not less than all, of the Non-Defaulting Member’s Membership
Interest at such price. The Non-Defaulting Member and the Defaulting Member
shall use commercially reasonable efforts to consummate such transaction within
60 days following receipt of the Default Notice. Nothing in this Section 10.7(c)
shall limit or impair the remedies otherwise permitted under this Agreement,
including, without limitation, the remedies of a Non-Defaulting Member provided
in Section 12.2.

(d) Purchase Price Adjustment Based on Unreturned Preferred Equity. Each Member
that is obligated to sell its Membership Interests following any buy-sell
election described in this Section 10.7 shall be referred to herein as the

 

42



--------------------------------------------------------------------------------

“Selling Party.” Notwithstanding anything to the contrary herein, the purchase
price of any sale of Membership Interests pursuant to this Section 10.7 shall be
increased dollar for dollar by the amount of any Unreturned Preferred Equity of
the Selling Party (except to the extent such Preferred Equity is already
included in the Interest Valuation in connection with a sale pursuant to
Section 10.7(c)).

(e) Closing. In any sale or purchase pursuant to Section 10.7(a), (b) or (c),
the Company and Members shall use commercially reasonable efforts to effect the
applicable closing (the “Closing”) in the periods of time specified therein.
Without limiting the foregoing, the following shall also occur at the Closing:

(i) Selling Party Deliveries. The Selling Party shall deliver to the purchasing
Member (A) an assignment certificate for its Membership Interest in favor of the
purchasing Member or its Designee, and (B) a letter of resignation of each
Manager designated to the Board by the selling Member; and

(ii) Purchasing Member Delivery. The purchasing Member shall deliver to the
selling Member the purchase price by wire transfer of immediately available
funds.

(f) Interest Valuation. “Interest Valuation” shall be determined in accordance
with the following procedures:

(i) Any Defaulting Member that receives a Default Notice specifying an Interest
Valuation pursuant to Section 10.7(c) hereof, may object to the Non-Defaulting
Member’s proposed Interest Valuation by providing, within 15 days, the
Non-Defaulting Member that sent such notice with a notice of objection (with a
copy thereof delivered concurrently to all Members and the Company) (the
“Interest Valuation Objection Notice”). Upon delivery of an Interest Valuation
Objection Notice, each Member shall promptly appoint a nationally recognized
investment banking firm (the “Valuator”) and provide notice to all Members and
the Company of the Valuator’s name and address. If any Member fails to appoint a
Valuator and provide the notification required under this Section 10.7(f)(i)
within 21 days of receipt of the Interest Valuation Objection Notice, the other
properly appointed Valuators shall determine the Interest Valuation of the
Company;

(ii) Each Valuator shall determine, within 60 days of its selection, the price
at which the interests being sold would change hands between a willing buyer and
a willing seller, neither being under any compulsion to buy or sell, and both
having reasonable knowledge of the relevant facts; provided, however, that
(A) the Members agree such price shall take into account any control premium or
any discount for lack of marketability or minority interest, as applicable and
(B) all Unreturned Preferred Equity shall be valued at no less than the
applicable Preferred Equity Redemption Price on the date of such purchase or
sale (the “Valuations”);

(iii) If the Valuations are within 10% of each other, the Interest Valuation
shall be the average of the Valuations;

 

43



--------------------------------------------------------------------------------

(iv) If the Valuations are not within 10% of each other, then an additional
Valuator, meeting the qualifications set forth in Section 10.7(f)(i) and agreed
upon by the Members, or, if the Members cannot agree, selected by the Valuators
properly appointed pursuant to Section 10.7(f)(i), shall, within 60 days of its
selection, make an additional Valuation and the Interest Valuation shall be the
average of all three Valuations; and

(v) An Interest Valuation determined in accordance with the procedures set forth
in this Section 10.7(f) shall be final and binding on the Company and all
Members.

(g) Power of Attorney. ADA-ES hereby makes, constitutes and appoints each of the
ECP Members, and each ECP Member hereby makes, constitutes and appoints ADA-ES,
as its true and lawful attorney-in-fact for it and in its name, place and stead
and for its use and benefit, to sign, execute, certify, acknowledge, swear to,
file and record any instrument that is now or may hereafter be deemed necessary
by the purchasing Member(s) in their reasonable discretion to carry out fully
the provisions and the agreements, obligations and covenants of such Member in
this Section 10.7 in the event that such Member is required to Transfer
Interests pursuant to this Section 10.7. Each of ADA-ES and each ECP Member
hereby gives such attorney-in-fact full power and authority to do and perform
each and every act or thing whatsoever requisite or advisable to be done in
connection with such Member’s obligations and agreements pursuant to this
Section 10.7 as fully as such Member might or could do personally, and hereby
ratifies and confirms all that any such attorney-in-fact will lawfully do or
cause to be done by virtue of the power of attorney granted hereby. The power of
attorney granted pursuant to this Section 10.7(g) is a special power of
attorney, coupled with an interest, and is irrevocable, and will survive the
bankruptcy, insolvency, dissolution or cessation of existence of the applicable
Member.

(h) Designees. Any purchase of Membership Interests pursuant to any of the
provisions of this Section 10.7 may be effected, at the election of the
purchasing Member, by one or more Designees of such purchasing Member.

10.8 Void Assignment. Any Transfer by any Member in contravention of this
Agreement shall be void and ineffectual and shall not bind or be recognized by
the Company or any other party. In the event of any Transfer in contravention of
this Agreement, the purported transferee shall have no right to any profits,
losses or distributions of the Company or any other rights of a Member.

10.9 Transfers Generally; Substitute Members.

(a) Additional Procedural Conditions to Transfers. Without limiting the
generality of Section 10.3, a Transfer made pursuant to this Article X shall be
valid hereunder only if:

(i) The Transferor and the Transferee execute and deliver to the Company such
documents and instruments of conveyance as may be reasonably requested by the
Board to effect such Transfer and to confirm the agreement of the Transferee to
be bound by the provisions of this Agreement;

 

44



--------------------------------------------------------------------------------

(ii) The Transferor and the Transferee provide to the Board the Transferee’s
taxpayer identification number and any other information reasonably necessary to
permit the Company to file all required federal and state tax returns and other
legally required information statements or returns; and

(iii) The Company is reimbursed by the Transferor and/or the Transferee for all
costs and expenses that the Company reasonably incurs in connection with the
Transfer.

(b) Rights and Obligations of Transferees and Transferors. Subject to
Section 10.9(c), the Transferee of any permitted Transfer pursuant to this
Section 10.9 shall be a Transferee only, and only shall receive, to the extent
Transferred, the Economic Interest associated with the Membership Interest so
Transferred, and such Transferee shall not be entitled or enabled to exercise
any other rights or powers of a Member, such other rights, and all obligations
relating to, or in connection with, such Membership Interest (including, without
limitation, the obligation to make Capital Contributions) remaining with the
Transferring Member. The Transferring Member shall remain a Member even if it
has Transferred its entire Membership Interest in the Company to one or more
Transferees until such time as all such Transferees are admitted to the Company
as Substitute Members pursuant to Section 10.9(c), as applicable. In the event
any Transferee desires to make a further Transfer of all or any portion of its
Membership Interest, such Transferee shall be subject to all of the provisions
of this Agreement to the same extent and in the same manner as the Member who
initially held such Membership Interest.

(c) Admission of Transferee as Substitute Member. Subject to the other
provisions of this Article X, a Transferee may be admitted to the Company as a
Substitute Member only upon satisfaction of all of the following conditions,
upon which consent and satisfaction the Transferee shall have, to the extent
assigned, all of the rights and powers, and be subject to all of the
restrictions and liabilities, of a Member under the Act and this Agreement:
(i) the Transferee shall become a party to this Agreement as a Member by
executing a joinder or counterpart signature page to this Agreement and
executing such other documents and instruments as the Board may reasonably
request for the sole purpose of confirming such Transferee’s admission as a
Member and agreement to be bound by the terms and conditions of this Agreement
and (ii) the Transferee pays or reimburses the Company for all reasonable costs
that the Company incurs in connection with the admission of the Transferee as a
Member.

(d) Effect on Transferor and Company. Upon the admission of a Transferee as a
Substitute Member, the Transferor shall (i) cease to be a Member with respect to
the portion of the Membership Interest so Transferred, (ii) be released from all
obligations to make Capital Contributions (other than previous Capital
Contributions such Transferor failed to make pursuant to a Capital Default) to
the extent such obligations are Transferred and assumed and (iii) be released
from any obligations arising after the date of such Transfer with respect to the
Membership Interest so Transferred.

 

45



--------------------------------------------------------------------------------

(e) Transferable and Non-Transferable Provisions. Subject to the other
provisions of this Article X, each Member shall be free to Transfer all or any
portion of its rights and obligations under this Agreement, including, without
limitation, such Member’s Economic Interest and/or such Member’s non-economic
voting and other rights hereunder, including, without limitation, such ECP
Member’s or ADA-ES’s right to designate one or more Managers on the Board, right
to vote or consent with respect to certain matters and/or right to obtain
information from the Company; provided, however, that except in connection with
any Transfer to an Affiliate or Subsidiary as permitted by Section 10.3(a) or
any Transfer to a Complete Transferee, the rights and restrictions specifically
applicable to ADA-ES and the ECP Members pursuant to Section 3.6 (Triggering
Events), Section 6.2 (Exclusivity), Section 10.5 (Right of First Offer) and
Section 10.7 (Buy-Sell Provisions) (the “Non-Transferable Provisions”) shall be
personal to such ECP Member and ADA-ES and Complete Transferees thereof or
Transferees thereof that are Affiliates or Subsidiaries of such ECP Members or
ADA-ES. The rights of any ECP Member, ADA-ES or Affiliate or Subsidiary thereof
contained in any of the Non-Transferable Provisions shall not be Transferred to
any Person that is not ADA-ES, an ECP Member or an Affiliate or Subsidiary
thereof and that is not a Complete Transferee. For the avoidance of doubt, the
Members acknowledge and agree that Transferees shall be subject to the
restrictions contained in Section 10.5 and notwithstanding the fact that the
rights of ADA-ES and the ECP Members thereunder may be non-transferable pursuant
to this Section 10.9(e). Immediately following any Transfer by an ECP Member or
ADA-ES to a Person that is not a Complete Transferee or an Affiliate or
Subsidiary of such Member, such Non-Transferable Provisions shall continue to
apply solely with respect to that portion, if any, of such ECP Member’s or
ADA-ES’s Membership Interest retained by such ECP Member or ADA-ES.

10.10 Legend. In the event that certificates representing Membership Interests
are issued (“Certificated Interests”), such certificates will bear the following
legend:

THE INTEREST REPRESENTED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN EXEMPTION FROM REGISTRATION THEREUNDER. THE TRANSFER OF THE INTEREST
REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE CONDITIONS SPECIFIED IN A
LIMITED LIABILITY COMPANY AGREEMENT, AS AMENDED FROM TIME TO TIME, GOVERNING THE
ISSUER (THE “COMPANY”), BY AND AMONG CERTAIN INVESTORS. A COPY OF SUCH
CONDITIONS SHALL BE FURNISHED BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN
REQUEST AND WITHOUT CHARGE.

10.11 Effective Date. Any Transfer and any related admission of a Person as a
Member in compliance with this Article X shall be deemed effective on such date
that the transferee or successor in interest complies with the requirements of
this Agreement.

10.12 Effect of Incapacity. Except as otherwise provided herein, the Incapacity
of a Member shall not dissolve or terminate the Company. In the event of such
Incapacity, the executor, administrator, guardian, trustee or other personal
representative of the

 

46



--------------------------------------------------------------------------------

Member that has experienced such Incapacity shall be deemed to be the assignee
of such Member’s Economic Interest and may, subject to the terms and conditions
set forth in Section 10.3, become a Substitute Member.

10.13 No Appraisal Rights. Except as expressly provided herein in
Section 10.7(f), no Member shall be entitled to any valuation, appraisal or
similar rights with respect to such Member’s Membership Interests, whether
individually or as part of any class or group of Members, in the event of a
merger, consolidation, sale of the Company or other transaction involving the
Company or its securities unless such rights are expressly provided by the
agreement of merger, agreement of consolidation or other document effectuating
such transaction.

ARTICLE XI

DISPUTE RESOLUTION

11.1 Dispute Resolution Procedures.

(a) Negotiation. The Members shall attempt in good faith to resolve any Contract
Dispute arising out of or relating to this Agreement promptly by negotiation
between executives who have authority to settle the Contract Dispute and who are
at a higher level of management than the persons with direct responsibility for
administration of this Agreement. Either Member may give the other Member
written notice of any dispute not resolved in the normal course of business (the
“Negotiation Notice”). Within seven days after the delivery of the Negotiation
Notice, the receiving Member shall submit to the other Member a written
response. The Negotiation Notice and response shall include (i) a statement of
that Member’s position and a summary of arguments supporting that position and
(ii) the name and title of the executive who will represent that Member and of
any other person who will accompany the executive. Within 14 days after the
delivery of the initial notice, the executives of both Members shall meet at a
mutually acceptable time and place, and thereafter as often as they reasonably
deem necessary, to attempt to resolve the dispute.

(b) Mediation. If the Contract Dispute has not been resolved by negotiation as
provided in Section 11.1(a) within 30 days after delivery of the Negotiation
Notice, the Members shall endeavor to settle the dispute by mediation under the
mediation procedures of the International Institute for Conflict Prevention and
Resolution (“CPR”) then currently in effect. Unless otherwise agreed by both
parties in writing, the Members will select a mediator from the CPR Panels of
Distinguished Neutrals.

(c) Litigation. In the event that any Contract Dispute is not settled within 60
days after delivery of the Negotiation Notice, regardless of whether mediation
has commenced or is ongoing, the parties shall be free to resolve such Contract
Dispute through litigation pursuant to and in accordance with Sections 11.2 and
11.3.

11.2 Consent to Jurisdiction and Service of Process; Appointment of Agent for
Service of Process. EACH PARTY TO THIS AGREEMENT HEREBY CONSENTS TO THE
JURISDICTION OF ANY UNITED STATES DISTRICT COURT OR

 

47



--------------------------------------------------------------------------------

DELAWARE CHANCERY COURT LOCATED IN WILMINGTON, DELAWARE AND IRREVOCABLY AGREES
THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER SUCH ACTIONS OR PROCEEDINGS ARE
BASED IN STATUTE, TORT, CONTRACT OR OTHERWISE), SHALL BE LITIGATED IN SUCH
COURTS. EACH PARTY (a) CONSENTS TO SUBMIT ITSELF TO THE PERSONAL JURISDICTION OF
SUCH COURTS FOR SUCH ACTIONS OR PROCEEDINGS, (b) AGREES THAT IT WILL NOT ATTEMPT
TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION BY MOTION OR OTHER REQUEST FOR
LEAVE FROM ANY SUCH COURT, AND (c) AGREES THAT IT WILL NOT BRING ANY SUCH ACTION
OR PROCEEDING IN ANY COURT OTHER THAN SUCH COURTS. EACH PARTY ACCEPTS FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
EXCLUSIVE AND IRREVOCABLE JURISDICTION AND VENUE OF THE AFORESAID COURTS AND
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND
BY ANY NON-APPEALABLE JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH ACTIONS
OR PROCEEDINGS. A COPY OF ANY SERVICE OF PROCESS SERVED UPON THE PARTIES SHALL
BE MAILED BY REGISTERED MAIL TO THE RESPECTIVE PARTY EXCEPT THAT, UNLESS
OTHERWISE PROVIDED BY APPLICABLE LAW, ANY FAILURE TO MAIL SUCH COPY SHALL NOT
AFFECT THE VALIDITY OF SERVICE OF PROCESS. IF ANY AGENT APPOINTED BY A PARTY
REFUSES TO ACCEPT SERVICE, EACH PARTY AGREES THAT SERVICE UPON THE APPROPRIATE
PARTY BY REGISTERED MAIL SHALL CONSTITUTE SUFFICIENT SERVICE. NOTHING HEREIN
SHALL AFFECT THE RIGHT OF A PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW.

11.3 Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT AND THE RELATIONSHIP THAT IS BEING ESTABLISHED. EACH PARTY ALSO WAIVES
ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER,
BE REQUIRED OF ANY OF THE OTHER PARTIES. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY
RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE
TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS,

 

48



--------------------------------------------------------------------------------

SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE TRANSACTION CONTEMPLATED HEREBY. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

ARTICLE XII

MATERIAL DEFAULTS

12.1 Certain Definitions.

(a) “Material Default” shall mean the occurrence or existence of any one or more
of the following:

(i) Capital Commitment Default. A Member fails to make a timely Capital
Contribution when required pursuant to Article III hereof and such failure
continues for a period of five business days (a “Capital Default”).

(ii) Material Covenant Defaults. A Member materially defaults in the performance
of or compliance with any term contained in Section 6.2 of this Agreement, which
default continues for a period of 30 days after written notice thereof has been
given by the Company or the Non-Defaulting Member to the Defaulting Member (with
a copy thereof delivered concurrently to all Members and the Company).

(iii) Termination of Existence. A Member commences any proceeding to wind up,
dissolve or otherwise terminate its legal existence, or any Proceeding is
commenced against a Member seeking or requiring the winding up, dissolution or
other termination of such Member’s legal existence; except if the Member defends
or contests that Proceeding in good faith within 15 days of its commencement and
obtains a stay of that Proceeding within 90 days of its commencement, a Material
Default will not exist so long as the stay continues and the Member pursues the
defense or contest diligently thereafter or the Proceeding is dismissed.

(iv) Prohibited Transfers. Any Member engages in a Transfer prohibited by
Section 10.3, or enters into any contract or agreement that would, if
consummated, breach or result in a default under Section 10.3.

(v) Insolvency. Any Member experiences a Bankruptcy Event or makes a general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors or other similar arrangement in respect of the Member’s creditors
generally or any substantial portion of those creditors.

(b) “Defaulting Member” shall mean any Member that is in Material Default. A
Material Default by one Member shall be deemed also to be a Material Default by
any other Members that are Affiliates of such Defaulting Member (each of the ECP
Members are Affiliates of the other ECP Members for purposes of this
definition).

 

49



--------------------------------------------------------------------------------

(c) “Electing Member” means any Non-Defaulting Member making an election
pursuant to Section 12.2(a)(vi) or 12.2(a)(vii).

(d) “Indemnity Default” means a failure by ADA-ES to promptly discharge and pay
to any ECP Member any amounts to which such ECP Member is entitled pursuant to
section 9.1(a)(iv) and the corresponding provisions of section 9.2 of the Joint
Development Agreement (each such unpaid amount, an “Unpaid Indemnity Amount”).

(e) “Non-Defaulting Member” shall mean any Member that is not in Material
Default.

12.2 Remedies Upon Material Default by One Member.

(a) The Non-Defaulting Member(s) may, by the vote of a majority of the
Percentage Interests held by all Non-Defaulting Members, at any time following
the occurrence of a Material Default and while such Material Default is
continuing, provide notice of such Material Default (a “Default Notice”) to the
Defaulting Member. The Default Notice shall specify any one or more of the
following remedies (which remedy shall not be exclusive of any other remedy
available to the Non-Defaulting Member(s) unless expressly provided herein):

(i) elect to dissolve the Company in accordance with Section 13.1(d);

(ii) institute legal proceedings, individually or on behalf of the Company, to
recover the defaulted amount and all costs and expenses incurred by the
Non-Defaulting Member(s) or the Company, as applicable, as a result of the
Defaulting Member’s Material Default, and such other amounts as may be provided
under applicable law;

(iii) reduce the Defaulting Member’s Capital Account balance by an amount up to
20% of such Defaulting Member’s previous Capital Account balance and reduce the
Defaulting Member’s Percentage Interest by an amount of up to 20% of such
Defaulting Member’s previous Percentage Interest (in addition to any adjustment
contemplated pursuant to the formula contained in the definition of Percentage
Interest), which reduction shall apply prospectively for all purposes and in all
respects. If any reduction is made pursuant to this clause (iii), the Capital
Account balances and Percentage Interests of each Non-Defaulting Member shall be
increased proportionately with any reduction in the Defaulting Member’s Capital
Account and Percentage Interest, as applicable, on a pro rata basis based on the
relative Percentage Interests held by such Non-Defaulting Members;

(iv) refuse to make any additional Capital Contributions to the Company without
being in default of any provision of this Agreement;

(v) in the case of a Capital Default, elect to fund to the Company such
Non-Defaulting Member’s pro rata share (based on the relative Percentage
Interests of all Non-Defaulting Members making such election) of the unfunded
portion of such Capital Contribution required of the Defaulting Member;

 

50



--------------------------------------------------------------------------------

(vi) in the case of a Capital Default, elect to make a Preferred Equity
Contribution in an amount equal to such Non-Defaulting Member’s pro rata share
(based on the relative Percentage Interests of all Electing Members making such
election pursuant to this clause (vi)) of the unfunded portion of such Capital
Contribution required of the Defaulting Member. Prior to the Preferred Equity
Redemption Election for such Preferred Equity Contribution, any amount otherwise
distributable to the Defaulting Member hereunder (other than the amount of any
tax distribution pursuant to Section 4.1(b)), if any, shall instead be paid to
the Electing Member first in the manner set forth in Section 4.1(a)(i). Any
Electing Member that has made a Preferred Equity Contribution pursuant to this
clause (vi) shall have the rights set forth in Section 3.8(b);

(vii) in the case of any Capital Default, elect to advance such Non-Defaulting
Member’s pro rata share (based on the relative Percentage Interests of all
Non-Defaulting Members making such election) of the unfunded portion of such
Capital Contribution required of the Defaulting Member. Each advance by an
Electing Member pursuant to this clause (vii) shall constitute a recourse loan
(a “Capital Default Loan”) by each Electing Member to the Defaulting Member.
Each such Capital Default Loan shall bear interest at the rate, compounded
quarterly, equal to the lesser of (A) *% per annum or (B) the highest rate
permitted by applicable law. The Defaulting Member will deliver to a
representative designated by the Electing Members the certificate representing
its Membership Interest as security for such lien. Prior to the repayment of
such Capital Default Loan in full together with interest, any amount otherwise
distributable to the Defaulting Member hereunder (other than the amount of any
tax distribution pursuant to Section 4.1(b)), if any, shall instead be paid to
the Electing Member first, in repayment of all accrued interest in respect of
such Capital Default Loan and second, in repayment of the principal amount of
such Capital Default Loan, and all such distributions shall be deemed to have
been made to the Defaulting Member and then paid to the Non-Defaulting Members
in repayment of the applicable Capital Default Loan. Any Non-Defaulting Member
that has made a Capital Default Loan shall be entitled at any time to elect, by
the delivery of written notice to the Defaulting Member, to cause a portion of
the Membership Interest of the Defaulting Member to be transferred to such
Non-Defaulting Member based on the principal amount of the applicable Capital
Default Loan plus the accrued and unpaid interest owed thereon (such election, a
“Capital Default Reallocation Right”). If at any time a Non-Defaulting Member
exercises a Capital Default Reallocation Right, then for purposes of
effectuating the transfer of such portion of the Defaulting Member’s Membership
Interest, such Non-Defaulting Member shall be treated as having made a Capital
Contribution on its own behalf to the Company in an amount equal to the
principal amount of the applicable Capital Default Loan plus the accrued and
unpaid interest owed thereon through the date of the exercise of such Capital
Default Reallocation Right, and such Non-Defaulting Member’s Capital Account
balance and Percentage Interest shall be appropriately increased, and the
Defaulting Member’s Capital Account balance and Percentage Interest shall be
correspondingly reduced, by the amount so transferred. After the date that a
Non-Defaulting Member exercises a Capital Default Reallocation Right, there
shall be no right on the part of the Defaulting Member to cure or repay the
applicable Capital Default Loan or to reverse such Capital Default Reallocation
Right. Notwithstanding anything to the contrary hereunder, the making of any
Capital Default Loan or exercise of any Capital Default Reallocation Right
hereunder shall not cure or constitute a waiver of any Capital Default
hereunder;

 

51



--------------------------------------------------------------------------------

(viii) in the case of a Capital Default, elect to make a direct investment in
the applicable Project Company for which the Defaulting Member’s Capital
Contribution was intended (as specified in the applicable Capital Request
Notice) equal to such Non-Defaulting Member’s pro rata share (based on the
relative Percentage Interests of all Non-Defaulting Members making such
election) of the unfunded portion of such Capital Contribution required of the
Defaulting Member (a “Direct Project Capital Contribution”), and such
contributing Member or its Designee shall, upon payment of such Direct Project
Capital Contribution to the Project Company, receive a percentage of the total
membership interests (or other equity interests, as applicable) of such Project
Company equal to the percentage which corresponds to the ratio which such
contributing Members aggregate Direct Project Capital Contributions to such
Project Company bears to all capital contributions made to such Project Company.
In connection with any such Direct Project Capital Contribution, the
Non-Defaulting Member making such Direct Project Capital Contribution shall be
admitted as a member of the applicable Project Company and the Company shall
enter into and agree to such amendments to the limited liability company
agreement of such Project Company as such Non-Defaulting Member determines are
reasonable and appropriate to give effect to such Direct Project Capital
Contribution based on such Non-Defaulting Member’s investment in such Project
Company, including, without limitation, provisions contemplating the
distribution of proceeds to such Non-Defaulting Member, management and voting
rights consistent with such Non-Defaulting Member’s aggregate direct and
indirect (through its investment in the Company or otherwise) interest in such
Project Company and such other provisions as such Non-Defaulting Member
determines are reasonable and appropriate.

(ix) Additional ADA-ES / ECP Buy-Sell Option. In addition to the foregoing, if
ADA-ES is the Defaulting Member, then the ECP Members shall have the right, or,
if any ECP Member is the Defaulting Member, then ADA-ES shall have the right, to
elect to either (A) purchase (or to cause one or more Designees to purchase)
all, but not less than all, of the Defaulting Member’s Membership Interest for
80% of the Interest Valuation thereof or (B) sell the Non-Defaulting Member’s
Membership Interest to the Defaulting Member for 110% of the Interest Valuation
thereof in accordance with the procedures set forth in Section 10.7(c);
provided, that the rights set forth in this clause (ix) and the corresponding
rights set forth in Section 10.7(c) shall not be available to any Non-Defaulting
Member that has elected the remedy set forth in Section 12.2(a)(iii).

(b) Remedies Not Exclusive. Except as provided in Section 12.2(a)(ix), the
Non-Defaulting Member’s election of any remedy under this Section 12.2 will not
preclude its exercise of any other remedies available to it at law or in equity
and each remedy in this Agreement, including, without limitation, those remedies
provided in Sections 10.4, 10.5, 10.7(c) and 12.2, is intended to be, and shall
be construed as, to the maximum extent permitted by law, a penalty or
consequence permitted under Sections 18-306 and 18-502(c) of the Act, as
applicable.

 

52



--------------------------------------------------------------------------------

(c) Legal Fees and Expenses. The Non-Defaulting Members’ legal fees and expenses
arising directly out of the Default will be deducted from any distribution
otherwise to be made to the Defaulting Member and will be paid to each
Non-Defaulting Member or, if the Non-Defaulting Member(s) elect, will be paid by
the Defaulting Member to the Non-Defaulting Member(s).

(d) Management Changes. In addition to other rights a Member may have under this
Section 12.2:

(i) subject to Section 16.6, whenever the vote, consent or decision of the Board
or Members is required or permitted pursuant to this Agreement, no Defaulting
Member and no Board designee of a Defaulting Member shall be entitled to
participate in such vote or consent, or to make such decision, and such vote,
consent or decision (and any applicable quorum requirement) shall instead be
tabulated or made as if such Defaulting Member or its Board designees were not
Members;

(ii) if the Non-Defaulting Member(s) elect in a Default Notice to purchase the
Defaulting Member’s Membership Interest in accordance with Sections 10.7(c) and
12.2(a)(ix), the Non-Defaulting Member(s) may, by simultaneously providing
notice to the Defaulting Member and each Manager, also (A) appoint that number
of additional Managers that will give the Non-Defaulting Member majority control
of the Board and (B) cause a simple majority of the members of the Board to
constitute a quorum; or

(iii) if the Non-Defaulting Member elects in its Default Notice to dissolve the
Company pursuant to Section 12.2(a)(i), then concurrently with the delivery of
such Default Notice and thereafter until the dissolution is completed or is
terminated, (A) the Non-Defaulting Member or its duly appointed representative
will assume all of the powers and rights of the Board and (B) its actions
(1) will have the same effect as if taken by unanimous vote of the members of
the Board before the assumption and (2) will be deemed to include the consent of
one Manager appointed by each Member to the matters specified in Section 5.7.

(e) Effect of Notice. If the Non-Defaulting Member elects in its Default Notice
the remedy to dissolve the Company as set forth in Section 12.2(a)(i), it will
carry out that dissolution in accordance with Article XIII. If the
Non-Defaulting Member elects in its Default Notice either to buy under
Section 12.2(a)(ix) or to sell under Section 12.2(a)(ix), the Members will
complete that purchase or sale, as applicable, in accordance with
Section 10.7(c).

(f) Remedies Upon Indemnity Default. In the event of an Indemnity Default prior
to the Red River Facility achieving commercial operation, the ECP Members shall
have the option to elect, by written notice to the Company and to ADA-ES, to
(i) reduce the Percentage Interest of ADA-ES to the Percentage Interest that
would be obtained if, on the date of such election, the aggregate Capital
Contributions made (or deemed to have been made) to the Company by ADA-ES
through and including such date were reduced by the Unpaid Indemnity Amount, and
(ii) increase the Percentage Interests of each ECP Member to the

 

53



--------------------------------------------------------------------------------

Percentage Interest that would be obtained if, on the date of such election, the
ECP Members (on a pro rata basis based on their relative Percentage Interests)
made additional cash Capital Contributions to the Company in an aggregate amount
equal to the Unpaid Indemnity Amount. If an Indemnity Default occurs after the
commercial operation date of the first production line of the Red River
Facility, then in lieu of using ADA-ES’s aggregate Capital Contributions to
determine the value of ADA-ES’s Percentage Interest and the corresponding
reduction therein to satisfy the Unpaid Indemnity Amount, the Interest Valuation
procedure of Section 10.7(f) would be conducted to determine the value of
ADA-ES’s Percentage Interest, ADA-ES’s Percentage Interest would then be reduced
and the ECP Members’ Percentage Interests would then be increased by a
percentage that, based on such Interest Valuation, equals in value the Unpaid
Indemnity Amount increased in an amount of the Unpaid Indemnity Amount. The
remedies set forth in this Section 12.2(f) shall be in addition to any other
rights and remedies available to the ECP Member pursuant to any of the Operative
Agreements; provided that the portion of any Unpaid Indemnity Amount equal to
the aggregate Capital Contributions made (or deemed to have been made) to the
Company by ADA-ES through and including the date of any election made pursuant
to this section, shall be deemed to have been satisfied and paid following any
such election pursuant to this Section 12.2(f).

ARTICLE XIII

DISSOLUTION, LIQUIDATION AND TERMINATION

13.1 Dissolution. The Company will dissolve and its affairs will be wound up
upon the first to occur of any of the following (each, a “Liquidation Event”):

(a) the consent of the Members in accordance with Section 5.8;

(b) written notice from the ECP Members following the occurrence of an ADA-ES
Triggering Event pursuant to Section 3.6(a)(ii) and following the expiration of
the 30-day period contemplated therein;

(c) written notice from ADA-ES following the occurrence of an ECP Triggering
Event pursuant to Section 3.6(b)(ii) and following expiration of the 30-day
period contemplated therein;

(d) written notice from a Non-Defaulting Member pursuant to Section 12.2(a)(i);
or

(e) any other event causing dissolution of the Company under the Act; provided,
that upon dissolution pursuant to this paragraph (e), any or all of the
remaining Members may elect to continue the business of the Company within 90
days after the occurrence of the event causing such dissolution. The death,
resignation, withdrawal, expulsion or Incapacity of any Member will not dissolve
the Company.

13.2 Liquidation and Termination. On dissolution of the Company, a majority of
the Board of Managers may appoint one or more other Persons as liquidator(s);
provided, however, that in the event of a dissolution pursuant to Sections
3.6(a)(ii) and 13.1(b) hereof, such liquidator(s) shall be appointed solely by
the ECP Members, and in the event of a dissolution pursuant to

 

54



--------------------------------------------------------------------------------

Sections 3.6(b)(ii) and 13.1(c) hereof, such liquidator(s) shall be appointed
solely by ADA-ES. The liquidator will proceed diligently to wind up the affairs
of the Company and make final distributions as provided herein. The costs of
liquidation will be borne as a Company’s expense. Until final distribution, the
liquidator will continue to operate the Company properties with all of the power
and authority of the Members. The steps to be accomplished by the liquidator are
as follows:

(a) Accounting. As promptly as possible after dissolution and again after final
liquidation, the liquidator will cause a proper accounting to be made by a
recognized firm of certified public accountants of the Company’s assets,
liabilities and operations through the last day of the calendar month in which
the dissolution occurs or the final liquidation is completed, as applicable;

(b) Payments. The liquidator will pay from Company funds all of the debts and
liabilities of the Company (including all expenses incurred in liquidation) or
otherwise make adequate provision therefor (including the establishment of a
cash escrow fund for contingent liabilities in such amount and for such term as
the liquidator may reasonably determine); and

(c) Disposition of Assets. The Company will dispose of all remaining assets as
follows:

(i) the liquidator may sell any or all Company property, and any resulting gain
or loss from each sale will be computed and allocated to the Members pursuant to
Article IV;

(ii) with respect to all Company property that has not been sold, the fair
market value of that property will be determined and the Capital Accounts of the
Members will be adjusted to reflect the manner in which the unrealized income,
gain, loss and deduction inherent in property that has not been reflected in the
Capital Accounts previously would be allocated among the Members if there were a
taxable Transfer of that property for the fair market value of that property on
the date of distribution; and

(iii) thereafter, Company property will be distributed among the Members in
accordance with Section 4.1(a); provided that if any Member that holds Preferred
Equity would have been entitled to receive an amount in excess of the amount
that would otherwise be distributable to such Member under Section 4.1(a) in the
event such Member’s Unreturned Preferred Equity had been Converted immediately
prior to such distribution, then such Company property shall instead be
distributed as if all such Unreturned Preferred Equity had been Converted
immediately prior to such distribution. All distributions made pursuant to this
clause (iii) will be made by the end of such taxable year (or, if later, within
90 days after the date of such liquidation).

(d) Distributions. All distributions in kind to the Members will be made subject
to the liability of each distributee for its allocable share of costs, expenses
and liabilities theretofore incurred or for which the Company has committed
prior to the date of termination and those costs, expenses and liabilities will
be allocated to the distributee pursuant to this Section 13.2.

 

55



--------------------------------------------------------------------------------

(e) Cancellation of Filing. On completion of the distribution of Company assets
as provided herein, the Company will be terminated, and the Board of Managers
(or such other Person or Persons as may be required) will cause the cancellation
of any other filings made as provided in Section 1.6 and will take such other
actions as may be necessary to terminate the Company.

ARTICLE XIV

COMPANY SALE TRANSACTIONS

14.1 Company Sale Transactions. The entry into a definitive agreement with
respect to, and the consummation of, any Company Sale Transaction initiated
pursuant to Section 3.6 or Section 3.7 shall be subject to the terms of this
Article XIV. Any Company Sale Transaction otherwise initiated by the Members
shall not be subject to the terms of this Article XIV, but instead shall be
subject to the other restrictions set forth in this Agreement to the extent
applicable.

(a) Sale Process. In the event of a Company Sale Transaction initiated pursuant
to Section 3.6, the Member(s) electing to initiate such Company Sale
Transaction, or in the event of a Company Sale Transaction initiated pursuant to
Section 3.7, the ECP Members and ADA-ES jointly (in either case, the “Initiating
Member(s)”), shall, subject to the other provisions of this Article XIV, have
the right to determine the process, timing, proposed purchaser(s), structure,
aggregate price and other terms of such Company Sale Transaction and the entry
into one or more definitive agreements with respect thereto.

(b) Terms of Sale. In connection with any Company Sale Transaction initiated
pursuant to Section 3.6 or Section 3.7, each Member will execute such documents,
and make such representations, warranties, covenants and indemnities, as are
executed and made by each Initiating Member; provided, however, that (i) no
Member will be obligated in connection with the Company Sale Transaction to
agree to indemnify or hold harmless the purchaser(s) in such transaction with
respect to any indemnification or other obligation in an amount in excess of the
net proceeds paid to such Member in connection with the Company Sale
Transaction; and any such indemnification or other obligations will be
apportioned pro rata as among the Members other than with respect to
representations made individually by a Member (e.g., representations as to title
or authority or representations qualified by the individual knowledge of such
Member) and (ii) the payment terms and conditions applicable to the Members in
such Company Sale Transaction, after taking into account all payments to the
applicable Members, will be no more favorable than the payment terms and
conditions applicable to the other Members in such Company Sale Transaction
(except to the extent contemplated by Section 14.1(c)). Any credit support
arrangements provided by the Members in accordance with this Agreement,
including any Effective Date Credit Support documents, will be replaced at or
prior to the closing of such Company Sale Transaction.

(c) Proceeds. The aggregate proceeds payable to the Company or the Members, as
applicable, in any Company Sale Transaction initiated pursuant to Section 3.6 or
Section 3.7 shall be paid or distributed, as applicable, to each Member in the
same

 

56



--------------------------------------------------------------------------------

proportion of the aggregate consideration from such Company Sale Transaction
that such Member would have received if such aggregate consideration had been
distributed by the Company in complete liquidation pursuant to the rights and
preferences set forth in Section 13.2(c)(iii) of this Agreement as in effect
immediately prior to such Company Sale Transaction.

(d) Power of Attorney. ADA-ES hereby makes, constitutes and appoints each of the
ECP Members, and each ECP Member hereby makes, constitutes and appoints ADA-ES,
as its true and lawful attorney-in-fact for it and in its name, place and stead
and for its use and benefit, to sign, execute, certify, acknowledge, swear to,
file and record any instrument that is now or may hereafter be deemed necessary
by the Initiating Member(s) in their reasonable discretion to carry out fully
the provisions and the agreements, obligations and covenants of such Member in
this Section 14.1 in the event that such Member is required to Transfer
Membership Interests pursuant to this Section 14.1. Each of ADA-ES and each ECP
Member hereby gives such attorney-in-fact full power and authority to do and
perform each and every act or thing whatsoever requisite or advisable to be done
in connection with such Member’s obligations and agreements pursuant to this
Section 14.1 as fully as such Member might or could do personally, and hereby
ratifies and confirms all that any such attorney-in-fact will lawfully do or
cause to be done by virtue of the power of attorney granted hereby. The power of
attorney granted pursuant to this Section 14.1 is a special power of attorney,
coupled with an interest, and is irrevocable, and will survive the bankruptcy,
insolvency, dissolution or cessation of existence of the applicable Member.

ARTICLE XV

DEFINITIONS

15.1 Definitions. Capitalized terms used and not otherwise defined in this
Agreement have the meanings set forth in the Joint Development Agreement. As
used in this Agreement, the following terms have the following meanings:

“12% Annualized Return” means, with respect to any Unreturned Preferred Equity,
a return equal to the lesser of (a) 12% per annum (compounded annually)
calculated from the date on which each such Preferred Equity Contribution was
made (or deemed to be made) to the Company through the date of calculation of
such return, in each case pro rated for any partial year and (b) the maximum
amount permitted by applicable law.

“*% Annualized Return” means, with respect to any Unreturned Preferred Equity, a
return equal to the lesser of (a) *% per annum (compounded annually) calculated
from the date on which each such Preferred Equity Contribution was made (or
deemed to be made) to the Company through the date of calculation of such
return, in each case pro rated for any partial year and (b) the maximum amount
permitted by applicable law.

“Act” means the Delaware Limited Liability Company Act, Title 6, §§ 18-101, et
seq., and any successor statute, as amended from time to time.

“ACI” has the meaning set forth in Section 6.2.

 

57



--------------------------------------------------------------------------------

“ADA-ES” has the meaning set forth in the preamble to this Agreement.

“ADA-ES Call Right” has the meaning set forth in Section 3.6(b)(i).

“ADA-ES Election Notice” has the meaning set forth in Section 3.6(b).

“ADA-ES Managers” has the meaning set forth in Section 5.3(a).

“ADA-ES Side” has the meaning set forth in Section 5.3(a)(i).

“ADA-ES Triggering Event” means (a) any material breach of the Securities
Purchase Agreement by ADA-ES prior to the closing of the transactions
contemplated thereby, which breach is not cured during the applicable cure
period, if any, specified in the Securities Purchase Agreement, (b) termination
of the Securities Purchase Agreement at any time prior to the ECP PIPE Financing
other than due to an ECP Triggering Event or the mutual written agreement of the
parties thereto, (c) failure of ADA to obtain shareholder approval of the ECP
Pipe Financing at any time on or before January 31, 2009, or (d) failure to
consummate the ECP Pipe Financing at any time on or before March 2, 2009, except
pursuant to the mutual written agreement of the parties thereto and other than
as a result of an ECP Triggering Event.

“Additional Interests” has the meaning set forth in Section 3.13(a).

“Additional Project” has the meaning set forth in Section 6.1.

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year or other period, after giving effect to the following
adjustments:

(a) Credit to such Capital Account any amounts that such Member is obligated to
restore or is deemed to be obligated to restore pursuant to the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), as the case
may be; and

(b) Debit to such Capital Account the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.

“Affiliate” means any Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with the
Person in question.

“Agreement” means this Limited Liability Company Agreement, as executed and as
it may be amended, modified, supplemented or restated from time to time, as the
context requires.

“Annual Plan” has the meaning set forth in Section 5.9.

“Applicable Annualized Return” means, (i) with respect to 50% of each Preferred
Equity Contribution made by an ECP Member pursuant to Section 3.3(d)(i), a 12%
Annualized Return on such 50% portion, and with respect to the other 50% portion
of

 

58



--------------------------------------------------------------------------------

such Preferred Equity Contribution, zero, (ii) with respect to any Preferred
Equity Contribution made by a Member pursuant to Section 3.3(f), a 12%
Annualized Return, and (iii) with respect to any Preferred Equity Contribution
made by a Non-Defaulting Member pursuant to Section 12.2(a)(vi), a *% Annualized
Return.

“Assumed Tax Liability” means, with respect to any Member, an amount, as
determined in good faith by the Board, that is equal to the excess, if any, of
(a) an amount sufficient to satisfy such Member’s projected deemed federal,
state and local income tax liability with respect to the cumulative income and
gain allocated to such Member (giving effect to any prior allocations of losses)
for tax purposes pursuant to this Agreement through the end of the current
fiscal quarter over (b) the cumulative distributions made to such Member
pursuant to Section 4.1(a) and Section 4.1(b) of this Agreement. For each
Member, regardless of the form of entity of such Member, the Assumed Tax
Liability will be calculated based on the highest combined marginal income tax
rate for corporations or individuals (whichever is highest) resident in the City
of New York, utilizing the rates for ordinary income or capital gain depending
on the character of the Company’s income and gain.

“Available Cash” means the gross cash proceeds from the Company’s operations
(including sales and dispositions of property whether or not in the ordinary
course of business) and any net cash proceeds from any issuance of equity or
refinancing of debt or new debt issuance, less amounts used to pay or establish
reserves for all Company expenses, debt payments, capital improvements,
replacements, future acquisitions and investments and contingencies, in each
case as reasonably determined by the Board.

“Bankruptcy Event” means, with respect to any Person, the occurrence of one or
more of the following events: (a) such Person (i) admits in writing its
inability to pay its debts as they become due, (ii) files, or consents or
acquiesces by answer or otherwise to the filing against it of, a petition for
relief or reorganization or rearrangement, readjustment or similar relief or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, dissolution, reorganization, moratorium or other similar
law of any jurisdiction, (iii) makes an assignment for the benefit of its
creditors, (iv) consents to the appointment of a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as bankrupt or as insolvent
or to be liquidated, (vi) gives notice to any Governmental Authority of
insolvency or pending insolvency, or (vii) takes corporate action for the
purpose of any of the foregoing; or (b) a court of Governmental Authority of
competent jurisdiction enters an order appointing, without consent by such
Person, a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of such Person, or any such petition
shall be filed against such Person.

“Board” has the meaning set forth in Section 5.1.

 

59



--------------------------------------------------------------------------------

“Book Depreciation” means an amount which bears the same ratio to the Book Value
of a Company asset as the amount of depreciation, amortization or other cost
recovery deductions with respect to the asset, computed for federal income tax
purposes, bears to the adjusted tax basis of the asset; provided, that if the
adjusted tax basis of the asset is zero, Book Depreciation shall be determined
under any reasonable method selected by the Board and; provided, further, if the
remedial allocation method of Regulations Section 1.704-3(d) is utilized with
respect to a Company asset, Book Depreciation shall be determined under
Regulations Section 1.704-3(d)(2).

“Book Value” means, with respect to each Company asset, the adjusted basis of
the asset for federal income tax purposes, except that (a) the initial Book
Value of an asset other than money contributed by a Member to the Company shall
be the fair market value of the asset on the date of contribution, as agreed by
the contributor and the Board, (b) immediately prior to the occurrence of a
Revaluation Event, the Book Value of all Company assets (including intangibles)
shall be adjusted to their respective fair market values on such date, as
determined by the Board, (c) the Book Value of any Company asset distributed to
any Member will be adjusted to equal the fair market value of such asset on the
date of distribution as determined by the Board, (d) if the Book Value of any
Company asset has been determined pursuant to the preceding subsections, the
Book Value of the asset shall thereafter be adjusted by Book Depreciation in
lieu of any depreciation, amortization or other cost recovery deductions
otherwise allowable for federal income tax purposes and (e) the Book Value of
any Company asset will be increased (or decreased) to reflect any adjustments to
the adjusted basis of such asset pursuant to Code Section 743(b) or
Section 734(b) but only to the extent such adjustments are taken into account in
determining Capital Accounts pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m), except that Book Values will not be adjusted
pursuant to this clause (e) to the extent an adjustment pursuant to clause
(b) is made in connection with a transaction that would otherwise result in an
adjustment pursuant to this clause (e). If the Book Value of a Company asset has
been determined or adjusted pursuant to this definition, such Book Value shall
thereafter be adjusted by the Book Depreciation taken into account with respect
to such Company asset for purposes of computing Net Income and Net Loss.

“Business Day” means a day other than a Saturday, Sunday or other day on which
banks in the State of New York are required or authorized to close.

“Call Purchase Price” means, with respect to any Member, a cash purchase price
equal to (a) 100% of the Capital Contributions (other than Preferred Equity
contributions) made by such Member through and including the date of the closing
of the purchase of such Member’s Membership Interests, plus (b) the Preferred
Equity Redemption Price of any Unreturned Preferred Equity of such Member, plus
(c) the aggregate amount of any Capital Default Loans made by such Member, plus
accrued interest thereon, (d) in the event any guarantees, letters or credit or
other forms of credit support provided by such Member or its Affiliates are not
terminated or replaced at or prior to the closing of the purchase of such
Member’s Membership Interests, an amount equal to the sum of all such
outstanding guarantees, letters of credit or other forms of credit support
provided by such Member or its Affiliates; provided, that in determining the
Call Purchase Price for any ECP Member, the amounts set forth in this clause
(c) shall be pro rated among the ECP Members based upon their relative
Percentage Interests.

 

60



--------------------------------------------------------------------------------

“Capital” means the amount of cash and the net fair market value of any property
contributed to the Company by the Members pursuant to the terms of this
Agreement.

“Capital Account” means the Capital Account maintained for each Member on the
Company’s books and records in accordance with the provisions of this Agreement.

“Capital Commitment” means, with respect to any Member, the amount such Member
is obligated to contribute pursuant to Sections 3.3(b), (c) and (d) and any
additional amounts such Member commits to fund in writing pursuant to the
procedures set forth in Sections 3.3(e) and (f).

“Capital Contribution” means any cash or contributed property that a Member
contributes to the Company pursuant to Article III. A Capital Contribution shall
not include a contribution to the Company of a promissory note that is not
readily traded on an established securities market, where the note is
contributed to the Company by the maker (or the Member contributing such note to
the Company is related to the maker within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(c)), until the Company makes a taxable disposition of
such note or until (and to the extent) principal payments are made on such note,
all in accordance with Regulations Section 1.704-1(b)(2)(iv)(d)(2).

“Capital Default” has the meaning set forth in Section 12.1(a)(i).

“Capital Default Loan” has the meaning set forth in Section 12.2(a)(vii).

“Capital Default Reallocation Right” has the meaning set forth in
Section 12.2(a)(vii).

“Capital Request Notice” has the meaning set forth in Section 3.2.

“Capital Requirements” means the amount of equity Capital required by the
Company in order to fund the minimum equity commitments required by the lenders
under the Construction Debt Financing for the first line of the Red River
Project, to make any expenditures expressly provided for in the Interim Budget,
Initial Budget or any approved Annual Plan, or to permit the Company or any
Subsidiary to satisfy its payment obligations under material Contracts relating
to the Red River Project.

“Certificated Interests” has the meaning set forth in Section 10.10.

“Change of Control” means, with respect to any Person, (a) the sale of all or
substantially all of such Person’s assets in one transaction or series of
related transactions, (b) a merger, consolidation, refinancing or
recapitalization as a result of which the holders of such Person’s issued and
outstanding voting securities immediately before such transaction own or control
less than a majority of the voting securities of the continuing or surviving
entity immediately after such transaction and/or (c) the acquisition (in one or
more transactions) by any Person or Persons acting together or constituting a
“group” under Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) together with any affiliates thereof (other than equity
holders of such Person as of the date hereof and their respective affiliates) of
beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) or
control, directly or indirectly, of at least a majority of the total voting
power of all classes of securities entitled to vote generally in the election of
such Person’s board of directors or similar governing body, but excluding such
transactions resulting in the ECP Members and/or their Affiliates having more
than 50% of the voting power of ADA-ES.

 

61



--------------------------------------------------------------------------------

“Closing” has the meaning set forth in Section 10.7(e).

“Code” means the Internal Revenue Code of 1986 and any successor statute, as
amended from time to time.

“Company” has the meaning set forth in the preamble to this Agreement.

“Company Sale Transaction” means a (a) merger, sale, consolidation or
recapitalization of the Company, (b) sale of all or substantially all of the
assets of the Company or (c) sale or exchange of 100% of the Membership
Interests of the Company, in each case in a single transaction or series of
related transactions.

“Complete Transferee” means any Transferee which, independently or together with
one or more Affiliates or Subsidiaries, acquires, directly or indirectly, in one
transaction or a series of related transactions, 100% of the Membership
Interests held by ADA-ES, on the one hand, or the ECP Members, on the other
hand, as applicable, on the date immediately preceding the first such Transfer.

“Confidential Information” means information disclosed to a Member or Manager or
known by a Member or Manager as a consequence of or through his or its
relationship with the Company and its Subsidiaries (including about the
customers, employees, business methods, public relations methods, organization,
manufacturing procedures and techniques or finances of the Company and its
Subsidiaries). Notwithstanding the foregoing, information will not constitute
Confidential Information for the purpose of this Agreement if such information
can be shown to have been (a) in the possession of the receiving party at the
time of its disclosure as provided in the preceding sentence, (b) in the public
domain or otherwise generally known to the industry (either prior to or after
the furnishing of such information hereunder) through no fault of such receiving
party or (c) later acquired by the receiving party from another source if such
source is not under an obligation to another party to keep such information
confidential.

“Construction Debt Financing” means such portion of the Construction Financing
as the parties are able to obtain in the form of debt facilities (including
loans, letters of credit and other extensions of credit).

“Construction Debt Financial Close” means the time at which each of the
conditions precedent to the closing listed in the principal agreements for the
Construction Debt Financing in respect of the first production line of the Red
River Project have been satisfied or waived in accordance with the terms thereof
and the initial funding thereunder has occurred.

“Construction Equity Commitment Date” has the meaning set forth in
Section 3.3(e)(i).

“Construction Equity Financing” means the difference between the total
Construction Financing amount and the Construction Debt Financing amount.

 

62



--------------------------------------------------------------------------------

“Construction Financing” means the aggregate of debt and equity financing needed
to achieve completion of the first production line of the Red River Project in
accordance with the applicable development plan for such production line. As of
the Effective Date, the Members contemplate that the aggregate Construction
Financing needed for the first production line of the Red River Project is
$350,000,000.

“Contract Dispute” means any controversy, claim or disagreement concerning the
interpretation, performance or non-performance of any provision of this
Agreement or any action taken pursuant thereto.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract or otherwise.

“Convert,” “Converted” and “Conversion” have the meanings set forth in
Section 3.8(c).

“Cost Overrun” has the meaning set forth in Section 3.3(f).

“CPR” has the meaning set forth in Section 11.1(b).

“Deadlock” has the meaning set forth in Section 5.14.

“Default Notice” has the meaning set forth in Section 12.2(a).

“Defaulting Member” has the meaning set forth in Section 12.1(b).

“Delaware Certificate” has the meaning set forth in the preamble to this
Agreement.

“Designees” means, with respect to any Member, any Affiliate or Subsidiary of
such Member, which such Member has designated as a Person who will be entitled
to take one or more actions permitted hereunder, including pursuant to Sections
3.3, 3.6, 10.7 and 12.2(a).

“Development Milestones” means those milestones specified on Exhibit B attached
hereto.

“Direct Project Capital Contribution” has the meaning set forth in Section
12.2(a)(viii).

“Disputed Matter” has the meaning set forth in Section 5.14.

“Downstream Change of Control” means (a) a Change of Control of the ECP Members
or of any Subsidiary of the ECP Members that owns, directly or indirectly, a
majority of the Equity Interests in the ECP Members, or (b) a Change of Control
of any Subsidiary of ADA-ES that owns, directly or indirectly, a majority of the
Equity Interests in ADA-ES (excluding, for the avoidance of doubt, a Change of
Control which is triggered by the ECP Pipe Financing).

 

63



--------------------------------------------------------------------------------

“Economic Interest” means a Member’s right to share in the profits, Losses or
similar items of, and to receive distributions from, the Company, but does not
include any other rights of a Member including, without limitation, the right to
vote, consent or otherwise participate in the management of the Company, the
right to designate Managers to the Board, or, except as specifically provided in
this Agreement or required under the Act, any right to information concerning
the business and affairs of the Company.

“ECP Call Right” has the meaning set forth in Section 3.6(a)(i).

“ECP I” has the meaning set forth in the preamble to this Agreement.

“ECP I Manager” has the meaning set forth in Section 5.3(a).

“ECP I-A” has the meaning set forth in the preamble to this Agreement.

“ECP I-A Manager” has the meaning set forth in Section 5.3(a).

“ECP I-B” has the meaning set forth in the preamble to this Agreement.

“ECP Crowfoot” has the meaning set forth in preamble to this Agreement.

“ECP Election Notice” has the meaning set forth in Section 3.6(a).

“ECP Funding Stop Notice” has the meaning set forth in Section 3.7(a).

“ECP Managers” has the meaning set forth in Section 5.3(a).

“ECP Members” has the meaning set forth in the introductory paragraph hereof,
and shall also include, for all purposes hereunder, (a) any Transferee of an ECP
Member that is an Affiliate or Subsidiary and that becomes a Substitute Member
and (b) any Successor Fund that becomes a Member.

“ECP PIPE Financing” means the consummation of financial closing under the
Securities Purchase Agreement.

“ECP Representative” means ECP I or, upon written notice to each Member that is
not an ECP Member, any other Person appointed in lieu of ECP I (or any
subsequent ECP Representative) as the “ECP Representative” by the ECP Members.

“ECP Side” has the meaning set fort in Section 5.3(a).

“ECP Triggering Event” means any material breach of the Securities Purchase
Agreement by those Affiliates of the ECP Members signatory thereto prior to the
closing of the transactions contemplated thereby, which breach is not cured
during the applicable cure period, if any, specified in the Securities Purchase
Agreement.

“Effective Date” has the meaning set forth in the preamble to this Agreement.

 

64



--------------------------------------------------------------------------------

“Effective Date Credit Support Documents” means each of the following documents:
(i) Reimbursement Agreement, dated as of October 1, 2008, by and among the Red
River Project Company, ECP I, ECP I-A, Energy Capital Partners I (Cayman), L.P.,
Energy Capital Partners I (TE), LP and ADA-ES; (ii) Guaranty Agreement, dated as
of October 1, 2008, by the Company in favor of ECP I, ECP I-A, Energy Capital
Partners I (Cayman), L.P., Energy Capital Partners I (TE), LP and ADA-ES;
(iii) Pledge Agreement, dated as of October 1, 2008, by and among the Company,
ECP I, ECP I-A, Energy Capital Partners I (Cayman), L.P., Energy Capital
Partners I (TE), LP and ADA-ES; (iv) Security Agreement, dated as of October 1,
2008, by and among the Red River Project Company, ECP I, ECP I-A, Energy Capital
Partners I (Cayman), L.P., Energy Capital Partners I (TE), LP and ADA-ES; and
(v) Assignment Agreement, dated as of October 1, 2008, by and among ADA-ES, ECP
I, ECP I-A, ECP I-B and ECP Crowfoot.

“Electing Member” has the meaning set forth in Section 12.1(c).

“Equity Credit Support” means any commitment or undertaking to guaranty or
otherwise support the Company’s obligations to provide equity financing in
respect of any Project.

“Equity Interests” means (a) with respect to any corporation, all shares,
interests, participations or other equivalents of capital stock of such
corporation, however designated, and (b) with respect to any partnership or
limited liability company, all partnership or limited liability company
interests, units, participations or equivalents of partnership or limited
liability company interests of such partnership or limited liability company,
however designated.

“Excess Loss” has the meaning set forth in Section 4.2(e).

“Exchange Act” has the meaning set forth in the definition of “Change of
Control” in this Section 15.1.

“Fiscal Year” has the meaning set forth in Section 1.5.

“Fourth Tranche Amount” has the meaning set forth in Section 3.3(e)(i).

“Fourth Tranche Election Notice” has the meaning set forth in Section 3.3(e)(i).

“Funding Conditions” means, with respect to a Member’s obligation to make
Capital Contributions pursuant to Article III hereof, each of the following
conditions: (i) the Company shall have submitted a Capital Request Notice to the
Members in accordance with Section 3.2, (ii) with respect to all Development
Milestones for which the applicable Milestone Deadline has occurred, the Company
shall have achieved all such Development Milestones on or prior to the
applicable Milestone Deadline, and the Company shall have achieved, or is
expected to achieve, in the reasonable judgment of the ECP Members, each other
Development Milestone on or prior to the applicable Milestone Deadline for such
other Development Milestone, and (iii) no development shall have occurred in any
Existing Action or Proceeding that is, or that could reasonably be expected to
be (in the reasonable judgment of the ECP Members), materially adverse to the
assets, properties, liabilities, existing or planned operations, ownership,
prospects or condition (financial or otherwise) of the Company or any of its
Subsidiaries.

 

65



--------------------------------------------------------------------------------

“GAAP” has the meaning set forth in Section 7.2(a).

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States of America, the United States of
America or a foreign entity or government.

“Incapacity” means with respect to any Person, the bankruptcy (as defined in the
Act), liquidation, dissolution or termination of such Person.

“Indemnity Default” has the meaning set forth in Section 12.1(d).

“Initial Budget” has the meaning set forth in Section 5.9.

“Initial ECP Capital Contribution” has the meaning set forth in Section 11.1(a)
of the Joint Development Agreement.

“Initiating Member” has the meaning set forth in Section 14(a).

“Interest Valuation” has the meaning set forth in Section 10.7(f).

“Interest Valuation Objection Notice” has the meaning set forth in
Section 10.7(f)(i).

“Interim Budget” has the meaning set forth in Section 5.9.

“Joint Development Agreement” means the Joint Development Agreement, dated as of
October 1, 2008, by and among ADA-ES and the ECP Members.

“Liens” means any mortgage, pledge, assessment, security interest, lease, lien,
adverse claim, levy, charge, right of first refusal or other encumbrance of any
kind, or any conditional sale contract, title retention contract or other
contract or agreement to give any of the foregoing.

“Liquidation Event” has the meaning set forth in Section 13.1.

“Loss” has the meaning set forth in Section 9.2.

“Manager” or “Managers” has the meaning set forth in Section 5.3(a).

“Master Services Agreement” means the Master Services Agreement, dated as of
October 1, 2008, by and between ADA-ES and the Company.

“Material Default” has the meaning set forth in Section 12.1(a).

“Member” means each Person identified as a holder of Membership Interests on
Exhibit A hereto as of the date hereof who has executed this Agreement or a
counterpart hereof and each Person who is hereafter admitted as a Member in
accordance with the terms of this Agreement and the Act, in each case so long as
such Person is shown on the Company’s books and records as the owner of one or
more Membership Interests entitled to vote hereunder. The Members shall
constitute the “members” (as that term is defined in the Act) of the Company.

 

66



--------------------------------------------------------------------------------

“Membership Interest” means a Member’s interest in the Company, including such
Member’s right to share in distributions, profits and losses (whether such
rights are associated with Preferred Equity or otherwise) and the right, if any,
to participate in the management of the business and affairs of the Company,
including the right, if any, to vote on, consent to or otherwise participate in
any decision or action of or by the Members, the right to designate Managers to
the Board, and the right to receive information concerning the business and
affairs of the Company, in each case to the extent expressly provided in this
Agreement or otherwise required by the Act.

“Membership Interest Register” has the meaning set forth in Section 10.1.

“Milestone Deadline” means the applicable date on which each Development
Milestone must be achieved as set forth on Exhibit B.

“Negotiation Notice” has the meaning set forth in Section 11.1(a).

“Net Income” and “Net Loss” mean, for each Fiscal Year or other relevant period,
an amount equal to the Company’s taxable income or loss for such Fiscal Year or
relevant period, determined in accordance with Code Section 703(a) (for this
purpose, all items of income gain, loss, or deduction required to be stated
separately pursuant to Code Section 703(a)(1) shall be included in taxable
income or loss), with the following adjustments:

(a) Income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Income or Net Loss shall be added
to such taxable income or loss;

(b) Any expenditures of the Company described in Code Section 705(a)(2)(B), or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Income or Net Loss shall be subtracted from such taxable income or loss;

(c) If the Book Value of any Company assets is adjusted pursuant to clause
(b) or (c) of the definition of Book Value, the amount of such adjustment shall
be taken into account as gain or loss from the disposition of such asset for
purposes of computing Net Income or Net Loss;

(d) Gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Book Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Book Value;

(e) In lieu of the deduction for depreciation, cost recovery, or amortization
taken into account in computing such taxable income or loss, there shall be
taken into account Book Depreciation as defined in this Section 15.1;

 

67



--------------------------------------------------------------------------------

(f) Any items that are specially allocated pursuant to Sections 4.2 shall not be
taken into account in computing Net Income or Net Loss; and

(g) To the extent an adjustment to the adjusted tax basis of any asset included
in Company assets pursuant to Code Section 734(b) or Section 743(b) is required
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s Interest, the amount of such adjustment will be
treated as an item of gain (if the adjustment includes the basis of the asset)
or loss (if the adjustment decreases the basis of the asset) from the
disposition of such asset for purposes of computing Net Income and Net Loss.

“Net Proceeds” means the net proceeds received by ADA-ES (as reasonably
determined by ADA-ES in accordance with GAAP) in the ECP Pipe Financing or any
Other Financing pursuant to which ADA-ES receives cash proceeds prior to the ECP
Pipe Financing.

“Non-Defaulting Member” has the meaning set forth in Section 12.1(e).

“Non-Transferable Provisions” has the meaning set forth in Section 10.9(e).

“Non-Transferring Member Offer” has the meaning set forth in Section 10.5(b).

“Non-Transferring Members” has the meaning set forth in Section 10.5(a).

“Non-Triggering Party” has the meaning set forth in Section 10.7(b).

“Observer” has the meaning set forth in Section 5.13.

“Offered Membership Interest” has the meaning set forth in Section 10.5(a).

“Offered Party” has the meaning set forth in Section 10.7(a).

“Offering Party” has the meaning set forth in Section 10.7(a).

“Officer” means each Person designated as an officer of the Company pursuant to
Section 5.6 for so long as such Person remains an officer pursuant to the
provisions of Section 5.6.

“Other Financing” means any equity financing, asset sale or other transaction
outside of the ordinary course of business (but excluding any debt financing)
resulting in cash proceeds to ADA-ES occurring prior to the earliest of (i) the
ECP Pipe Financing, (ii) termination of the Securities Purchase Agreement,
(iii) the occurrence of a Triggering Event and (iv) Construction Debt Financial
Close.

“Partnership Minimum Gain” has the meaning set forth in Regulations Sections
1.704-2(b)(2) and 1.704-2(d).

 

68



--------------------------------------------------------------------------------

“Percentage Interest” means, with respect to any Member, that percentage
corresponding with the ratio which each such Member’s aggregate Capital
Contributions bears to the total Capital Contributions of all Members as of the
date of determination; provided that:

(i) for purposes of this definition, each ECP Member shall be deemed to have
made all Capital Contributions required to be made by such ECP Member pursuant
to Section 3.3(b) as though such Capital Contributions were made on the
Effective Date (regardless of whether such Capital Contributions have been made)
unless and until such ECP Member defaults in the payment of any Capital
Contributions required to be made pursuant to Section 3.3(b) and such default
constitutes a Capital Default, at which time such ECP Member shall, subject to
the other provisions of this definition of “Percentage Interest,” be deemed to
have made only those Capital Contributions actually made by such ECP Member
through and including the date of such Capital Default;

(ii) for purposes of this definition, each ECP Member shall be deemed to have
made the Capital Contribution required to be made by such ECP Member pursuant to
Section 3.3(c)(i) as though such Capital Contribution was made on the
Capitalized Expense Adjustment Date unless and until such ECP Member defaults in
the payment of such Capital Contribution required to be made pursuant to
Section 3.3(c)(i) and such default constitutes a Capital Default, at which time
such ECP Member shall, subject to the other provisions of this definition of
“Percentage Interest,” be deemed to have made only those Capital Contributions
actually made by such ECP Member through and including the date of such Capital
Default;

(iii) Preferred Equity Contributions shall excluded for purposes of this
definition unless and to the extent any such Preferred Equity Contribution is
Converted pursuant to Section 3.8(a), at which time the adjustments to the
deemed Capital Contributions of the Members set forth in Section 3.8 shall be
made for purposes of this definition;

(iv) if a Member’s Percentage Interest is adjusted pursuant to
Section 12.2(a)(iii) (an “Adjusted Percentage Interest”), such Member’s
Percentage Interest as so adjusted shall apply prospectively for all purposes
and in all respects and, if any further adjustment is required pursuant to the
operation of the other clauses of this definition, then, notwithstanding any
Member’s actual or deemed Capital Contributions as of such date, each Member
shall be deemed to have made aggregate Capital Contributions immediately prior
to such adjustment equal to the product of (A) such Member’s Adjusted Percentage
Interest immediately prior to such adjustment, multiplied by (B) the aggregate
Capital Contributions of all Members as of the date of determination; and

(v) if all or a portion of a Member’s Membership Interest is Transferred in
accordance with this Agreement, (A) for purposes of computing such Transferee’s
Percentage Interest, such Transferee shall be deemed to have made a pro rata
share of the transferor’s Capital Contributions hereunder based on the portion
of the transferor’s Membership Interest so Transferred, and the aggregate
Capital Contributions deemed to have been made by the transferor shall be
correspondingly reduced, and (B) such Transferee shall succeed to the portion of
the transferor’s corresponding Percentage Interest so Transferred, and the
Percentage Interest of the transferor shall be correspondingly reduced.

 

69



--------------------------------------------------------------------------------

“Person” means an individual or a corporation, partnership, limited liability
company, trust, estate, unincorporated organization, association or other
entity.

“Preferred Equity” or “Preferred Equity Contribution” means any Capital
Contribution (or portion thereof) that is designated as a “Preferred Equity” or
a “Preferred Equity Contribution” by this Agreement.

“Preferred Equity Redemption Date” means:

(i) with respect to any Preferred Equity contributed pursuant to
Section 3.3(d)(i), the earliest to occur of (a) the four-month anniversary of
the date of any Preferred Equity Contribution, (b) if such Preferred Equity
Contribution was made prior to the ECP PIPE Closing, the ECP PIPE Closing,
(c) the occurrence of an ADA-ES Triggering Event, (d) immediately prior to the
closing of any Company Sale Transaction, and (e) immediately prior to any
determination to dissolve the Company; and

(ii) with respect to any Preferred Equity contributed pursuant to
Section 3.3(f), the earliest to occur of (a) 90 days after the date of such
Preferred Equity Contribution and (b) 150 days after the date on which the Board
provided notice to the Members pursuant to Section 3.3(f) of such Cost Overrun,
(c) immediately prior to the closing of any Company Sale Transaction, and
(d) immediately prior to any determination to dissolve the Company.

For the avoidance of doubt, there shall be no Preferred Equity Redemption Date
for Preferred Equity contributed pursuant to Section 12.2(a)(vi) as such
Preferred Equity may be converted at any time as set forth in Section 3.8(b).

“Preferred Equity Redemption Price” means an amount equal to the applicable
Preferred Equity Contribution, plus the Applicable Annualized Return.

“Presenting Member” has the meaning set forth in Section 6.2.

“Proceeding” has the meaning set forth in Section 9.2.

“Project” means any project involving the ownership, development, contracting
for, acquisition, management, lease, operation, maintenance, refinancing,
encumbering, improving, disposing of or otherwise dealing with the production or
supply of activated carbon, including, without limitation, the Red River
Project, the Underwood Project, the Mandan Project and the Murchison Project.

“Project Company” or “Project Companies” means one or more special purpose
entity formed to hold any Project, including, without limitation, the Red River
Project Company, the Underwood Project Company, the Mandan Project Company and
the Supply Company.

“Project Credit Support” means any credit support, other than Equity Credit
Support, provided by the Members for or on behalf of the Project Companies to
support the Project Companies’ obligations to third parties in connection with
the development, construction, financing and operation of the applicable
Project.

 

70



--------------------------------------------------------------------------------

“Record Holders” has the meaning set forth in Section 10.1.

“Red River Project” means that certain Project involving the development,
financing, construction, ownership and operation of activated carbon production
facilities and related assets located in Coushatta, Red River Parish, Louisiana.

“Redeem,” “Redeemed” and “Redemption” have the meanings set forth in
Section 3.8(c).

“Regulations” means the Treasury Regulations promulgated under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

“Regulatory Allocations” has the meaning set forth in Section 4.2(h).

“Remaining Capital Commitment” means, for any Member as of any date, the amount
of such Member’s Capital Commitment that has not been previously contributed as
a Capital Contribution or committed as credit support pursuant to Section 3.4,
except that if such date is after delivery of a Capital Request Notice but
before the due date for the applicable Capital Contribution, the amount
specified in such Capital Request Notice will not be included in any Member’s
Remaining Capital Commitment unless such Member defaults on the payment of such
Capital Contribution.

“Remaining Fourth Tranche Amount” has the meaning set forth in
Section 3.3(e)(i).

“Required Funding Date” has the meaning set forth in Section 3.2.

“Requisite Percentage Interest” means with respect to any Person, or group of
Persons, an aggregate Percentage Interest of not less than 15%.

“Revaluation Event” means, except as otherwise determined by the Board, (a) the
acquisition from the Company of an additional Interest by any new or existing
Member in exchange for a Capital Contribution or as consideration for services
performed on behalf of the Company, (b) a distribution by the Company of money
or other property in reduction or liquidation of an Interest or (c) the
liquidation of the Company (as defined in Regulations
Section 1.704-1(b)(2)(ii)(g)).

“Sale Notice” has the meaning set forth in Section 10.5(a).

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Purchase Agreement” means that certain Securities Purchase
Agreement, dated October 1, 2008 by and among ECP I, ECP I-A, Energy Capital
Partners I-B, LP, Energy Capital Partners (TEF IP), LP and ADA-ES.

“Selling Party” has the meaning set forth in Section 10.7(d).

 

71



--------------------------------------------------------------------------------

“SPA Pricing Date” means the date that is 10 Trading Days (as such term is
defined in the Securities Purchase Agreement) following the Pricing Date (as
such term is defined in the Securities Purchase Agreement).

“Subsidiary” means, with respect to any Person at any date, any other Person of
which the parent, directly or indirectly, owns Equity Interests that
(a) represent more than 50% of the total number of outstanding common or other
residual Equity Interests (however denominated) of such Person, (b) represent
more than 50% of the total voting power of all outstanding Equity Interests of
such Person which are entitled to vote in the election of directors, managers or
other persons performing similar functions for and on behalf of such Person,
(c) are entitled to more than 50% of the dividends paid and other distributions
made by such Person prior to liquidation or (d) are entitled to more than 50% of
the assets of such Person or proceeds from the sale thereof upon liquidation.

“Substitute Member” means any Transferee that has been admitted as a Member of
the Company pursuant to Section 10.10(c) by virtue of such Transferees receiving
all or a portion of a Membership Interest from a Member or its Transferee.

“Successor Fund” means, with respect to any ECP Member, any new investment fund
Controlled by or under common Control with Energy Capital Partners, LLC and
Affiliates thereof.

“Tax Matters Member” has the meaning set forth in Section 8.3.

“Third Tranche Amount” means 200% of the amount that ADA-ES and the ECP Members
reasonably determine on the SPA Pricing Date, to be the expected Net Proceeds
that will be received by ADA-ES in the ECP PIPE Financing, increased by the
amount of Net Proceeds from Other Financings actually received by ADA-ES, if
any, through and including the date of the ECP PIPE Financing.

“Transfer” means any direct or indirect sale, assignment, transfer, exchange,
gift, pledge, grant of a security interest, conveyance or other disposition,
whether voluntary, by operation of law or otherwise by any Member of all or any
portion of such Member’s Membership Interests, but in each case excluding an
Upstream Change of Control.

“Transferee” means a Person that acquires all or any portion of a Membership
Interest as a result of a Transfer.

“Transferor” means a Person that Transfers all or any portion of a Membership
Interest as a result of a Transfer.

“Transferring Member” has the meaning set forth in Section 10.5(a).

“Triggering Event” means an ADA-ES Triggering Event or an ECP Triggering Event.

“Triggering Party” has the meaning set forth in Section 10.7(b).

“Unpaid Indemnity Amount” has the meaning set forth in Section 12.1(d).

 

72



--------------------------------------------------------------------------------

“Unreturned Preferred Equity” means, with respect to any holder of Preferred
Equity, an amount equal to the Preferred Equity Contributions made (or deemed to
be made) by such holder, (i) plus the Applicable Annualized Return, (ii) reduced
by (A) any amounts Redeemed or Converted pursuant to Section 3.8, (B) any
distributions made to such holder pursuant to Section 4.1(a)(i) and (C) any cash
proceeds paid by ADA-ES to the ECP Members pursuant to that certain Assignment
Agreement, dated as of October 1, 2008 among ADA-ES and the ECP Members.

“Unused Capital Commitment” means: with respect to any Member and as of any
point in time, such Member’s Capital Commitment (a) less the sum of (i) all
Capital Contributions previously made by such Member, plus (ii) all amounts such
Member is obligated to contribute to the Company pursuant to an outstanding
Capital Request Notice, and (b) plus all distributions to such Member pursuant
to Section 4.1 which are specifically designated by the Board as return of
Capital that such Member will be required to contribute to the Company in the
future.

“Upstream Change of Control” means any (a) the Transfer, to any Person not an
Affiliate of any of the ECP Members, of either majority voting control of the
general partner of ECP I or a majority of the combined economic interests of the
general partner and the manager of ECP I, (b) a Change of Control of ADA-ES
other than a Change of Control triggered by the ECP PIPE Financing or (c) a
Change of Control of any Complete Transferee of ADA-ES or the ECP Members, as
applicable.

“Valuations” has the meaning set forth in Section 10.7(f)(ii).

“Valuator” has the meaning set forth in Section 10.7(f)(i).

15.2 Construction. Whenever the context requires, (a) the gender of all words
used in this Agreement includes the masculine, feminine, and neuter, (b) words
using the singular or plural number also include the plural or singular number,
respectively and (c) terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this Agreement. All references to Articles and Sections
refer to articles and sections of this Agreement, and all references to Exhibits
are to exhibits attached hereto, each of which is made a part hereof for all
purposes. The use herein of the word “include” or “including,” when following
any general statement, term or matter, will not be construed to limit such
statement, term or matter to the specific items or matters set forth following
such word or to similar items or matters, whether or not non-limiting language
(such as “without limitation” or “but not limited to” or words of similar
import) is used with reference thereto, but rather will be deemed to refer to
all other items or matters that fall within the broadest possible scope of such
general statement, term or matter. The term “or” is not exclusive. The
definitions set forth or referred to in Section 15.1 will apply equally to both
the singular and plural forms of the terms defined. Where any provision in this
Agreement refers to action to be taken by any Person, or which such Person is
prohibited from taking, such provision will be applicable whether such action is
taken directly or indirectly by such Person, including actions taken by or on
behalf of any Affiliate of such Person. All accounting terms used herein and not
otherwise defined herein will have the meanings accorded them in accordance with
GAAP and, except as expressly provided herein, all accounting determinations
will be made in accordance with GAAP. The parties acknowledge that this
Agreement has been negotiated by such parties with the benefit of counsel and,
accordingly, any principle of law that

 

73



--------------------------------------------------------------------------------

provides that any ambiguity in a contract or agreement shall be construed
against the party that drafted such contract or agreement shall be disregarded
and is expressly waived by all of the parties hereto.

ARTICLE XVI

MISCELLANEOUS

16.1 Offset. Whenever the Company is to pay any sum to any Member, any amounts
that such Member owes to the Company may be deducted from that sum before
payment.

16.2 Notices. Except as expressly set forth to the contrary in this Agreement,
all notices, requests or consents provided for or permitted to be given under
this Agreement must be in writing and must be given either by (a) depositing
such writing with a reputable overnight courier for next day delivery,
(b) depositing such writing in the United States mail, addressed to the
recipient, postage paid, and registered or certified with return receipt
requested or (c) delivering writing to the recipient in person, by courier or by
facsimile transmission; and a notice, request or consent given under this
Agreement is effective upon receipt against the Person who receives it. All
notices, requests and consents to be sent to a Member must be sent to or made at
the address given for that Member on Exhibit G, or such other address as that
Member may specify by notice to the other Members. Any notice, request or
consent to the Company or the Board must be given to the Board or, if appointed,
the secretary of the Company at the Company’s chief executive offices. Whenever
any notice is required to be given by law or this Agreement, a written waiver
thereof, signed by the Person entitled to notice, whether before or after the
time stated therein, shall be deemed equivalent to the giving of such notice.

16.3 Confidential Information. No Member or Manager shall disclose (except to
such Member or Manager’s attorneys, accountants and representatives who agree to
keep such information confidential or are bound by fiduciary or other existing
obligations of confidentiality), to any third party, either during his or its
association or employment with the Company or thereafter, any Confidential
Information of which the Member or Manager is or becomes aware. Each Member and
Manager in possession of Confidential Information shall take all appropriate
steps to safeguard such information and to protect it against disclosure,
misuse, espionage, loss and theft. Notwithstanding the above, a Member or
Manager may disclose Confidential Information to the extent (a) the disclosure
is necessary for the Member, Manager and/or the Company’s agents,
representatives, and advisors to fulfill their duties to the Company pursuant to
this Agreement and/or other written agreements, (b) the disclosure is required
by law or a court order, or (c) such disclosure is made to a Person in
connection with a proposed Company Sale Transaction who has signed an agreement
imposing upon such Person restrictions on use and disclosure of the Confidential
Information. No Member shall make or issue any press release or public
announcement concerning the Red River Project without the prior written approval
of each of the ECP Members and ADA-ES; provided, however, that the ECP Members
and ADA-ES shall reasonably cooperate and shall not unreasonably withhold
consent to any disclosures required by Law or Governmental Authority, including,
without limitation, the SEC; provided further that the ECP Members and their
Affiliates and authorized representatives shall be permitted to disclose such
information regarding the ECP Member’s investment in the Company and its
Subsidiaries, the financial performance of the Company and its Subsidiaries,
operations of the Company and its Subsidiaries and such other information
relevant to the ECP Members’

 

74



--------------------------------------------------------------------------------

investment in the Company (but excluding any information concerning ADA-ES that
is not in the public domain and excluding any trade secrets or other proprietary
information relating to Intellectual Property of the Company or ADA-ES) to the
limited partners and prospective investors of the ECP Members and their
Affiliates who are under duties or obligations of confidentiality.

16.4 Entire Agreement. This Agreement, together with the Joint Development
Agreement and Operative Agreements, constitutes the entire agreement among the
Members relating to the Company and supersedes all prior contracts or agreements
with respect to the Company, whether oral or written.

16.5 Effect of Waiver or Consent. A waiver or consent, express or implied, to or
of any breach or default by any Person in the performance by that Person of its
obligations hereunder or with respect to the Company is not a consent or waiver
to or of any other breach or default in the performance by that Person of the
same or any other obligations of that Person hereunder or with respect to the
Company. Failure on the part of a Person to complain of any act of any Person or
to declare any Person in default hereunder or with respect to the Company,
irrespective of how long that failure continues, does not constitute a waiver by
that Person of its rights with respect to that default until the applicable
statute-of-limitations period has run.

16.6 Amendment or Modification. This Agreement and any provision hereof may be
amended or modified from time to time only by a written instrument signed by not
less than 75% of the Members; provided in each case that, without the consent of
any Member to be adversely affected thereby, this Agreement may not be amended
so as to (a) modify the limited liability of such Member, (b) disproportionately
and adversely affect the interest of such Member in any Net Income, Net Loss or
distributions, (c) increase such Member’s Capital Commitment, reduce such
Member’s Remaining Capital Commitment or otherwise increase such Member’s
obligations to contribute Capital or (d) restrict the ability of such Member to
Transfer its Membership Interest. Notwithstanding the foregoing, in addition to
other amendments authorized herein, amendments may be made to this Agreement
from time to time by the Board, without the consent of any Member, (x) to
correct any typographical or similar ministerial errors, (y) to delete, modify
or add any provision of this Agreement required to be so deleted, modified or
added by, or for compliance with, applicable law or the interpretation thereof,
(z) to cure any mistake or ambiguity, to correct or supplement any provision
herein which may be inconsistent with any other provision herein, or to make any
other provisions with respect to matters or questions arising under this
Agreement that are not inconsistent with the provisions of this Agreement; and
(xx) to reflect any changes to Exhibit A necessary to make the information
thereon complete and accurate as of the date of such amendment.

16.7 Binding Effect. Subject to the restrictions on Transfers set forth in this
Agreement, this Agreement is binding on and shall inure to the benefit of the
Members and their respective heirs, legal representatives, successors and
permitted assigns and all other Persons hereafter holding, having or receiving
an interest in the Company, whether as Transferees, Substitute Members or
otherwise. The terms and provisions of this Agreement are intended solely for
the benefit of each party hereto and their respective successors or permitted
assigns, and it is not the intention of the parties to confer third-party
beneficiary rights upon any other Person.

 

75



--------------------------------------------------------------------------------

16.8 Governing Law. This Agreement shall be construed in accordance with and
governed by the internal laws of the State of Delaware, without regard to the
principles of conflicts of law (whether of the State of Delaware or otherwise)
that would result in the application of the laws of any other jurisdiction. In
the event of a direct conflict between the provisions of this Agreement and any
provision of the Delaware Certificate or any mandatory provision of the Act, the
applicable provision of the Delaware Certificate or the Act shall control.

16.9 Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each Member shall execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary
or appropriate to effectuate and perform the provisions of this Agreement and
those transactions.

16.10 Waiver of Certain Rights. Each Member irrevocably waives any right it may
have to demand any distributions or withdrawal of property from the Company or
to maintain any action for dissolution (except pursuant to Section 18-802 of the
Act) of the Company or for partition of the property of the Company.

16.11 Notice to Members of Provisions. By executing this Agreement, each Member
acknowledges that it has actual notice of (a) all of the provisions hereof
(including, without limitation, the restrictions on the transfer set forth in
Article X) and (b) all of the provisions of the Delaware Certificate.

16.12 Counterparts. This Agreement may be executed in multiple counterparts, any
of which may be delivered via facsimile or PDF, with the same effect as if all
signing parties had signed the same document. All counterparts shall be
construed together and constitute the same instrument.

16.13 Headings. The headings used in this Agreement are for the purpose of
reference only and will not otherwise affect the meaning or interpretation of
any provision of this Agreement.

16.14 Remedies. The Company and the Members shall be entitled to enforce their
rights under this Agreement specifically, to recover damages by reason of any
breach of any provision of this Agreement (including costs of enforcement) and
to exercise any and all other rights existing in their favor. The parties hereto
agree and acknowledge that money damages may not be an adequate remedy for any
breach of the provisions of this Agreement and that the Company or any Member
may in its or his sole discretion apply to any court of law or equity of
competent jurisdiction for specific performance or injunctive relief (without
posting a bond or other security) in order to enforce or prevent any violation
or threatened violation of the provisions of this Agreement.

16.15 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision or any other jurisdiction, but this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

[Separate Signature Page Attached]

 

76



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Members have executed this Agreement as of the Effective
Date.

 

CROWFOOT DEVELOPMENT, LLC By:  

/s/    C. Jean Bustard

Name:   C. Jean Bustard Title:   Manager

[SIGNATURE PAGE TO CROWFOOT DEVELOPMENT, LLC

LIMITED LIABILITY COMPANY AGREEMENT]



--------------------------------------------------------------------------------

ADA-ES, INC. By:  

/s/    Michael D. Durham

Name:   Michael D. Durham Title:   President & CEO

[SIGNATURE PAGE TO CROWFOOT DEVELOPMENT, LLC

LIMITED LIABILITY COMPANY AGREEMENT]



--------------------------------------------------------------------------------

ENERGY CAPITAL PARTNERS I, LP By:   Energy Capital Partners GP I, LLC, its
general partner By:   Energy Capital Partners, LLC, its managing member By:  

/s/    Peter Labbat

Name:   Peter Labbat Title:   Managing Member ENERGY CAPITAL PARTNERS I-A, LP
By:   Energy Capital Partners GP I, LLC, its general partner By:   Energy
Capital Partners, LLC, its managing member By:  

/s/    Peter Labbat

Name:   Peter Labbat Title:   Managing Member ENERGY CAPITAL PARTNERS I-B IP, LP
By:   Energy Capital Partners GP I, LLC, its general partner By:   Energy
Capital Partners, LLC, its managing member By:  

/s/    Peter Labbat

Name:   Peter Labbat Title:   Managing Member

[SIGNATURE PAGE TO CROWFOOT DEVELOPMENT, LLC

LIMITED LIABILITY COMPANY AGREEMENT]



--------------------------------------------------------------------------------

ENERGY CAPITAL PARTNERS I (CROWFOOT IP), LP By:   Energy Capital Partners GP I,
LLC, its general partner By:   Energy Capital Partners, LLC, its managing member
By:  

/s/    Peter Labbat

Name:   Peter Labbat Title:   Managing Member

[SIGNATURE PAGE TO CROWFOOT DEVELOPMENT, LLC

LIMITED LIABILITY COMPANY AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

Members, Capital Contributions, Capital Commitments and Percentage Interests

 

Member:

 

Initial Capital

Contribution

 

Initial Capital

Account Balance

 

Initial Percentage

Interest

“ADA-ES”   The ADA-ES Contributed Assets   $17,063,273.00   50% “ECP I”   Cash
(including for this purpose certain cash expended by ECP I on behalf of the
Company) of $84,844.63   $7,238,636.05   21.211% “ECP I-A”   Cash (including for
this purpose certain cash expended by ECP I-A on behalf of the Company) of
$53,309.40   $4,548,164.08   13.3275% “ECP I-B”   Cash (including for this
purpose certain cash expended by ECP I-B on behalf of the Company) of $27,929.57
  $2,382,849.25   6.9825% “ECP Crowfoot”   Cash (including for this purpose
certain cash expended by ECP Crowfoot on behalf of the Company) of $33,916.40  
$2,893,623.62   8.479% Total for “ECP Members”   $200,000.00   $17,063,273.00  
50%

 

Exhibit A-1



--------------------------------------------------------------------------------

Exhibit B

Development Milestones

The following Development Milestones, in each case as approved by the Board:

 

    

Development Milestone

  

Milestone Deadline

1.    Execution of interim coal supply agreement(s) sufficient to meet all coal
requirements of the Red River Project for the first * of operation.   
October 31, 2008 2.    Execution of long-term coal supply agreement(s) or
acquisition of coal mining reserves sufficient for * tons of lignite coal.    *
3.    Execution of off-take agreements for activated carbon that average * lbs
per year in the aggregate from *.* ** will also be based on a * lbs per year
target, but will be pro rated to account for mid-year COD and potential
construction delays.    * 4.    All (i) Business Licenses for the development,
construction, ownership, operation, maintenance and use of the first production
line of the Red River Project and the Murchison Project and (ii) Easements for
water, gas and electric lines for the first production line of the Red River
Product and the Murchison Product (and title insurance with respect thereto),
which are, in the judgment of the Board, necessary to obtain Construction Debt
Financing, shall have been obtained by the Red River Project Company and the
Supply Company, respectively.    * 5.    Construction Debt Financial Close    *

 

Exhibit B-1



--------------------------------------------------------------------------------

Exhibit C

Form of Membership Interest Certificate

CERTIFICATE OF INTEREST

Certificate Number: [            ]

Crowfoot Development, LLC

Formed under the Delaware Limited Liability Company Act

The transfer of interest represented by this certificate is subject to the
restrictions set forth on the reverse side

This Certifies that [                    ] holds an interest in:

Crowfoot Development, LLC

A Delaware Limited Liability Company

This Certificate is transferable only on the books of Crowfoot Development, LLC
by the holder hereof in accordance with the Limited Liability Company Agreement
of Crowfoot Development, LLC, as amended from time to time (the “LLC
Agreement”).

This Certificate evidences an interest Crowfoot Development, LLC and shall be a
security governed by Article 8 of the Uniform Commercial Code as in effect in
the State of Delaware and, to the extent permitted by applicable law, Article 8
of the Uniform Commercial Code of each other applicable jurisdiction.

In Witness Whereof, the undersigned has executed this Certificate on behalf of
Crowfoot Development, LLC this      day of             ,             .

 

 

Name: [                    ] Title: [                    ]

 

Exhibit C-1



--------------------------------------------------------------------------------

FOR VALUE RECEIVED,                                          
                                         
                                         
                                              

hereby sells, assigns and transfers unto                                        
                                         
                                                                         Shares
represented by the within Certificate, and does hereby irrevocably constitute
and appoint                                          Attorney to transfer the
said Shares on the books of the within named Corporation with full power of
substitution in the premises.

Dated                     

In the presence of

 

 

   

 

(print name)

    (print name)

Notice: The signature to this assignment must correspond with the name as
written upon the face of the certificate in every particular, without alteration
or enlargement, or any change whatever.

THE INTEREST REPRESENTED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN EXEMPTION FROM REGISTRATION THEREUNDER. THE TRANSFER OF THE INTEREST
REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE CONDITIONS SPECIFIED IN A
LIMITED LIABILITY COMPANY AGREEMENT, AS AMENDED FROM TIME TO TIME, GOVERNING THE
ISSUER (THE “COMPANY”), BY AND AMONG CERTAIN INVESTORS. A COPY OF SUCH
CONDITIONS SHALL BE FURNISHED BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN
REQUEST AND WITHOUT CHARGE.

 

Exhibit C-2



--------------------------------------------------------------------------------

Exhibit D

Initial Board Designations

ADA-ES Managers:

1. Michael D. Durham

2. C. Jean Bustard

ECP Managers:

ECP I Manager:

1. Peter Labbat

ECP I-A Manager:

2. Tyler Reeder

 

Exhibit D-1



--------------------------------------------------------------------------------

Exhibit E

Interim Budget

 

Exhibit E-1



--------------------------------------------------------------------------------

Exhibit F

Form of Project Company Limited Liability Company Operating Agreement

 

Exhibit F-1



--------------------------------------------------------------------------------

Exhibit G

Member Addresses

 

ADA-ES, Inc.

8100 SouthPark Way

Unit B

Littleton, Colorado 80120

Facsimile No.: (303) 734-0330

Attn: President

 

with a copy (which shall not constitute notice

to ADA-ES), to:

 

Fox Rothschild LLP

997 Lenox Drive

Building 3

Lawrenceville, New Jersey 08543-5231

Facsimile No.: (609) 896-1469

Attn: Jonathan R. Lagarenne

Energy Capital Partners I, LP

51 John F. Kennedy Parkway

Suite 200

Short Hills, New Jersey 07078

Facsimile No.: (973) 671-6101

Attn: Tyler Reeder, Vice President

CC: General Counsel

 

with a copy (which shall not constitute notice

to the ECP Party), to:

 

Latham & Watkins LLP

885 Third Avenue

Suite 1000

New York, New York 10022-4834

Facsimile No.: (212) 751-4864

Attn: Jennifer F. Massouh

Energy Capital Partners I-A, LP

51 John F. Kennedy Parkway

Suite 200

Short Hills, New Jersey 07078

Facsimile No.: (973) 671-6101

Attn: Tyler Reeder, Vice President

CC: General Counsel

 

with a copy (which shall not constitute notice

to the ECP Party), to:

 

Latham & Watkins LLP

885 Third Avenue

Suite 1000

New York, New York 10022-4834

Facsimile No.: (212) 751-4864

Attn: Jennifer F. Massouh

Energy Capital Partners I-B IP, LP

51 John F. Kennedy Parkway

Suite 200

Short Hills, New Jersey 07078

Facsimile No.: (973) 671-6101

Attn: Tyler Reeder, Vice President

CC: General Counsel

 

with a copy (which shall not constitute notice

to the ECP Party), to:

 

Latham & Watkins LLP

885 Third Avenue

Suite 1000

New York, New York 10022-4834

Facsimile No.: (212) 751-4864

Attn: Jennifer F. Massouh

 

Exhibit G-1



--------------------------------------------------------------------------------

Energy Capital Partners I

(CROWFOOT IP), LP

51 John F. Kennedy Parkway

Suite 200

Short Hills, New Jersey 07078

Facsimile No.: (973) 671-6101

Attn: Tyler Reeder, Vice President

CC: General Counsel

 

with a copy (which shall not constitute notice

to the ECP Party), to:

 

Latham & Watkins LLP

885 Third Avenue

Suite 1000

New York, New York 10022-4834

Facsimile No.: (212) 751-4864

Attn: Jennifer F. Massouh

 

Exhibit G-2